EXHIBIT 10.2

 

NETWORK DRIVE AT NORTHWEST PARK

 

OFFICE LEASE

 

NETVIEW 1,2,3,4 & 9 LLC

 

AS LANDLORD

 

AND

 

AVID TECHNOLOGY, INC.

 

AS TENANT

 

FOR PREMISES AT

 

75 NETWORK DRIVE

BURLINGTON, MA

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

TABLE OF CONTENTS

2

 

 

ARTICLE 1 REFERENCE DATA

4

 

 

 

1.1

SUBJECT REFERRED TO

4

1.2

EXHIBITS

6

 

 

 

ARTICLE 2 PREMISES AND TERM

7

 

 

 

2.1

PREMISES

7

2.2

TERM

7

2.2.1

     Condition Precedent

8

2.3

EXTENSION OPTION

8

 

 

 

ARTICLE 3 IMPROVEMENTS

9

 

 

 

3.1

BASE BUILDING WORK; TENANT IMPROVEMENT WORK

9

3.2

LATE DELIVERY

10

3.3

PLANS AND SPECIFICATIONS

10

3.4

COST OF TIW; TENANT’S SHARE

11

3.5

WORK CHANGE ORDERS

12

3.6

ACCEPTANCE OF THE PREMISES

12

3.7

PRE-COMMENCEMENT ENTRY

13

 

 

 

ARTICLE 4 RENT

13

 

 

 

4.1

THE FIXED RENT

13

4.2

ADDITIONAL RENT

13

4.2.1

     Real Estate Taxes

13

4.2.2

     Personal Property Taxes

14

4.2.3

     Operating Costs

14

4.2.4

     Insurance

17

4.2.5

     Utilities

18

4.3

LATE PAYMENT OF RENT

18

4.4

LETTER OF CREDIT

18

4.4.1

     Amount of Letter of Credit

18

4.4.2

     Renewal of Letter of Credit

18

4.4.3

     Draws to Cure Defaults

19

4.4.4

     Draws to Pay Damages

19

4.4.5

     Issuing Bank

19

4.4.6

     Draws for Failure to Deliver Substitute Letter of Credit

19

4.4.7

     Transferability

19

4.4.8

     Return of Letter of Credit at End of Term

19

4.4.9

     Reduction in Letter of Credit Amount

19

 

 

 

ARTICLE 5 LANDLORD’S COVENANTS

20

 

 

 

5.1

AFFIRMATIVE COVENANTS

20

5.1.1

     Heat and Air-Conditioning

20

5.1.2

     Electricity

20

5.1.3

     Cleaning; Water

20

5.1.4

     Elevator; Fire Alarm

21

5.1.5

     Repairs

21

5.2

INTERRUPTION

21

5.3

OUTSIDE SERVICES

21

5.4

ACCESS

21

5.5

BUILDING AMENITIES

21

5.6

ENVIRONMENTAL

21

5.7

INSURANCE

22

5.8

REPRESENTATIONS

22

5.9

INDEMNIFICATION

22

 

 

 

ARTICLE 6 TENANT’S ADDITIONAL COVENANTS

22

 

 

 

6.1

AFFIRMATIVE COVENANTS

22

6.1.1

     Perform Obligations

22

6.1.2

     Use

22

6.1.3

     Repair and Maintenance

23

6.1.4

     Compliance with Law

23

6.1.5

     Indemnification

23

6.1.6

     Landlord’s Right to Enter

23

6.1.7

     Personal Property at Tenant’s Risk

23

6.1.8

     Payment of Landlord’s Cost of Enforcement

23

6.1.9

     Yield Up

24

6.1.10

          Rules and Regulations

24

6.1.11

          Estoppel Certificate

24

6.1.12

          Landlord’s Expenses Re Consents

25

6.1.13

          Representation

25

 

--------------------------------------------------------------------------------


 

6.2

NEGATIVE COVENANTS

25

6.2.1

     Assignment and Subletting

25

6.2.2

     Nuisance

26

6.2.3

     Hazardous Wastes and Materials

26

6.2.4

     Floor Load; Heavy Equipment

27

6.2.5

     Installation, Alterations or Additions

27

6.2.6

     Abandonment

28

6.2.7

     Signs

28

6.2.8

     Parking and Storage

28

 

 

 

ARTICLE 7 CASUALTY OR TAKING

28

 

 

 

7.1

TERMINATION

28

7.2

RESTORATION

28

7.3

AWARD

29

 

 

 

ARTICLE 8 DEFAULTS

29

 

 

 

8.1

EVENTS OF DEFAULT

29

8.2

REMEDIES

29

8.3

REMEDIES CUMULATIVE

30

8.4

LANDLORD’S RIGHT TO CURE DEFAULTS

30

8.5

EFFECT OF WAIVERS OF DEFAULT

30

8.6

NO WAIVER, ETC.

30

8.7

NO ACCORD AND SATISFACTION

30

 

 

 

ARTICLE 9 RIGHTS OF MORTGAGE HOLDERS

30

 

 

 

9.1

RIGHTS OF MORTGAGE HOLDERS

30

9.2

LEASE SUPERIOR OR SUBORDINATE TO MORTGAGES

30

 

 

 

ARTICLE 10 MISCELLANEOUS PROVISIONS

31

 

 

 

10.1

NOTICES FROM ONE PARTY TO THE OTHER

31

10.2

QUIET ENJOYMENT

31

10.3

LEASE NOT TO BE RECORDED

31

10.4

LIMITATION OF LANDLORD’S LIABILITY

31

10.5

FORCE MAJEURE

31

10.6

LANDLORD’S DEFAULT

31

10.7

BROKERAGE

32

10.8

APPLICABLE LAW AND CONSTRUCTION; MERGER; JURY TRIAL

32

 

3

--------------------------------------------------------------------------------


 

L E A S E

 

ARTICLE 1

Reference Data

 

1.1                                Subject Referred To.

 

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Section 1.1.

 

Date of this Lease:

November 20, 2009

 

 

Building:

The two-story building in Burlington Massachusetts, located on the parcel of
land identified as Lot 4 as shown on the “Definitive Subdivision Plan, Sun
Microsystems” prepared by Vanasse Hangen Brustlin, Inc., recorded with Middlesex
County (South District) Registry of Deeds as Plan 672 of 2007, and known as 75
Network Drive (the Building and such parcel of land hereinafter being
collectively referred to as the “Property”). The Property is located within the
office park located off Network Drive in Burlington, Massachusetts, known
Network Drive at Northwest Park (the “Park”). The Park is shown on the site plan
attached hereto as Exhibit A-1.

 

 

Premises:

The entire Building, substantially as shown on Exhibit A attached hereto.

 

 

Rentable Floor

 

Area of Premises:

99,765 rentable square feet.

 

 

Landlord:

NetView 1,2,3,4 &9 LLC

 

 

Original Notice

 

Address of Landlord:

c/o Nordblom Management Company, Inc.

 

15 Third Avenue

 

Burlington, Massachusetts 01803

 

 

Tenant:

Avid Technology, Inc., a Delaware corporation

 

 

Original Notice

 

Address of Tenant:

Prior to Tenant’s occupancy:

 

 

 

One Park West

 

Tewksbury, MA 01876

 

Attn: Director of Real Estate

 

 

 

On and after Tenant’s occupancy:

 

 

 

75 Network Drive

 

Burlington, MA 01803

 

Attn:  Director of Real Estate

 

 

Expiration Date:

The last day of the tenth (10th) Lease Year (defined in Section 2.2)

 

 

Commencement Date:

The later of (a) the date on which Landlord’s Work in the Building, the 65
Premises and the 10 North Premises is Substantially Completed (defined in
Section 2.2) and (b) June 1, 2010.

 

 

Original Term:

Ten Lease Years.

 

 

Target Commencement Date:

June 1, 2010.

 

 

Design Development

 

Permitting/Pricing Plans Date:

November 13, 2009.

 

 

Final Plans Date:

December 11, 2009.

 

 

Rent Commencement

 

Date:

The date that is 240 days from, and including, the Commencement Date, subject to
Sections 3.2 and 4.1.

 

4

--------------------------------------------------------------------------------


 

Annual Fixed Rent Rate:

Commencement Date until day prior Rent Commencement

 

 

Date:

$0.00

 

 

 

 

Rent Commencement Date - end of the

 

 

2nd Lease Year:

$2,593,890.00

 

3rd and 4th Lease Years:

$2,743,537.56

 

5th and 6th Lease Years:

$3,092,715.00

 

7th Lease Year:

$3,167,538.72

 

8th Lease Year:

$3,192,480.00

 

9th and 10th Lease Years:

$3,242,362.56

 

 

 

Monthly Fixed Rent Rate:

Commencement Date until day prior to Rent Commencement Date:

$0.00

 

 

 

 

Rent Commencement Date - end of the

 

 

2nd Lease Year:  [i.e., $26.00 psf of entirety of Premises]

$216,157.50

 

3rd and 4th Lease Years:

$228,628.13

 

5th and 6th Lease Years:

$257,726.25

 

7th Lease Year:

$263,961.56

 

8th Lease Year:

$266,040.00

 

9th and 10th Lease Years:

$270,196.88

 

 

 

Letter of Credit Amount:

$1,398,788.00 (i.e., 6 times the average monthly rent over 10 years), subject to
reduction pursuant to Section 4.4.9.

 

 

TI Allowance:

$2,992,950.00

 

 

Construction Escrow Agreement:

That certain Construction Escrow Agreement dated as of the date hereof by and
among the Building 65 Landlord, Tenant and Lawyers Title Insurance Corporation.

 

 

Tenant’s Percentage:

The ratio of the Rentable Floor Area of the Premises to the total rentable area
of the Building, which shall initially be deemed to be one hundred 100% percent.

 

 

Base Taxes:

Taxes for 2011 fiscal tax year (i.e., July 1, 2010 — June 30, 2011)

 

 

Base Operating Costs:

Operating Costs for calendar year 2010.

 

 

Permitted Uses:

General business offices, and technology software and hardware research and
development.

 

 

Public Liability Insurance Limits:

 

 

 

Commercial General Liability:

 

 

 

$3,000,000 per occurrence

 

$5,000,000 general aggregate

 

 

Brokers:

Jones Lang LaSalle

 

FHO Partners, LLC

 

 

Building 65 Premises:

Portions of the building located at 65 Network Drive, Burlington, MA owned by
Landlord’s affiliate, NetView 5 and 6 LLC.

 

 

Building 65 Landlord:

NetView 5 and 6 LLC.

 

 

Building 65 Lease:

That certain lease between NetView 5 and 6 LLC, and Tenant for the Building 65
Premises, executed concurrently herewith.

 

 

10 North Avenue Premises:

The entire building located at 10 North Avenue, Northwest Park, Burlington, MA
owned by Landlord’s affiliate, N.W. Building 28 Trust.

 

 

10 North Landlord:

N.W. Building 28 Trust.

 

 

10 North Lease:

That certain lease between N.W. Building 28 Trust and Tenant for the 10 North
Avenue Premises, executed concurrently herewith.

 

 

Avid Spaces:

The Premises, the Building 65 Premises and the 10 North Avenue Premises,
collectively.

 

5

--------------------------------------------------------------------------------


 

1.2                                Exhibits.

 

The Exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as a part of this Lease.

 

EXHIBIT A                           Plan showing the Premises.

 

EXHIBIT A-1                        Plan showing the Park

 

EXHIBIT B                            Commencement Date Agreement

 

EXHIBIT C                            List of Schematic Design Plans

 

EXHIBIT D                            Work Change Order Form

 

EXHIBIT E                            Rules and Regulations

 

EXHIBIT F                            Form Tenant Estoppel Certificate

 

EXHIBIT G                            Form of Notice of Lease

 

EXHIBIT H                            Form Letter of Credit

 

EXHIBIT I                             Intentionally Deleted

 

EXHIBIT J                             Intentionally Deleted

 

EXHIBIT K                            Cleaning Specifications

 

EXHIBIT L                            Form of Subordination, Nondisturbance and
Attornment Agreement

 

6

--------------------------------------------------------------------------------


 

ARTICLE 2

Premises and Term

 

2.1                                 Premises.  Landlord hereby leases the
Premises to Tenant and Tenant hereby leases the Premises from Landlord, subject
to and with the benefit of the terms, covenants, conditions and provisions of
this Lease, and of any agreements, cross easements and restrictions, as the same
may be amended from time to time, applicable to the Park, all of which Tenant
and Landlord shall observe and perform insofar as the same are applicable to the
Property.  Excluded from the Premises are the roof, exterior surfaces of
exterior walls, and the pipes, ducts, conduits, wires and appurtenant fixtures
of the Building (and any areas such as the space above the ceiling or in the
walls, that may contain such pipes, ducts, conduits, wires or appurtenant
fixtures).  However, Tenant shall have the right, in common with Landlord, to
use the pipes, ducts, conduits, wires and appurtenant fixtures of the Building
as reasonably necessary for Tenant’s telecommunications cabling and wiring. 
Tenant shall have, as appurtenant to the Premises, rights to use in common,
subject to reasonable rules of general applicability to tenants of the Park,
from time to time made by Landlord of which Tenant is given notice:  (a)  the
common walkways, roadways, and driveways necessary for access to the Building
and the Property, (b)  the common parking areas serving the Building, and
(c) all so-called common areas and amenities of the Park serving the Property
for the benefit of tenants for access, egress and the like, including the common
on-site cafeteria, and including exclusive use of two (2) one (1) inch
innnerducts of conduit currently available in the existing campus wide
underground communications conduit network owned and controlled by Landlord to
run Tenant’s fiber cable at Tenant’s sole cost and expense;  it being understood
that in order to utilize the empty four (4) inch conduit between TMH-11 and the
RCN vault tenant will be required to install innerduct in said conduit. Landlord
makes no representations regarding future availability of conduit space for
Tenant’s use but agrees to cooperate with Tenant for Tenant’s future needs. The
areas and facilities described in clauses (a) through (d) above are referred to
as “Building Common Areas.”  The areas, facilities and amenities of the Park
described to in clause (e) are referred to as “Campus Common Areas.”

 

Tenant shall have the exclusive right to use the two loading docks serving the
Building.

 

Tenant shall be permitted, on an unreserved first-come first-served basis, to
use up to 3.6 spaces per 1000 rentable square feet of the Premises in the
parking area serving the Building, or in a parking area reasonably proximate to
the Building.  So long as Avid Technology, Inc. is the Tenant under both this
Lease and the Building 65 Lease, Landlord will not grant any new tenant of the
Building 65 Premises a greater parking ratio than granted to Tenant, or reserved
or exclusive parking rights.  If Landlord does grant any other new tenant
greater rights than those afforded Tenant under this paragraph, then Landlord
shall also grant Tenant similar rights, on a pro rata basis.

 

Landlord reserves the right from time to time, without unreasonable interference
with use of the Premises:  (a)  to install, use, maintain, repair, replace and
relocate pipes, ducts, conduits, wires and appurtenant fixtures, wherever
located in the Building, (b) to make any repairs and replacements to the
Premises which Landlord may deem necessary, and (c)  in connection with any
excavation made upon adjacent land of Landlord or others, to enter, and to
license others to enter, upon the Premises to do such work as the person causing
such excavation deems necessary to preserve the wall of the Building from injury
or damage and to support the same.  In exercising such rights, Landlord shall
use commercially reasonable efforts to avoid or minimize inconvenience to
Tenant’s operations in the Premises.

 

2.2                                 Term.  TO HAVE AND TO HOLD for the Original
Term, which shall begin on the Commencement Date,  and end on the Expiration
Date, unless sooner terminated as hereinafter provided.  The term “Substantially
Completed” as used herein shall mean that the work to be performed by Landlord
pursuant to Exhibit C and the Final Plans (defined below) has been completed
with the exception of minor items which can be fully completed without material
interference with Tenant and other items which because of the season or weather
or the nature of the item are not practicable to do at the time, provided that
none of said items is necessary to make the Premises tenantable for the
Permitted Uses, that the Premises are delivered broom clean, free of prior
tenants and occupants and their personal property, and a Certificate of
Occupancy (which may be a temporary Certificate of Occupancy, provided that
Landlord uses diligence to obtain a permanent Certificate of Occupancy within a
reasonable time) has been issued by the Town of Burlington and all other
requirements of “Substantial Completion” set forth in Section 3.1 have been
completed. However, if Landlord cannot obtain a temporary or permanent
certificate of occupancy by the Target Commencement Date because of a Tenant
Delay (defined in Section 3.1.B), then the Commencement Date shall be deemed to
have occurred and the Landlord’s work deemed to be “Substantially Completed” on
the date that such work would have been Substantially Completed but for such
Tenant Delay (but Landlord shall not be relieved of the obligation to actually
complete Landlord’s Work (defined in Section 3.2 below) and obtain a permanent
Certificate of Occupancy).  When the Commencement Date, the Expiration Date, the
Rent Commencement Date, and the beginning and end of the 1st Lease Year have
been determined, as well as the notice dates for exercising the Extension
Options, such dates shall be evidenced by a document, in the form attached
hereto as Exhibit B and executed by Landlord and Tenant.  If Landlord’s Work in
the Premises is Substantially Completed prior to completion of the other Avid
Spaces, and Tenant occupies the Premises for the conduct of its business
nonetheless, then the Commencement Date for the Premises under this Lease will
be deemed to have occurred as of the date of Tenant’s occupancy.  In that event,
the first Lease Year under this Lease shall be extended by the number of days
necessary to make the last day of such first Lease Year the same as the last day
of the first lease year under the Building 65 Lease or the 10 North Lease,
whichever lease has a first lease year expiring latest.

 

7

--------------------------------------------------------------------------------


 

The term “Lease Year” as used herein shall mean a period of twelve (12)
consecutive full calendar months.  The first Lease Year shall begin on the
Commencement Date if the Commencement Date is the first day of a calendar month;
if not, then the first Lease Year shall commence upon the first day of the
calendar month immediately following the calendar month in which the
Commencement Date occurs.  Each succeeding Lease Year shall commence upon the
anniversary date of the first Lease Year.

 

2.2.1                        Condition Precedent.  Reference is made to the fact
that Wing B of the Premises is currently leased to and occupied by Sun
Microsystems, Inc. (“Sun”) pursuant to a lease dated June 27, 2007 (the “Sun
Lease”), between Landlord and Sun for premises in certain buildings in the Park,
including Wing B of the Building.  Pursuant to the terms the Sun Lease, Sun has
elected to contract its premises and surrender Wing B effective as of June 30,
2010.  Landlord, the Building 65 Landlord, and the 10 North Landlord and Tenant
now desire that Sun accelerate the surrender date to January 31, 2010. 
Therefore, it is an express condition precedent to this Lease, the Building 65
Lease and the 10 North Lease that Sun shall agree to an earlier termination and
surrender of Wing B of the Building and execute a letter agreement to that
effect (the “Sun Letter Agreement”). Landlord shall use diligent efforts to
obtain the Sun Letter Agreement as soon as is reasonably practicable. If the Sun
Letter Agreement is not executed by Landlord and Sun and a copy delivered to
Tenant by the date that is ten (10) days after the full execution of this Lease,
Tenant shall have the right to terminate this Lease, the Building 65 Lease and
the 10 North Lease by giving Landlord written notice of termination any time
after the expiration of such 10-day period, but prior to and until such time
that Landlord delivers the executed Sun Letter Agreement.  If Tenant gives such
notice, then this Lease, the Building  65 Lease and the 10 North Lease shall be
terminated immediately as of the date of Tenant’s notice.   If Tenant has not
elected to so terminate the leases, and Landlord, despite having used diligent
efforts, has not obtained a fully executed Sun Letter Agreement by the date that
is 30 days after full execution of this Lease, then Landlord shall have the
right to terminate this Lease, the Building 65 Lease and the 10 North Lease by
giving Tenant written notice of termination at any time after the expiration of
such 30-day period, but prior to and until such time that Landlord delivers the
executed Sun Letter Agreement, such termination to be effective immediately as
of the date of the notice. If this Lease and the Building 65 Lease and the 10
North Lease are terminated by either party, no documentation other than a
party’s notice of termination shall be required to effectuate such termination,
and neither party shall have any liability to the other on account of
termination.

 

2.3                                 Extension Option. A.  Tenant shall have two
options (each, an “Extension Option”) to extend the term of this Lease, each for
an additional period of five (5) years.  The first such five—year period (the
“First Extended Term”) shall begin immediately upon the expiration of the
Original Term of this Lease, and the second such five-year period (the “Second
Extended Term”) shall begin immediately upon the expiration of the First
Extended Term, provided that each of the following conditions has been
satisfied:

 

(I)                                    AS OF THE DATE OF AN EXTENSION NOTICE
(DEFINED BELOW) AND AS OF THE COMMENCEMENT OF THE FIRST EXTENDED TERM AND, IF
APPLICABLE, THE SECOND EXTENDED TERM, TENANT HAS NOT BEEN IN DEFAULT OF ITS
MONETARY OBLIGATIONS BEYOND THE EXPIRATION OF ANY APPLICABLE CURE PERIODS UNDER
THIS LEASE MORE THAN TWO TIMES DURING THE TERM, INCLUDING ANY EXTENDED TERM;

 

(II)                                 TENANT SIMULTANEOUSLY EXERCISES AN
EXTENSION OPTION UNDER THE BUILDING 65 LEASE; AND

 

(III)                              TENANT HAS NOT SUBLEASED 20% OR MORE OF THE
SUM TOTAL OF (A) THE RENTABLE SQUARE FOOTAGE OF THE PREMISES PLUS (B) THE
RENTABLE SQUARE FOOTAGE OF THE PREMISES UNDER THE BUILDING 65 LEASE , BOTH AT
THE TIME OF THE EXTENSION NOTICE AND AS OF THE COMMENCEMENT OF THE FIRST
EXTENDED TERM AND, IF APPLICABLE, THE SECOND EXTENDED TERM.

 

B.                                     ALL OF THE TERMS, COVENANTS AND
PROVISIONS OF THIS LEASE SHALL APPLY TO EACH EXTENDED TERM EXCEPT THAT THE
ANNUAL FIXED RENT RATE FOR EACH SUCH EXTENDED TERM SHALL BE THE THEN- FAIR
MARKET RENTAL RATE FOR PREMISES OF COMPARABLE SIZE AND QUALITY TO THE PREMISES,
IN COMPARABLE BUILDINGS IN THE COMPETITIVE MARKET AREA  AS OF THE COMMENCEMENT
OF THE APPLICABLE EXTENDED TERM, (THE “FAIR MARKET RATE”), EXCLUDING THE ANNUAL
CHARGE-OFF FOR THE BRIDGE CONNECTING THE PREMISES TO THE BUILDING 65 PREMISES
(THE “CONNECTOR BRIDGE”), BUT IN NO EVENT LESS THAN THE AVERAGE ANNUAL FIXED
RENT RATE IN EFFECT DURING THE TERM IMMEDIATELY PRECEDING THE EXTENDED TERM IN
QUESTION.  FOR THE AVOIDANCE OF DOUBT, THE ANNUAL FIXED RENT RATE DURING THE
FIRST EXTENDED TERM SHALL BE NO LESS THAN $28.04 PER RENTABLE SQUARE FOOT OF
PREMISES (I.E., THE AVERAGE RENTAL RATE PER RENTABLE SQUARE FOOT OF PREMISES
DURING THE ORIGINAL TERM), AND DURING THE SECOND EXTENDED TERM, THE ANNUAL FIXED
RENT RATE SHALL BE NO LESS THAN THE AVERAGE ANNUAL FIXED RENT RATE IN EFFECT
DURING THE FIRST EXTENDED TERM.  IN ADDITION, IT IS EXPRESSLY UNDERSTOOD AND
AGREED THAT THE ANNUAL CHARGE-OFF FOR THE AMORTIZED COST OF THE CONNECTOR BRIDGE
PURSUANT TO SECTION 3.8 OF THE BUILDING 65 LEASE IS PAYABLE IN ADDITION TO AND
APART FROM THE FIXED RENT DURING THE TERM AND SHALL NOT BE INCLUDED IN THE
DETERMINATION OF THE FAIR MARKET RENT DURING ANY EXTENDED TERM. AT THE TIME OF
COMMENCEMENT OF AN EXTENDED TERM, TENANT’S BASE OPERATING COSTS SHALL BE REVISED
TO BE OPERATING COSTS FOR FIRST FULL CALENDAR YEAR OF THE EXTENDED TERM GROSSED
UP IF NECESSARY TO REFLECT FULL OCCUPANCY, AND BASE TAXES SHALL BE REVISED TO BE
TAXES FOR THE FIRST FISCAL YEAR WHICH BEGINS DURING THE FIRST LEASE YEAR OF THE
EXTENDED TERM, GROSSED UP IF NECESSARY TO REFLECT FULL ASSESSMENT.  IF TENANT
SHALL ELECT TO EXERCISE AN EXTENSION OPTION, IT SHALL DO SO BY GIVING LANDLORD
WRITTEN NOTICE (THE “EXTENSION NOTICE”) OF ITS ELECTION NOT LATER THAN FIFTEEN
(15) MONTHS PRIOR TO THE EXPIRATION OF THE ORIGINAL TERM OF THIS LEASE, OR
FIFTEEN (15) MONTHS PRIOR TO THE EXPIRATION OF THE FIRST EXTENDED TERM, AS THE
CASE MAY BE.  IF TENANT GIVES SUCH NOTICE AND SATISFIES THE CONDITIONS SPECIFIED
ABOVE, THE EXTENSION OF THIS LEASE SHALL BE AUTOMATICALLY EFFECTED WITHOUT THE

 

8

--------------------------------------------------------------------------------


 

EXECUTION OF ANY ADDITIONAL DOCUMENTS, BUT THE PARTIES SUBSEQUENTLY SHALL ENTER
INTO A LEASE AMENDMENT AS CONTEMPLATED UNDER SECTION 2.3.F BELOW..  THE ORIGINAL
TERM AND EACH EXTENDED TERM ARE HEREINAFTER COLLECTIVELY SOMETIMES CALLED THE
“TERM” OR THE “TERM”.

 

C.                                     NOT LATER THAN FOURTEEN (14) MONTHS PRIOR
TO THE EXPIRATION OF THE ORIGINAL TERM OR THE FIRST EXTENDED TERM, AS
APPLICABLE, LANDLORD SHALL NOTIFY TENANT OF LANDLORD’S DETERMINATION OF THE FAIR
MARKET RATE FOR THE APPLICABLE EXTENDED TERM.  WITHIN FIFTEEN (15) DAYS AFTER
LANDLORD GIVES TENANT LANDLORD’S PROPOSAL FOR FAIR MARKET RATE, TENANT SHALL
NOTIFY LANDLORD WHETHER TENANT ACCEPTS OR DISPUTES SUCH RATE.  IF TENANT
DISAGREES WITH LANDLORD’S DESIGNATION, LANDLORD AND TENANT SHALL COMMENCE
NEGOTIATIONS TO AGREE UPON THE FAIR MARKET RATE.  IF LANDLORD AND TENANT ARE
UNABLE TO REACH AGREEMENT ON THE FAIR MARKET RATE WITHIN THIRTY (30) DAYS AFTER
THE DATE ON WHICH LANDLORD FIRST GAVE TENANT LANDLORD’S PROPOSAL FOR THE FAIR
MARKET RATE, THEN THE FAIR MARKET RATE SHALL BE DETERMINED AS PROVIDED BELOW.

 

D.                                    IF LANDLORD AND TENANT ARE UNABLE TO AGREE
ON THE FAIR MARKET RATE BY THE END OF SAID THIRTY (30)-DAY PERIOD, THEN WITHIN
FIVE (5) DAYS THEREAFTER, LANDLORD AND TENANT SHALL EACH SIMULTANEOUSLY SUBMIT
TO THE OTHER IN A SEALED ENVELOPE ITS GOOD FAITH ESTIMATE OF THE FAIR MARKET
RATE, INCLUDING ANTICIPATED STEPS IN RENT, IF ANY.  IF THE HIGHER OF SUCH
ESTIMATES IS NOT MORE THAN ONE HUNDRED FIVE  PERCENT (105%) OF THE OTHER
ESTIMATE, THEN THE FAIR MARKET RATE SHALL BE THE AVERAGE OF THE TWO ESTIMATES.
IF THE MATTER IS NOT RESOLVED BY THE EXCHANGE OF ESTIMATES, THEN FAIR MARKET
RATE SHALL BE DETERMINED BY AN INDEPENDENT ARBITRATOR AS SET FORTH BELOW.

 

E.                                      WITHIN SEVEN (7) DAYS AFTER THE EXCHANGE
OF ESTIMATES, THE PARTIES SHALL SELECT, AS AN ARBITRATOR, A MUTUALLY ACCEPTABLE
COMMERCIAL REAL ESTATE BROKER OR APPRAISER LICENSED IN THE COMMONWEALTH OF
MASSACHUSETTS SPECIALIZING IN THE FIELD OF COMMERCIAL OFFICE LEASING IN THE
SUBURBAN BOSTON AREA, HAVING NO LESS THAN TEN (10) YEARS’ EXPERIENCE (AN
“APPROVED ARBITRATOR”).  IF THE PARTIES CANNOT AGREE ON SUCH PERSON, THEN WITHIN
A SECOND PERIOD OF SEVEN (7) DAYS, EACH SHALL SELECT ONE APPROVED ARBITRATOR AND
THE TWO APPOINTED ARBITRATORS SHALL, WITHIN FIVE (5) DAYS, SELECT A THIRD
APPROVED ARBITRATOR WHO SHALL BE THE FINAL DECISION-MAKER (THE “FINAL
ARBITRATOR”).  IF ONE PARTY SHALL FAIL TO TIMELY MAKE SUCH APPOINTMENT, THEN THE
PERSON CHOSEN BY THE OTHER PARTY SHALL BE THE SOLE ARBITRATOR. ONCE THE FINAL
ARBITRATOR HAS BEEN SELECTED AS PROVIDED FOR ABOVE, THEN, AS SOON THEREAFTER AS
PRACTICABLE, BUT IN ANY CASE WITHIN FOURTEEN (14) DAYS AFTER HIS OR HER
APPOINTMENT, THE ARBITRATOR SHALL DETERMINE THE FAIR MARKET RATE BY SELECTING
EITHER THE LANDLORD’S ESTIMATE OF FAIR MARKET RATE OR THE TENANT’S ESTIMATE OF
FAIR MARKET RATE.  SUCH ARBITRATOR MUST CHOOSE THE PROPOSED FAIR MARKET RATE
THAT HE/SHE DETERMINES IS CLOSEST TO THE ACTUAL MARKET RENTAL RATE FOR THE
PREMISES, TAKING INTO ACCOUNT THAT THE ANNUAL FIXED RENT RATE MUST IN NO EVENT
BE LESS THAN THE AVERAGE ANNUAL FIXED RENT RATE IN EFFECT DURING THE IMMEDIATELY
PRECEDING TERM, AS SPECIFICALLY SET FORTH IN SECTION 2.3 (B). THERE SHALL BE NO
DISCOVERY OR SIMILAR PROCEEDINGS. THE ARBITRATOR’S DECISION AS TO WHICH ESTIMATE
SHALL BE THE FAIR MARKET RATE FOR THE EXTENDED TERM SHALL BE RENDERED IN WRITING
TO BOTH LANDLORD AND TENANT AND SHALL BE FINAL AND BINDING UPON THEM AND SHALL
BE THE ANNUAL FIXED RENT RATE FOR THE EXTENDED TERM.  THE COSTS OF THE FINAL
ARBITRATOR WILL BE EQUALLY DIVIDED BETWEEN LANDLORD AND TENANT.  ANY FEES OF ANY
COUNSEL ENGAGED BY LANDLORD OR TENANT, HOWEVER, SHALL BE BORNE BY THE PARTY THAT
RETAINED SUCH COUNSEL.

 

F.                                      ONCE THE FAIR MARKET RATE HAS BEEN
DETERMINED, THE PARTIES SHALL PROMPTLY EXECUTE AN AMENDMENT TO THIS LEASE
SETTING  FORTH THE FIXED RENT FOR THE PREMISES DURING THE APPLICABLE EXTENDED
TERM.  FOR ANY PART OF THE EXTENDED TERM DURING WHICH THE FIXED RENT RATE IS IN
DISPUTE, OR HAS NOT YET BEEN FINALLY DETERMINED, TENANT SHALL MAKE PAYMENTS TO
LANDLORD ON ACCOUNT OF FIXED RENT AT THE RATE PER SQUARE FOOT OF RENTABLE FLOOR
AREA OF THE PREMISES LAST PAID UNDER THIS LEASE.  THE PARTIES SHALL ADJUST FOR
ANY OVERPAYMENTS OR UNDERPAYMENTS UPON FINAL DETERMINATION OF SUCH RENT.

 

ARTICLE 3
Improvements


 

3.1                                 Base Building Work; Tenant Improvement
Work.  A. Landlord shall cause to be performed, at its expense, the work to
demise the common area bathrooms for the Amenities Center, substantially in
accordance with the Schematic Design Plans attached hereto as Exhibit C.  In
addition, Landlord shall, at its sole cost, install in the Premises check-meters
for utilities and chilled water for Tenant’s special needs areas, and shall
insure that all restrooms and access/egress ways are in compliance with
applicable building codes, including those requiring removal of architectural
barriers to disabled persons (all of the foregoing is called, the “Base Building
Work”).  All Landlord’s Base Building Work shall be done in a good and
workmanlike manner employing building standard materials and finishes.

 

B.                                     LANDLORD SHALL CAUSE TO BE PERFORMED THE
ALTERATIONS AND IMPROVEMENTS DESIRED BY TENANT TO PREPARE THE PREMISES FOR
TENANT’S USE (THE “TIW”), SUBSTANTIALLY IN ACCORDANCE WITH THE SCHEMATIC DESIGN
PLANS ATTACHED HERETO AS EXHIBIT C AND PURSUANT TO THE FINAL PLANS.  THE TIW
WILL BE PERFORMED AT LANDLORD’S EXPENSE UP TO THE TI ALLOWANCE AND SUBJECT TO
PAYMENT BY TENANT OF THE TENANT’S SHARE (DEFINED IN SECTION 3.4). THE TI
ALLOWANCE MAY BE APPLIED AT TENANT’S DISCRETION TOWARD ARCHITECTURAL AND
ENGINEERING FEES, THE CONSTRUCTION MANAGEMENT FEE TO NORDBLOM DEVELOPMENT
COMPANY (REFERRED TO BELOW), CONSULTING FEES, HARD CONSTRUCTION COSTS,
AIR-CONDITIONING AND SPECIAL ELECTRICAL POWER DISTRIBUTION, TELEPHONE AND
SECURITY SYSTEMS AND THE COST OF FURNITURE, FIXTURES OR EQUIPMENT.  ALL BASE
BUILDING WORK AND THE TIW (COLLECTIVELY, THE “LANDLORD’S WORK”) SHALL BE DONE IN
A GOOD AND WORKMANLIKE MANNER AND IN COMPLIANCE WITH ALL APPLICABLE BUILDING
LAWS.  TENANT SHALL HAVE THE RIGHT TO REQUIRE LANDLORD TO USE, TO THE EXTENT
PRACTICAL AND WHERE POSSIBLE, THE EXISTING BUILDING MATERIALS AND EQUIPMENT
CURRENTLY ON-SITE WITHIN THE PREMISES (BUT EXCLUDING CURRENT FURNITURE) AND THE
SO-CALLED “ATTIC STOCK” WITHIN BUILDING 65, AN INVENTORY OF WHICH IS ATTACHED TO
THE BUILDING 65 LEASE.  TENANT SHALL ADVISE LANDLORD ON OR BEFORE

 

9

--------------------------------------------------------------------------------


 

NOVEMBER 24, 2009, WHICH OF THE ITEMS LISTED IN SUCH INVENTORY TENANT DESIRES. 
TENANT AGREES THAT LANDLORD MAY MAKE ANY NON-MATERIAL CHANGES IN THE LANDLORD’S
WORK WHICH MAY BECOME REASONABLY NECESSARY OR ADVISABLE TO ACCOMMODATE FIELD
CONDITIONS OR TO SUBSTITUTE MATERIALS OF EQUAL OR BETTER QUALITY TO MEET
AVAILABILITY SCHEDULES, WITHOUT APPROVAL OF TENANT, PROVIDED WRITTEN NOTICE IS
PROMPTLY GIVEN TO TENANT; AND LANDLORD MAY MAKE OTHER CHANGES IN SUCH WORK
REASONABLY NECESSARY TO ACCOMMODATE UNFORESEEN CONDITIONS, WITH THE WRITTEN
APPROVAL OF TENANT, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. 
LANDLORD SHALL USE DILIGENCE TO CAUSE LANDLORD’S WORK TO BE SUBSTANTIALLY
COMPLETED BY THE TARGET COMMENCEMENT DATE, SUBJECT TO FORCE MAJEURE EVENTS
(DEFINED IN SECTION 10.5 HEREOF) AND ANY TENANT DELAY (DEFINED BELOW).  TENANT
SHALL BE REQUIRED TO PAY TO NORDBLOM DEVELOPMENT COMPANY A PROJECT MANAGEMENT
FEE EQUAL TO 1.5% OF THE TOTAL CONSTRUCTION COST OF THE TIW FOR BOTH THE
PREMISES AND THE BUILDING 65 PREMISES, EXCLUDING PROJECT MANAGEMENT COSTS, COSTS
FOR ARCHITECTURAL AND ENGINEERING FEES, MOVING COSTS AND TELECOMMUNICATIONS
WIRING AND CABLING COSTS.  IT IS UNDERSTOOD THAT THE PHRASES “TIW”, “LANDLORD’S
WORK” AND THE “FINAL PLANS,” REFERRED TO IN THIS ARTICLE 3 SHALL MEAN THE BASE
BUILDING WORK, THE TENANT IMPROVEMENT WORK AND THE PLANS FOR BOTH THE PREMISES
AND THE BUILDING 65 PREMISES TOGETHER AS ONE INTEGRATED TENANT IMPROVEMENT
PROJECT, WITH THE EXCEPTION OF SUBPARAGRAPH A ABOVE AND SECTIONS 3.6 AND 3.7,
WHERE THE RESPECTIVE MEANINGS OF SUCH TERMS SHALL ONLY BE APPLICABLE TO THE
PREMISES.

 

C.                                     THE PHRASE, “TENANT DELAY”, SHALL BE
DEFINED AS ANY DELAY IN THE COMPLETION OF LANDLORD’S WORK ACTUALLY CAUSED BY
(I) WORK, UPGRADES OR LONG LEAD-TIME ITEMS FOR WHICH LANDLORD IDENTIFIES A
SPECIFIED PERIOD OF DELAY, AND IN EITHER INSTANCE TENANT DOES NOT WITHDRAW OR
ALTER SUCH SPECIAL WORK, UPGRADE, LONG LEAD-TIME ITEM WHICH AVOIDS SUCH DELAY,
(II) ANY CHANGES TO ANY PLANS, INCLUDING THE FINAL PLANS, MADE BY TENANT, OR ANY
TENANT’S CHANGE ORDER, IN ANY CASE FOR WHICH LANDLORD IDENTIFIES A SPECIFIED
PERIOD OF DELAY AT THE TIME OF ITS APPROVAL AND FOR WHICH TENANT DOES NOT
WITHDRAW SUCH CHANGE TO AVOID DELAY, (III) ANY CHANGE IN THE DESIGN OF THE TIW
OR ANY COMPONENT THEREOF MADE BY TENANT THAT RESULTS IN A DELAY IN THE
LANDLORD’S CONSTRUCTION START DATE BEYOND JANUARY 3, 2010, (IV) THE DELAY OF
TENANT OR ITS ARCHITECTS AND ENGINEERS IN PROVIDING OR APPROVING THE
CONSTRUCTION PLANS OR THE PROPOSED GMP, OR SUPPLYING, SUBMITTING OR APPROVING
ANY OTHER PLANS, SPECIFICATIONS, PRICING OR ESTIMATES OR GIVING AUTHORIZATIONS
OR SUPPLYING INFORMATION REASONABLY REQUIRED BY LANDLORD OR ITS GENERAL
CONTRACTOR OR THE TOWN OF BURLINGTON BY THE DATES STIPULATED IN SECTION 1.1, AND
IN THIS ARTICLE 3, OR IN ANY OTHER INSTANCE IF NO TIME PERIOD IS SPECIFIED, THEN
WITHIN THREE (3) BUSINESS DAYS AFTER REQUEST THEREFOR, (V) ANY FAILURE BY ANY
CONTRACTORS EMPLOYED BY TENANT INCLUDING, WITHOUT LIMITATION, CONTRACTORS
FURNISHING TELECOMMUNICATIONS, DATA PROCESSING OR OTHER SERVICE OR EQUIPMENT
DIRECTLY TO TENANT (AND NOT VIA LANDLORD’S CONTRACTORS) TO COMPLY WITH THE
AGREED UPON TIMETABLES FOR COORDINATION OF THE PARTIES’ RESPECTIVE COMPONENTS OF
WORK, AS ESTABLISHED AT ON-SITE PROGRESS MEETINGS BETWEEN LANDLORD’S
REPRESENTATIVE AND TENANT’S REPRESENTATIVE, EACH ACTING REASONABLY AND IN GOOD
FAITH, (VI) ANY FAILURE TO COMPLY WITH THIS ARTICLE 3 OR ANY MATERIAL
INTERFERENCE WITH THE PERFORMANCE OF LANDLORD’S WORK BY TENANT OR ANY OF ITS
AGENTS, EMPLOYEES, ARCHITECTS, ENGINEERS OR CONTRACTORS, OR (VII) TENANT’S DELAY
IN DELIVERING THE ORIGINAL LETTER OF CREDIT REQUIRED PURSUANT TO SECTION 4.4. NO
EVENT SHALL CONSTITUTE A “TENANT DELAY” UNLESS LANDLORD ADVISES TENANT IN
WRITING (WHICH MAY BE BY EMAIL WITH A COPY TO PAUL.JAKUBOWSKI@WILMERHALE.COM) OF
SUCH EVENT WITHIN THREE (3) BUSINESS DAYS AFTER LANDLORD BECOMES AWARE OF ITS
OCCURRENCE; HOWEVER, LANDLORD NEED NOT GIVE TENANT NOTICE OF ANY FAILURE OF
TENANT TO ACT BY THE DATES STIPULATED IN SECTION 1.1 AND IN THIS ARTICLE 3, IT
BEING ACKNOWLEDGED THAT A FAILURE TO TIMELY ACT BY SUCH STIPULATED DATES IS IPSO
FACTO A “TENANT DELAY ON A DAY FOR DAY BASIS.

 

3.2                                 Late Delivery. A.  In the event that
Landlord’s Work is not Substantially Complete by July 1, 2010, for any reason
other than a Tenant Delay or Force Majeure event, then the Fixed Rent first
coming due as of the Rent Commencement Date shall be abated by one day for each
day of delay during the period beginning on July 1, 2010, and ending on the day
the Landlord’s Work is in fact Substantially Complete.  If Landlord’s Work is
still not Substantially Complete by August 1, 2010, for any reason other than a
Tenant Delay or Force Majeure event, then the Fixed Rent shall be further abated
by 2 days for each day of delay during the period beginning on August 1, 2010,
and continuing until the day the Landlord’s Work is in fact Substantially
Complete.  Further, if the Landlord’s Work is not Substantially Complete by
September 1, 2010, for any reason other than a Tenant Delay or Force Majeure
event,  then the Fixed Rent shall be further abated by 3 days for each day of
delay during the period beginning on September 1, 2010 and continuing until the
day Landlord’s Work is Substantially Complete.

 

B.                                     IF THE LANDLORD’S WORK IS NOT
SUBSTANTIALLY COMPLETE BY OCTOBER 31, 2010, FOR ANY REASON OTHER THAN A TENANT
DELAY OR FORCE MAJEURE EVENT, THEN TENANT MAY ELECT TO PERFORM THE INCOMPLETE
LANDLORD’S WORK ITSELF, UTILIZING THE FUNDS HELD UNDER THE CONSTRUCTION ESCROW
AGREEMENT FOR ANY INCOMPLETE TIW, WITH ANY REASONABLE EXPENDITURES FOR THE BASE
BUILDING WORK TO BE REIMBURSED BY LANDLORD WITHIN 30 DAYS AFTER REQUEST
THEREFORE WITH BACK-UP DOCUMENTATION TO SUBSTANTIATE THE REQUEST), FAILING
WHICH, TENANT SHALL HAVE THE RIGHT TO OFFSET SUCH EXPENDITURES AGAINST THE FIXED
RENT NEXT COMING DUE AS OF THE RENT COMMENCEMENT DATE, EXCEPT THAT SUCH MONTHLY
OFFSET SHALL NOT EXCEED FIFTEEN (15%) PERCENT OF THE MONTHLY INSTALLMENT OF
FIXED RENT THEN PAYABLE AS STIPULATED IN SECTION 1.1.C.  IF THE LANDLORD’S WORK
IS STILL NOT SUBSTANTIALLY COMPLETE BY MAY 31, 2011, DESPITE LANDLORD HAVING
USED DILIGENT EFFORTS TO COMPLETE THE LANDLORD’S WORK, AND PROVIDED THE REASON
FOR LANDLORD’S INABILITY TO COMPLETE SUCH WORK BY MAY 31, 2011 IS NOT DUE SOLELY
TO TENANT DELAY, THEN EITHER LANDLORD OR TENANT MAY TERMINATE THIS LEASE BY
GIVING WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY.  IF EITHER PARTY TIMELY
AND PROPERLY GIVES THE TERMINATION NOTICE, THEN THIS LEASE SHALL TERMINATE
IMMEDIATELY UPON THE DATE OF A PARTY’S NOTICE.

 

3.3                                 Plans and Specifications   A. Tenant shall
be solely responsible for the preparation and submission to Landlord of (a)  the
Schematic Design Plans, (b) a full set of architectural, electrical, mechanical
and plumbing, construction, design development drawings, including demolition
plans sufficient for pricing and permitting equivalent in design completion to
more than 50% of the TIW Plans (the “Design Development Permitting/Pricing
Plans”), and (c) a full CD set of architectural and MEP construction plans and

 

10

--------------------------------------------------------------------------------


 

specifications sufficient to permit and construct the TIW, (called “TIW Plans”),
and all other information reasonably required by Landlord and the General
Contractor (defined below) necessary obtain a building permit from the Town of
Burlington and otherwise to perform and complete the TIW.  All plans shall
emanate from and be consistent with the approved Schematic Design Plan attached
hereto as Exhibit C.  Tenant has assured itself by direct communication with the
architect and engineers that the Design Development/ Permitting/Pricing Plans
can be submitted to Landlord by the respective dates set forth in Section 1.1. 
Additionally, Tenant agrees to cause the TIW Plans to be delivered to Landlord
for review before the Final Plans Date and agrees to devote such time as may be
necessary in consultation with said architect and engineers to enable them to
complete the Final Plans by the Final Plans Date.  Tenant shall cause its
architect and engineers to cooperate with Landlord and the General Contractor,
as reasonably necessary to enable Landlord to obtain a building permit from the
Town of Burlington for the TIW by January 2, 2010.  Tenant shall also cause its
architects and engineers to reasonably cooperate with Landlord or the General
Contractor, as applicable, as reasonably necessary to obtain a Certificate of
Occupancy from the Town of Burlington. Time is of the essence in respect of the
preparation and submission of all plans by Tenant.  If in Landlord’s judgment,
Tenant’s architects and engineers are not cooperating fully or progressing
diligently, then Landlord shall have the right, but not the obligation, to
engage its own architects and engineers to complete any necessary plans and to
supply information, and the like to obtain a building permit by January 2, 2010,
or to meet construction schedules and to otherwise avoid delay, but such right
to take action on Tenant’s behalf to speed the approval process shall not
entitle Landlord to make material changes to the Final Plans (defined in
paragraph B below); provided, however, if the Town of Burlington requires any
change to the Final Plans in order to issue a building permit, Tenant shall
cooperate reasonably with Landlord to address the Town’s concerns and requests. 
The fees of any architect and engineer engaged by Landlord pursuant to the
preceding sentence will be paid by Tenant within thirty (30) days after invoice
from Landlord.

 

B.                                     ALL PLANS SHALL REQUIRE LANDLORD’S
APPROVAL, WHICH SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED. 
LANDLORD SHALL GIVE TENANT NOTICE, IN REASONABLE DETAIL, OF ANY REASONABLE
OBJECTIONS OR CONCERNS LANDLORD MAY HAVE WITH RESPECT TO ANY PLANS OR REVISED
PLAN, WITHIN TEN (10) BUSINESS DAYS AFTER SUBMISSION BY TENANT OF ITS PLANS AND
ALL NECESSARY SUPPORTING INFORMATION.  LANDLORD SHALL NOT BE DEEMED UNREASONABLE
FOR WITHHOLDING OR CONDITIONING APPROVAL OF PLANS WHICH (I) INVOLVE OR ARE
REASONABLY LIKELY TO MATERIALLY ADVERSELY AFFECT ANY STRUCTURAL ELEMENT OR
EXTERIOR ELEMENT OF THE BUILDING OR ANY PORTION THEREOF, OR (II)ARE REASONABLY
LIKELY, IN LANDLORD’S REASONABLE OPINION, TO MATERIALLY ADVERSELY AFFECT THE
VALUE OF THE BUILDING OR ANY PORTION THEREOF, OR (III) ARE REASONABLY LIKELY TO
MATERIALLY ADVERSELY AFFECT THE PROPER FUNCTIONING OF THE BUILDING SYSTEMS.  IF
LANDLORD OBJECTS TO ANY PLANS, OR ANY PORTION THEREOF,  TENANT SHALL CAUSE THE
PLANS TO BE REVISED IN A MANNER SUFFICIENT TO REMEDY LANDLORD’S OBJECTIONS AND
RESPOND TO LANDLORD’S CONCERNS AND REDELIVERED TO LANDLORD WITHIN FIVE
(5) BUSINESS DAYS AFTER TENANT’S RECEIPT OF LANDLORD’S NOTICE OF OBJECTION.  
THE AFORESAID PROCESS SHALL BE REPEATED UNTIL THE PLANS ARE APPROVED BY
LANDLORD.   THE FINAL TIW PLANS APPROVED BY LANDLORD SHALL BE CALLED THE “FINAL
PLANS” AND WILL BE USED TO OBTAIN A BUILDING PERMIT FOR THE TIW.  TENANT SHALL
USE DILIGENCE TO SUBMIT THE TIW PLANS AND ANY REVISIONS IN ORDER TO COMPLETE THE
FINAL PLANS BY THE FINAL PLANS DATE.

 

C.                                     TENANT AGREES TO CAUSE ITS ARCHITECT TO
ISSUE THE FOLLOWING EARLY RELEASE PACKAGES BY THE DATES LISTED BELOW:

 

(I)                                     ROOF TOP CHILLER — TO SERVICE CUSTOMER
SUCCESS AREA BY 11/20/09;

 

(II)                                  HVAC LIEBERT UNITS OR LAB FAN COIL UNITS
BY 11/20/09;

 

(III)                               HVAC VAV BOXES BY 12/1/09;

 

(IV)                              STRUCTURAL REINFORCING FOR RTU’S AND VITRINES
BY 11/20/09;

 

(V)                                 MAJOR ELECTRICAL DISTRIBUTION
EQUIPMENT/SWITCHGEAR BY 11/20/09;

 

(VI)                              PAD MOUNTED TRANSFORMERS BY 11/20/09;

 

(VII)                           UPS UNITS BY 11/20/09;

 

(VIII)                        MAIN CHILLER PLANT BY 11/20/09; AND

 

(IX)                                CEILING MOUNTING FAN COILS FOR ENGINEERING
AREAS BY 11/20/09.

 

3.4                                 Cost of TIW; Tenant’s Share.  It is
understood that totality of the tenant improvement work being performed in the
Premises and in the Building 65 Premises is one integrated construction project
pursuant to a single construction contract, and, for the purposes of this
Section 3.4, all references to “TIW” shall mean the aggregate tenant improvement
work in the Premises and in the Building 65 Premises as shown on the Final
Plans. Landlord shall cause the TIW to be performed by Erland Construction (the
“General Contractor”) and by major subcontractors (which shall be Subguard
re-insured) selected and engaged by Landlord and the General Contractor, and
approved by Tenant, which approval shall not be unreasonably withheld,
conditioned or delayed.  Landlord shall cause the General Contractor to
reasonably bid each major trade of subcontractor work involved in the TIW, and
shall cause the General Contractor to accept the lowest qualified bid submitted
for each such trade unless such bid fails to conform to the Final Plans or if
Landlord, Tenant and General Contractor reasonably agree otherwise.  Landlord
shall provide Tenant with periodic pricing once Landlord receives the Schematic
Design Plans.  Within 14 days after receipt of

 

11

--------------------------------------------------------------------------------


 

the Design Development Permitting/Pricing Plans, Landlord shall cause the
General Contractor to provide Tenant a proposed Guaranteed Maximum Price (the
“Proposed GMP”) for the TIW.  Within five (5) business days of receipt of the
Proposed GMP Tenant shall either give Landlord its written approval of the
Proposed GMP, or shall cause the Design Development Permitting/Pricing Plans to
be value engineered and revised by means of a “deductive alternative” process
for budget control rather than a redesign effort.  The revised Design
Development Permitting/Pricing Plans shall be subject to Landlord’s approval and
shall be submitted by Landlord to General Contractor for revised pricing.  The
foregoing process shall be repeated utilizing the TIW Plans, if necessary, until
the Proposed GMP is approved by Tenant in writing.  Tenant agrees to cause its
architects and engineers to use diligence to revise the plans as necessary to
achieve an approved GMP no later than December 30, 2009 (as approved, the
“Contract Price”).  It is expressly understood that any delay by Tenant in
approving the GMP by December 30, 2009, will constitute a Tenant Delay on a
day-for-day basis for each day from December 30, 2009 until the date the GMP is
finally approved by Tenant, and if such period of Tenant Delay actually delays
Landlord in achieving Substantial Completion of Landlord’s Work by June 1, 2010,
then Landlord shall have the right to deem the Commencement Date to have
occurred on the date that such Landlord’s Work would have been Substantially
Completed but for such period of Tenant Delay (but Landlord shall not be
relieved of the obligation to actually complete Landlord’s Work and obtain a
permanent certificate of occupancy).  Promptly after approval of the Contract
Price and receipt of the Final Plans, Landlord shall release the General
Contractor to perform the TIW in accordance with the Final Plans, at Landlord’s
cost, subject to payment by Tenant of the amount (the “Tenant’s Share”) by which
the Contract Price (subject to adjustment pursuant to the next paragraph)
exceeds the TI Allowance.

 

Landlord’s affiliate, the Building 65 Landlord, and Tenant have entered into the
Construction Escrow Agreement to ensure that funds will be available to pay for
the TIW and the Connector Bridge.  Within 21 days after the full execution of
this Lease, Landlord shall fund $2,992,950.00 (representing the TI Allowance
under this Lease) into an escrow account (the “Escrow Account”) established 
pursuant to the terms of the Construction Escrow Agreement, and Tenant shall
fund into the Escrow Account the Tenant’s Share (adjusted pursuant to the
Construction Escrow Agreement once the Tenant’s Share is finally determined). 
In the event either Landlord or Tenant fails to fully fund its share into the
Escrow Account within the aforesaid 21-day period, then the other party may
elect to terminate this Lease by giving written notice to the other, effective
immediately upon the giving of the notice.

 

Landlord acknowledges that its affiliate, the Building 65 Landlord, is obligated
pursuant to Section 3.10 of the Building 65 Lease, to construct the Connector
Bridge in order to connect Building 65 to the Premises, and agrees to allow such
construction to proceed, in accordance with the Building 65 Lease.  Landlord
further acknowledges that $1.600,000.00 will be deposited into the Escrow
Account by the Building 65 Landlord to fund the construction of the Connector
Bridge, and hereby recognizes Tenant’s right, pursuant to the terms of
Section 3.10(C) of the Building 65 Lease, to complete any incomplete
construction of the Connector Bridge if the Building 65 Landlord has not
Substantially Completed construction of the Connector Bridge by the date that is
ninety (90) days after the later of (i) the Commencement Date or (ii) the date
Tenant opens for business in the Building 65 Premises, utilizing the funds
deposited into the Escrow Account for the Connector Bridge.  In the event Tenant
properly exercises its right to self-help to complete the Connector Bridge,
Landlord shall not take any action against Tenant’s exercise of its self-help
right nor its right to draw on the funds available in the Escrow Account for
completion of the Connector Bridge.

 

After the TIW has been completed, if it is determined that the total payments
under the contract with the General Contractor were actually less than the
Contract Price, the savings shall be refunded to Tenant, and any savings in the
cost of constructing the Connector Bridge shall belong to Landlord, as more
specifically set forth in the Construction Escrow Agreement.

 

3.5                                 Work Change Orders.  After the Final Plans
and the Contract Price have been approved, Tenant may elect to propose changes
to the Final Plans (“Tenant’s Change Order”). Tenant shall submit each proposed
Tenant’s Change Order to Landlord for its approval, such approval not to be
unreasonably withheld, conditioned or delayed, provided Tenant’s requested
change will not affect the compliance of the Building or the Premises with
applicable laws.  Landlord agrees to respond to any Tenant’s Change Order within
such time as is reasonably necessary under the circumstances (taking into
consideration the information contained in such Change Order), and in any event
no later than five (5) business days following submission by Tenant, advising
Tenant of any anticipated increase in costs associated with such Tenant Change
Order as well as an estimate of any delay in Landlord’s Work (it being
understood that a delay, if any, in Landlord’s Work caused by such Change Order
could result in a deemed Commencement Date pursuant to Section 2.1).  Tenant
shall then have the right to approve or withdraw such Tenant’s Change Order.  If
any Tenant’s Change Order is approved as aforesaid, and the applicable Tenant
Change Order increases the cost of construction, then before implementing any
such change, Landlord will prepare a Work Change Order Form, in the form
attached hereto as Exhibit D, setting forth any adjustment in the Contract
Price.  To be valid, the Work Change Order Form must be signed by both parties. 
Landlord will maintain an accurate log of all Tenant’s Change Orders and will
invoice Tenant monthly for the cost of each Tenant Change Order.  Tenant will be
required to pay each invoice within thirty (30) days of receipt, except for any
Tenant’s Change Order of $20,000.00 or more, in which case Tenant will deposit
such amount into Escrow Account under the Construction Escrow Agreement the cost
of such Tenant’s Change Order upon signing the Work Change Order Form.  Landlord
shall have no obligation to proceed with any Tenant’s Change Order until payment
is received or made as aforesaid.

 

3.6                                 Acceptance of the Premises.   Tenant or its
representatives may, at reasonable times, enter upon the

 

12

--------------------------------------------------------------------------------


 

Premises during the progress of the work to inspect the progress thereof and to
determine if the work is being performed in accordance with the requirements of
Section 3.1. Tenant shall promptly give to Landlord notices of any alleged
failure by Landlord to comply with those requirements.  Landlord’s Work shall be
deemed approved by Tenant when Tenant occupies the Premises for the conduct of
its business, except for items of Landlord’s Work which are uncompleted or do
not conform to Exhibit C and the Final Plans and as to which Tenant shall, in
either case, have given written notice to Landlord within thirty (30) days
following the Commencement Date as set forth in a punch-list as set forth
below.  A certificate of completion by Landlord’s architect or engineer and a
Certificate of Occupancy shall be evidence that Landlord’s Work has been
completed except for items stated in such certificate to be incomplete or not in
conformity with Exhibit C and the Final Plans.  Within five (5) days after the
Town of Burlington issues a temporary Certificate of Occupancy, Landlord and
Tenant shall meet for the purpose of determining the work remaining in order for
Landlord to achieve a final Certificate of Occupancy, each acting reasonably and
in good faith, and to select a subsequent date for a joint walk-through of the
Premises in order to prepare a punch-list identifying items of Landlord’s Work
which are incomplete (the “Punch-list Items”).  Landlord shall cause such
Punch-list Items to be completed within thirty (30) days after the preparation
of the list by the parties, unless the parties agree upon any longer time
periods.  If Tenant notifies Landlord in writing of the existence of a latent
defect in Landlord’s Work within one year following the Commencement Date, then
Landlord at its expense subject to its General Contractor’s warranty will repair
such defect.  A “latent defect” is a defect in the construction of the Premises
which defect would not ordinarily be observed during a walk-through inspection.

 

3.7                                 Pre-Commencement Entry.  With Landlord’s
prior consent, which shall not be unreasonably withheld, Tenant and its agents
and architects shall have the right to enter the Premises after full execution
and delivery of this Lease during customary business hours and without payment
of rent, but otherwise subject to all of the terms and conditions of this Lease,
to facilitate Tenant’s preparation of its plans for the TIW so long as such work
does not interfere with the performance of any Base Building Work or Landlord’s
Work and is coordinated with Building management.

 

ARTICLE 4
Rent


 

4.1                                 The Fixed Rent.  Commencing as of the Rent
Commencement Date, Tenant covenants and agrees to pay rent to Landlord, by
electronic fund transfer (or by such other method, as set forth below, or to
such other person or entity as Landlord may by notice in writing to Tenant from
time to time direct), at the Annual Fixed Rent Rate, in equal installments at
the Monthly Fixed Rent Rate (which is 1/12th of the Annual Fixed Rent Rate), in
advance, without notice or demand, and without setoff, abatement, suspension,
deferment, reduction or deduction, except as otherwise expressly provided
herein, on the first day of each calendar month included in the term; and for
any portion of a calendar month following the Rent Commencement Date, at the
rate for the first Lease Year payable in advance for such portion. It is the
intention of the parties hereto that the obligations of Tenant hereunder shall
be separate and independent covenants and agreements, that the Annual Fixed
Rent, the Additional Rent and all other sums payable by Tenant to Landlord shall
continue to be payable in all events and that the obligations of Tenant
hereunder shall continue unaffected, unless the requirement to pay or perform
the same shall have been terminated pursuant to an express provision of this
Lease.

 

If Landlord shall give notice to Tenant that all rent and/or other payments due
hereunder are to be made to Landlord by check, or by any other commercially
reasonable means, Tenant shall make all such payments as shall be due after
receipt of said notice by means as designated by Landlord, with such payments to
be made to such address and to such person or entity as is specified by
Landlord.

 

The Annual Fixed Rent, the Additional Rent and all other sums payable by Tenant
to Landlord under this Lease are sometimes referred to herein as “Rent.”

 

4.2                                 Additional Rent.  Tenant covenants and
agrees to pay, as Additional Rent, insurance costs, utility charges, personal
property taxes and its pro rata share of increases in taxes and operating costs
with respect to the Premises and the Property as provided in this Section 4.2 as
follows:

 

4.2.1                       Real Estate Taxes.   If Taxes (as hereinafter
defined) for any Tax Year during the Term shall exceed Base Taxes, Tenant shall
reimburse Landlord, as additional rent, for Tenant’s Percentage of such excess
(such amount hereinafter referred to as “Tax Excess”).  Tenant shall remit to
Landlord, on the first day of each calendar month, estimated payments on account
of Tax Excess, such monthly amounts to be sufficient to provide Landlord, by the
time real estate tax payments are due and payable to any governmental authority
responsible for collection of same, a sum equal to the Tax Excess, as reasonably
estimated by Landlord from time to time on the basis of the most recent tax data
available.  If the total of such monthly remittances for any Tax Year is greater
than the actual Tax Excess for such Tax year, Landlord shall promptly pay to
Tenant, or credit against the next accruing payments of Rent to be made by
Tenant, the difference; if the total of such remittances is less than the actual
Tax Excess for such Tax Year, Tenant shall pay the difference to Landlord within
thirty (30) days after a written  notice to Tenant, which notice shall set forth
the manner of computation of Tax Excess).

 

13

--------------------------------------------------------------------------------


 

If, after Tenant shall have made reimbursement to Landlord pursuant to this
subsection 4.2.1, Landlord shall receive a refund of any portion of Taxes paid
by Tenant with respect to any Tax Year during the term hereof as a result of an
abatement of such Taxes by legal proceedings, settlement or otherwise (without
either party having any obligation to undertake any such proceedings), Landlord
shall promptly pay to Tenant, or credit against the next accruing payments of
Rent to be made by Tenant, the Tenant’s Percentage of the refund (less the
proportional, pro rata expenses, including attorneys’ fees and appraisers’ fees,
incurred in connection with obtaining any such refund), as relates to the Tax
Excess paid by Tenant to Landlord with respect to any Tax Year for which such
refund is obtained.  At the request of Tenant, from time to time but in no event
more than three (3) times during the Original Term, Landlord shall file
applications seeking abatements or reductions of Taxes or shall institute
proceedings to reduce the assessed valuation of the Property or portions thereof
including the Premises with the applicable tax commission or in a court of
competent jurisdiction for judicial review of such assessed valuation.  Landlord
shall diligently, timely and fully prosecute all such applications and/or
proceedings filed or instituted by Landlord.

 

In the event this Lease shall commence, or shall end (by reason of expiration of
the term or earlier termination pursuant to the provisions hereof), on any date
other than the first or last day of the Tax Year, or should the Tax Year or
period of assessment of real estate taxes be changed or be more or less than one
(1) year, as the case may be, then the amount of Tax Excess which may be payable
by Tenant as provided in this subsection 4.2.1 shall be appropriately
apportioned and adjusted.

 

The term “Taxes” shall mean all taxes, assessments, betterments and other
charges and impositions (including, but not limited to, fire protection service
fees and similar charges) levied or assessed, or which may be equitably
attributable to the Property, for or in respect of the Property, at any time
during the term by any governmental authority, or taxes in lieu thereof, and
additional types of taxes to supplement real estate taxes due to legal limits
imposed thereon.  If, at any time during the term of this Lease, any tax or
excise on rents or other taxes, however described, are levied or assessed
against Landlord with respect to the rent reserved hereunder, either wholly or
partially in substitution for, or in addition to, real estate taxes assessed or
levied on the Property, such tax or excise on rents shall be included in Taxes. 
Taxes shall include any estimated payment made by Landlord on account of a
fiscal tax period for which the actual and final amount of taxes for such period
has not been determined by the governmental authority as of the date of any such
estimated payment.  The following shall be excluded from Taxes and shall be paid
solely by Landlord: inheritance, estate, succession, transfer, gift, franchise,
or capital stock tax, or any income taxes arising out of or related to ownership
and operation of income-producing real estate; or any excise taxes imposed upon
Landlord based upon gross or net rentals or other income received by it, any
increase in taxes and assessments resulting solely from Landlord’s sale of, or
other transfer of its interest in, the Building, and assessments, charges,
taxes, rents, rates, levies, excises, license fees, permit fees, inspection
fees, or other authorization fees or charges to the extent allocable to or
caused by the development or installation of off-Premises improvements or
utilities (including without limitation street and intersection improvements,
roads, rights of way, lighting, and signalization) necessary for any past,
present or future system development reimbursement schedule or sinking fund
related to any of the foregoing, except to the extent any of the foregoing may
be properly allocable to and charged against the Premises pursuant to another
provision of this Lease.

 

Currently, the Building and the adjacent buildings known as 95 Network Drive, 45
Network Drive and 35 Network Drive are located on land which is identified as a
single tax parcel included in one tax bill from the Town of Burlington.  Until
such time that separate tax parcels are defined and assessed by the Town to
include a separately identified tax parcel including the Building and the
Premises, Taxes hereunder shall include the Tenant’s Percentage of the portion
of such Taxes allocated by the Town of Burlington to the Building.

 

4.2.2                       Personal Property Taxes.  Tenant shall pay all taxes
charged, assessed or imposed upon the personal property of Tenant in or upon the
Premises.

 

4.2.3                       Operating Costs.  If, during the Term hereof,
Operating Costs (as hereinafter defined) incurred by Landlord in any calendar
year shall exceed Base Operating Costs, Tenant shall reimburse Landlord, as
additional rent, for Tenant’s Percentage of any such excess (such amount being
hereinafter referred to as the “Operating Costs Excess”).  Tenant shall remit to
Landlord, on the first day of each calendar month, estimated payments on account
of Operating Costs Excess, such monthly amounts to be sufficient to provide
Landlord, by the end of the calendar year, a sum equal to the Operating Costs
Excess, as reasonably estimated by Landlord from time to time.  If, at the
expiration of the year in respect of which monthly installments of Operating
Costs Excess shall have been made as aforesaid, the total of such monthly
remittances is greater than the actual Operating Costs Excess for such year,
Landlord shall  within 30 days after such determination pay to Tenant, or credit
against the next accruing payments of Rent to be made by Tenant, the difference;
if the total of such remittances is less than the Operating Costs Excess for
such year, Tenant shall pay the difference to Landlord within thirty (30) days
from the date Landlord shall furnish to Tenant an itemized statement of the
Operating Costs Excess, prepared, allocated and computed in accordance with
generally accepted accounting principles.

 

14

--------------------------------------------------------------------------------


 

Landlord shall keep, in the Building Manager’s office, complete books and
records regarding Operating Costs and Taxes.  Tenant and its representatives, at
Tenant’s sole expense, shall have the right, during customary business hours, to
inspect at Landlord’s offices, Landlord’s books and records relating to
Operating Costs for the immediately preceding calendar year.  As a condition to
performing any such inspection, Tenant and its examiners shall be required to
execute and deliver to Landlord an agreement, in form reasonably acceptable to
Landlord, agreeing to keep confidential any information which Tenant and the
examining party discover about the Building in connection with such examination,
except for disclosures required by law, court order or regulatory authorities,
or to Tenant’s attorneys, accountants, auditors, or potential purchasers of  the
Tenant company.  If Tenant elects to exercise such right, it must provide
reasonable prior written notice to Landlord given no later than one hundred and
twenty (120) days following Tenant’s receipt of Landlord’s Statement of
Operating Costs for any calendar year and it must complete any such inspection
within 60 days of commencement.  Landlord agrees to reasonably cooperate with
Tenant to enable Tenant to complete its inspection within the time period
specified in the preceding sentence.  If Landlord is obligated to reimburse
Tenant for the cost of the audit as provided below, Tenant shall give Landlord a
complete copy of the results of its inspection.  If it is determined that Tenant
is entitled to a refund, then such refund shall either be in cash or applied as
a credit to the next due installment of Rent, at the election of Landlord.  If
it is determined Tenant has underpaid, then Tenant shall pay such amount within
thirty (30) days of Landlord’s invoice therefor.  Tenant agrees to use for such
inspection a firm that is reasonably acceptable to Landlord and that is not
being paid on a contingency fee basis. If Operating Costs were overstated by
more than three percent (3%), then Landlord shall reimburse Tenant the
reasonable cost of the audit.

 

Any reimbursement for Operating Costs due and payable by Tenant with respect to
periods of less than twelve (12) months shall be equitably prorated.

 

The term “Operating Costs” shall mean all costs and expenses incurred for the
operation, cleaning, maintenance, repair and upkeep of the Property, and the
portion of such costs and expenses with  regard to the Campus Common Areas which
is equitably allocable to the Property, including, without limitation, all costs
of maintaining and repairing the Property and the Park (including snow removal,
landscaping and grounds maintenance, operation and maintenance of parking lots,
sidewalks, walking paths, access roads and driveways, Building exterior and
service areas, security, operation and repair of heating and air-conditioning
equipment, elevators, lighting and any other Building equipment or systems) and
of all repairs and replacements (other than repairs or replacements for which
Landlord has received full reimbursement from contractors or from others)
necessary to keep the Property and the Park in good working order, repair,
appearance and condition; all payments under any cross easement agreement,
declaration of restrictive covenants and like instruments pertaining to the
sharing of costs by the Building and other buildings in the Park; all costs of
maintenance and repair of the Connector Bridge; all costs, including material
and equipment costs, for cleaning and janitorial services to the Building and
the Connector Bridge, including window cleaning of the Building and the
Connector Bridge; all costs of any reasonable insurance carried by Landlord
relating to the Property; all costs related to provision of heat (including
electric, and/or gas), chilled water for air-conditioning, and water (including
sewer charges) and other utilities to the Premises, if not sub-metered, and to
the Property, including all charges for electricity and chilled water furnished
by the Building systems to the Connector Bridge; payments under all service
contracts relating to the foregoing; all compensation, fringe benefits, payroll
taxes and workmen’s compensation insurance premiums related thereto with respect
to any employees of Landlord or its affiliates engaged in security and
maintenance of the Property and the Park; costs of maintaining and operating any
amenities available for the general use of all tenants now or hereafter located
in the Campus Common Areas including an on-site cafeteria (including a monthly
cafeteria subsidy, if any); attorney’s fees and disbursement in connection with
tax abatement proceedings; auditing and other professional fees and expenses;
and a management fee in line with local market rates for similar Class — A
buildings (during the Original Term, 3% of the gross collected Rents).

 

The following items shall be excluded in Landlord’s calculation of Operating
Costs:

 

1.             leasing commissions, fees and costs, advertising and promotional
expenses and other costs incurred in procuring tenants or in selling the
Building or the Park;

 

2.             attorney’s fees except as set forth above;

 

3.             costs of renovating or otherwise improving or decorating space
for any tenant or other occupant of the Building or the Park, including Tenant,
or relocating any tenant;

 

4.             financing costs including interest and principal amortization of
debts and the costs of providing the same;

 

5.             depreciation, except on materials, tools, supplies and
vendor-type equipment purchased by Landlord to enable Landlord to supply
services Landlord might otherwise contract for with a third party where such
depreciation and interest payments would otherwise have been included in the
charge for such third party’s services, all as determined in accordance with
generally accepted accounting principles, consistently applied, and when
depreciation is permitted or required;

 

15

--------------------------------------------------------------------------------


 

6.             rental on ground leases or other underlying leases and the costs
of providing the same;

 

7.             wages, bonuses and other compensation of employees above the
grade of Property Manager;

 

8.             costs of any items for which Landlord is or is entitled to be
paid or reimbursed by insurance, other tenants, or any other sources;

 

9.             increased insurance specifically attributable to any tenant of
the Building or the Park for which Landlord is entitled to reimbursement from
any other tenant;

 

10.           charges for electricity, water, or other utilities, services or
goods and applicable taxes for which Tenant or any other tenant, occupant,
person or other party is obligated to reimburse Landlord or to pay to third
parties;

 

11.           cost of any HVAC, janitorial or other services provided to tenants
on an extra cost basis after regular business hours;

 

12.           with the exception of operating and maintaining the cafeteria,
fitness facility and putting green, and the like, cost of installing, operating
and maintaining any specialty service, such as an observatory, broadcasting
facilities, child or daycare; provided, however, that Tenant may elect to opt
out of any specialty service provided to tenants (and therefore not be obligated
to pay Operating Costs with respect to such service), if Landlord reasonably
determines that it is feasible to limit Tenant’s access to such service;

 

13.           cost of any enhanced work or service performed for any tenant in
the Building or the Park to a materially greater extent or in a materially more
favorable manner than furnished generally to the tenants and other occupants;

 

14.           cost of any work or services performed for any facility other than
the Building or Park;

 

15.           any cost representing an amount paid to a person firm, corporation
or other entity related to Landlord that is in excess of the amount which would
have been paid in the absence of such relationship;

 

16.           any cost of decorating or decorative painting any interior parts
of the Building or the Park other than common areas;

 

17.           cost of initial cleaning and rubbish removal from the Building to
be performed before final completion of Tenant’s space;

 

18.           lease payments incurred by the Landlord or Managing Agent for
rental equipment (other than equipment for which depreciation is properly
charged as an expense) that would constitute a capital expenditure if the
equipment were purchased, except for shuttle buses;

 

19.           cost of the initial stock of tools and equipment for operation,
repair and maintenance of the Building or the Park;

 

20.           late fees or charges incurred by Landlord due to late payment of
expenses;

 

21.           cost of acquiring sculptures, paintings and other works of art;

 

22.           charitable or political contributions;

 

23.           all other items for which another party compensates or pays for in
its entirety, so that Landlord shall not recover any item of cost more than
once;

 

24.           Landlord’s general overhead and any other expenses not directly
attributable to the operation and management of the Building and the Park (e.g.
the activities of Landlord’s officers and executives), except to the extent
included in the management fee permitted hereby;

 

25.           costs and expenses incurred in connection with compliance with or
contesting or settlement of any claimed violation of law or requirements of law
on the part of Landlord;

 

26.           costs of complying with the applicable local building codes
regarding handicap accessibility enacted prior to the Date of this Lease;

 

27.           costs of mitigation or impact fees or subsidies (however
characterized), imposed or incurred prior to the Date of this Lease or imposed
or incurred solely as a result of another tenant’s or tenants’ use of the Park
or their respective premises;

 

28.           costs related to public transportation, transit or vanpools,
except for shuttle buses and other local public transportation services such as
the B-Line bus in Burlington;

 

16

--------------------------------------------------------------------------------


 

29.           reserves of any kind;

 

30.           costs or expenses associated with or incurred in connection with
the removal, enclosure, encapsulation or other handling or of hazardous
materials or hazardous substances (as referenced in Section 6.2.3 below),
(exclusive of Landlord’s normal and routine handling and disposal of hazardous
materials, such as paint or computers, for example, in the ordinary course of
maintenance of the Property and Park, not to exceed $10,000 in any calendar
year);

 

31.           costs of defending against claims in regard to the existence or
release of hazardous materials or substances at the Building or the Park which
arise during the Term; and

 

32.           any cost associated with operating an off-site management office
for the Building.

 

If, during the Term of this Lease (except as provided for in clause (c) below),
Landlord shall replace any capital items or make any capital expenditures which
(a) are intended to reduce Operating Costs or (b) are required to comply with
laws enacted after the date of this Lease or (c) are required after the
expiration of the 1st Lease Year to replace worn-out items as may be necessary
to maintain the Building in good working order, repair, appearance and in
first-class condition, and not to enhance the Building over and above its
current appearance and condition, (the items in clauses (a), (b) and (c) are
collectively called “capital expenditures”), the total amount of which is not
properly included in Operating Costs for the calendar year in which they were
made, there shall nevertheless be included in Operating Costs for each calendar
year in which and after such capital expenditure is made the annual charge-off
of such capital expenditure.  The annual charge-off shall be determined by (i) 
dividing the original cost of the capital expenditure by the number of years of
useful life thereof  as  reasonably determined by Landlord; and (ii)  adding to
such quotient an interest factor computed on the unamortized balance of such
capital expenditure based upon an interest rate reasonably determined by
Landlord as being the interest rate then being charged for long-term mortgages
by institutional lenders on like properties within the locality in which the
Building is located.  Except for the annual charge-off described above, no
portion of any capital expenditures shall be included within Operating Costs.
Landlord covenants that it will not grant to any future tenant of the Park (to
the extent Landlord, or its affiliates, controls other buildings in the Park)
rights regarding capital expenditures that are more favorable in such regard
than this provision is for Tenant.

 

If during the calendar year for which Base Operating Costs are being computed,
the Building was not fully occupied by tenants or if Landlord was not supplying
all tenants with the services, amenities or benefits being supplied hereunder,
the categories of Operating Costs which vary with occupancy shall be reasonably
extrapolated by Landlord to the estimated Operating Costs that would have been
incurred if the Building were fully occupied by tenants or if such services were
being supplied to all tenants, and such extrapolated amount shall, for the
purposes of this Section 4.2.3, be deemed to be the Base Operating Costs.

 

4.2.4                        Insurance.  Tenant shall, at its expense, as
Additional Rent, take out and maintain throughout the term the following
insurance protecting Landlord:

 

4.2.4.1               COMMERCIAL GENERAL LIABILITY INSURANCE NAMING LANDLORD,
TENANT, AND LANDLORD’S MANAGING AGENT AND ANY MORTGAGEE OF WHICH TENANT HAS BEEN
GIVEN NOTICE AS ADDITIONAL INSUREDS AND INDEMNIFYING THE PARTIES SO NAMED
AGAINST ALL CLAIMS AND DEMANDS FOR DEATH OR ANY INJURY TO PERSON OR DAMAGE TO
PROPERTY WHICH MAY BE CLAIMED TO HAVE OCCURRED ON THE PREMISES, INCLUDING THE
CONNECTOR BRIDGE (OR THE PROPERTY, INSOFAR AS USED BY CUSTOMERS, EMPLOYEES,
SERVANTS OR INVITEES OF THE TENANT), IN AMOUNTS WHICH SHALL, AT THE BEGINNING OF
THE TERM, BE AT LEAST EQUAL TO THE LIMITS SET FORTH IN SECTION 1.1, AND, WHICH,
FROM TIME TO TIME DURING THE TERM, SHALL BE FOR SUCH HIGHER LIMITS, IF ANY, AS
ARE CUSTOMARILY CARRIED IN THE AREA IN WHICH THE PREMISES ARE LOCATED ON
PROPERTY SIMILAR TO THE PREMISES AND USED FOR SIMILAR PURPOSES; AND WORKMEN’S
COMPENSATION INSURANCE WITH STATUTORY LIMITS COVERING ALL OF TENANT’S EMPLOYEES
WORKING ON THE PREMISES.

 

4.2.4.2               “SPECIAL RISK” PROPERTY INSURANCE WITH THE USUAL EXTENDED
COVERAGE ENDORSEMENTS COVERING ALL TENANT’S FURNITURE, FURNISHINGS, FIXTURES AND
EQUIPMENT, AND BUSINESS INTERRUPTION INSURANCE WITH EXTRA EXPENSE COVERAGE.

 

4.2.4.3               ALL SUCH POLICIES SHALL BE OBTAINED FROM RESPONSIBLE
COMPANIES QUALIFIED TO DO BUSINESS AND IN GOOD STANDING IN MASSACHUSETTS, WHICH
COMPANIES AND THE AMOUNT OF INSURANCE ALLOCATED THERETO SHALL BE SUBJECT TO
LANDLORD’S APPROVAL.  TENANT AGREES TO FURNISH LANDLORD WITH CERTIFICATES
EVIDENCING ALL SUCH INSURANCE PRIOR TO THE BEGINNING OF THE TERM HEREOF AND
EVIDENCING RENEWAL THEREOF AT LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF
ANY SUCH POLICY.  EACH SUCH POLICY SHALL BE NON-CANCELABLE WITH RESPECT TO THE
INTEREST OF LANDLORD AND THE INSURER WILL ENDEAVOR TO NOTIFY LANDLORD AT LEAST
TEN (10) DAYS’ PRIOR WRITTEN NOTICE OF ANY POLICY, BUT IN ANY EVENT NO LATER
THAN FIVE (5) DAYS FOLLOWING CANCELATION THEREOF.

 

4.2.4.4               ALL INSURANCE WHICH IS CARRIED BY EITHER LANDLORD OR
TENANT WITH RESPECT TO THE BUILDING, PREMISES OR TO FURNITURE, FURNISHINGS,
FIXTURES, OR EQUIPMENT THEREIN OR ALTERATIONS OR IMPROVEMENTS THERETO, WHETHER
OR NOT REQUIRED, SHALL INCLUDE PROVISIONS WHICH EITHER

 

17

--------------------------------------------------------------------------------


 

DESIGNATE THE OTHER PARTY AS ONE OF THE INSURED OR DENY TO THE INSURER
ACQUISITION BY SUBROGATION OF RIGHTS OF RECOVERY AGAINST THE OTHER PARTY TO THE
EXTENT SUCH RIGHTS HAVE BEEN WAIVED BY THE INSURED PARTY PRIOR TO OCCURRENCE OF
LOSS OR INJURY, INSOFAR AS, AND TO THE EXTENT THAT, SUCH PROVISIONS MAY BE
EFFECTIVE WITHOUT MAKING IT IMPOSSIBLE TO OBTAIN INSURANCE COVERAGE FROM
RESPONSIBLE COMPANIES QUALIFIED TO DO BUSINESS IN THE STATE IN WHICH THE
PREMISES ARE LOCATED (EVEN THOUGH EXTRA PREMIUM MAY RESULT THEREFROM).  IN THE
EVENT THAT EXTRA PREMIUM IS PAYABLE BY EITHER PARTY AS A RESULT OF THIS
PROVISION, THE OTHER PARTY SHALL REIMBURSE THE PARTY PAYING SUCH PREMIUM THE
AMOUNT OF SUCH EXTRA PREMIUM.  IF AT THE REQUEST OF ONE PARTY, THIS
NON-SUBROGATION PROVISION IS WAIVED, THEN THE OBLIGATION OF REIMBURSEMENT SHALL
CEASE FOR SUCH PERIOD OF TIME AS SUCH WAIVER SHALL BE EFFECTIVE, BUT NOTHING
CONTAINED IN THIS SUBSECTION SHALL DEROGATE FROM OR OTHERWISE AFFECT RELEASES
ELSEWHERE HEREIN CONTAINED OF EITHER PARTY FOR CLAIMS.  EACH PARTY SHALL BE
ENTITLED TO HAVE CERTIFICATES OF ANY POLICIES CONTAINING SUCH PROVISIONS.  EACH
PARTY HEREBY WAIVES ALL RIGHTS OF RECOVERY AGAINST THE OTHER FOR LOSS OR INJURY
AGAINST WHICH THE WAIVING PARTY IS PROTECTED BY INSURANCE CONTAINING SAID
PROVISIONS, RESERVING, HOWEVER, ANY RIGHTS WITH RESPECT TO ANY EXCESS OF LOSS OR
INJURY OVER THE AMOUNT RECOVERED BY SUCH INSURANCE.

 

4.2.5                        Utilities. Tenant shall reimburse Landlord through
Operating Costs, pursuant to Section 4.2.3, for all charges for gas and chilled
water for normal office heating and air-conditioning to the Premises and chilled
water and electricity to the Connector Bridge, and water for ordinary cleaning
and lavatory use during the Term.  Tenant shall pay to Landlord by means of
monthly escrow payments (as hereinafter set forth) for all charges for the cost
of electricity for Tenant’s lights, outlets and VAV boxes, and for usage of
electricity and chilled water for Tenant’s special requirements at the Premises.
Commencing as of the Commencement Date, Tenant shall pay to Landlord, as
Additional Rent, estimated charges (the “Utilities Charges”) on account of
Tenant’s consumption of electricity in the Premises for its lights, outlets, and
VAV boxes, and for usage of electricity and chilled water consumption for
Tenant’s special requirements at the Premises.  Landlord shall reasonably
estimate the amount of Utilities Charges payable by Tenant per month and shall
notify Tenant prior to the Commencement Date of the initial estimate of
Utilities Charges to be paid by Tenant.  Tenant shall pay the Utilities Charges
on the first day of each calendar month included in the Term, in the same manner
as Tenant pays Fixed Rent pursuant to Section 4.1 above. Following Landlord’s
receipt of utility provider invoices, Landlord will reconcile the estimated
Utilities Charges paid by Tenant with the actual amounts owing from Tenant based
on the number of kilowatt hours of electricity used in the Premises for the
preceding month as registered on the sub-meters for the Premises based on the
excess chilled water consumption as registered on the BTU meters for the areas
of excess use.  If it is determined Tenant has been overcharged, then such
overpayment will be refunded to Tenant within thirty (30) days after such
determination or credited against Tenant’s account for the following month.  If
Tenant has underpaid, then Landlord will invoice Tenant for the amount owed and
Tenant shall pay such amount within thirty (30) days after billing. Landlord
reserves the right to adjust the monthly Utilities Charges from time to time
based on the most current data available for Tenant’s electrical  and chilled
water consumption in the Premises, and Tenant shall thereafter pay the adjusted
Utilities Charges to Landlord until further notice.  Additionally, Tenant shall
pay all charges for telephone and other utilities or services not supplied by
Landlord, whether designated as a charge, tax, assessment, fee or otherwise, all
such charges to be paid as the same from time to time become due.  Except as
otherwise provided in Article 5, it is understood and agreed that Tenant shall
make its own arrangements for the installation or provision of all such
utilities and that Landlord shall be under no obligation to furnish any
utilities to the Premises and shall not be liable for any interruption or
failure in the supply of any such utilities to the Premises.

 

4.3                                 Late Payment of Rent.  If any installment of
Fixed Rent is paid five (5) or more days after notice that the same is overdue,
and if on a prior occasion in the twelve (12) month period prior to the date
such installment was due an installment of rent was paid after the same was due,
then Tenant shall pay Landlord a late payment fee equal to five (5%) percent of
the current overdue payment.

 

4.4                                 Letter of Credit. The performance of
Tenant’s obligations under this Lease shall be secured by a letter of credit
throughout the term hereof in accordance with and subject to the following terms
and conditions:

 

4.4.1        Amount of Letter of Credit.   Concurrently with Tenant’s execution
and delivery of this Lease,  Tenant shall deliver to Landlord an irrevocable
standby letter of credit (the “Original Letter of Credit”) which shall be (i) in
the form of Exhibit H attached to this Lease (the “Form LC”), (ii) issued by a
commercial bank reasonably satisfactory to Landlord upon which presentment may
be made in Boston, Massachusetts, (iii) in the amount equal to the Letter of
Credit Amount, and (iv) for a term of at least 1 year, subject to the provisions
of Section 4.4.2 below.  The Original Letter of Credit, any Additional
Letters(s) of Credit and Substitute Letter(s) of Credit are referred to herein
as the “Letter of Credit.”

 

4.4.2        Renewal of Letter of Credit.  Each Letter of Credit shall be
automatically renewable in accordance with the second to last paragraph of the
Form LC; provided however, that Tenant shall be required to deliver to Landlord
a new letter of credit (a “Substitute Letter of Credit”) satisfying the
requirements for the Original Letter of Credit under Section 4.4.1 on or before
the date 30 days prior to the expiration of the term of the Letter of Credit
then in effect, if the issuer of such Letter of Credit gives notice of its
election not to renew such Letter of Credit for any additional period pursuant
thereto.  Should any Letter of Credit contain a final expiration date, in
addition to a current expiration date, such final expiration date shall be no
earlier than 45 days following the Expiration Date of this Lease.  If Tenant
does not deliver a Substitute

 

18

--------------------------------------------------------------------------------


 

Letter of Credit 30 days prior to the expiration of the current Letter of
Credit, Landlord shall be permitted to draw down the entire Letter of Credit
Amount and hold the cash as “Security Proceeds” pursuant to Section 4.4.6 below.

 

4.4.3        Draws to Cure Defaults.  If the Fixed Rent, Additional Rent or any
other sum payable to Landlord hereunder shall be overdue and unpaid or should
Landlord make payments on behalf of the Tenant, or Tenant shall fail to perform
any of the terms of this Lease in all cases beyond the expiration of all
applicable notice and cure periods, then Landlord shall have the right, at any
time thereafter to draw down from the Letter of Credit the amount necessary to
cure such default. In the event of any such draw by the Landlord, Tenant shall,
within 30 days of written demand therefor, deliver to Landlord either (a) an
additional Letter of Credit (“Additional Letter of Credit”) satisfying the
requirements for the Original Letter of Credit, except that the amount of such
Additional Letter of Credit shall be the amount of such draw, or (b) a
substitute Letter of Credit in the Letter of Credit Amount (to be exchanged for
the Original Letter of Credit).

 

4.4.4        Draws to Pay Damages.  In addition, if (i) this Lease shall have
been terminated as a result of Tenant’s default under this Lease beyond the
expiration of the applicable cure period, and/or (ii) this Lease shall have been
rejected in a bankruptcy or other creditor-debtor proceeding, then Landlord
shall have the right at any time thereafter to draw down from the Letter of
Credit an amount sufficient to pay any and all damages payable by Tenant on
account of such termination or rejection, as the case may be, pursuant to
Article 8 hereof. In the event of bankruptcy or other creditor-debtor proceeding
against Tenant, all proceeds of the Letter of Credit shall be deemed to be
applied first to the payment of rent and other charges due Landlord for all
periods prior to the filing of such proceedings.

 

4.4.5        Issuing Bank.  In the event the issuer of any Letter of Credit
becomes insolvent or is placed into receivership or conservatorship by the
Federal Deposit Insurance Corporation, or any successor or similar entity, or if
a trustee, receiver or liquidator is appointed for the issuer, then, effective
as of the date of such occurrence, the Letter of Credit shall be deemed to not
meet the requirements of this Section 4.4 and Tenant shall, within five
(5) business days of written notice from Landlord, deliver to Landlord a
Substitute Letter of Credit which otherwise meets the requirements of this
Section, or, alternatively, Tenant shall, within such five (5) business-day
period deliver cash to Landlord in the Letter of Credit Amount, which Landlord
shall hold as “Security Proceeds”, governed by the provisions of Section 4.4.6
below.

 

4.4.6        Draws for Failure to  Deliver Substitute Letter of Credit.  If
Tenant fails timely to deliver to Landlord a Substitute Letter of Credit, then
Landlord shall have the right, at any time thereafter, without giving any notice
to Tenant, to draw down the Letter of Credit and to hold the proceeds thereof 
(“Security Proceeds”) in a bank account in the name of Landlord, which may be
withdrawn and applied by Landlord under the same circumstances and for the same
purposes as if the Security Proceeds were a Letter of Credit. Upon any such
application of Security Proceeds by Landlord, Tenant shall, within 30 days of
written demand therefor, deliver to Landlord either (a) an Additional Letter of
Credit in the amount of Security Proceeds so applied, or (b) a Substitute Letter
of Credit in the Letter of Credit Amount (to be exchanged for the Security
Proceeds.

 

4.4.7        Transferability. Landlord shall be entitled to transfer its
beneficial interest under the Letter of Credit or any Security Proceeds in
connection with (i) Landlord’s sale or transfer of the Building, or (ii) the
addition, deletion or modification of any beneficiaries under the Letter of
Credit, and the Letter of Credit shall specifically state on its face that it is
transferable by Landlord, its successors and assigns.  Landlord  shall be
responsible for all costs and fees charged to effect such transfer.

 

4.4.8        Return of Letter of Credit at End of Term. Within 45 days after the
expiration of  the term, to the extent Landlord has not previously drawn upon
any Letter of Credit or Security Proceeds held by Landlord, Landlord shall
return the same to Tenant, less so much thereof that Landlord reasonably
estimates is necessary to compensate Landlord toward the curing of any
continuing default of any of Tenant’s obligations under this Lease, specifically
including any restoration obligations under Section 6.1.9.

 

4.4.9        Reduction in Letter of Credit Amount. On the condition that
(a) Tenant is not in default at the time of the applicable reduction, (b) has
not been in default of its monetary obligations under this Lease more than two
times during the Term, (c) Tenant has had a net income for the immediately
preceding fiscal year of Tenant prior to the applicable reduction (the
“Profitability Test”) as shown on Tenant’s Consolidated Statement of Operations
in its most recent audited annual report, and (d) to the extent Tenant is no
longer a public company, Tenant provides Landlord with an audited statement
reporting satisfaction of the Profitability Test, then the Letter of Credit
Amount shall be reduced as follows:

 

(I)                                     AT THE END OF THE 2ND LEASE YEAR, BY
$233,131.00;

 

(II)                                  AT THE END OF THE  3RD LEASE YEAR, BY
$233,131.00; AND

 

(III)                               AT THE END OF THE  5TH LEASE YEAR, BY
$233,131.00.

 

If Tenant fails to qualify for any reduction in the Letter of Credit Amount due
solely to Tenant’s inability to satisfy the Profitability Test as of the date of
the applicable reduction, Tenant shall nevertheless be permitted to effect a
reduction of $233,131.00 at any time after the stated reduction date once Tenant
satisfies the Profitability Test and delivers proof thereof to Landlord,
provided that Tenant otherwise satisfies the remaining conditions listed above
in this Section 4.4.9.  Any reduction in the Letter of Credit

 

19

--------------------------------------------------------------------------------


 

Amount for which Tenant qualifies after the applicable reduction date shall not
diminish or postpone any subsequent reduction.  Except as provided above, there
shall be no reductions in the Letter of Credit Amount, it being understood that
at no time shall the Letter of Credit Amount be less than $699,395.00.  Tenant
shall be responsible, at its sole expense, for taking all necessary steps to
effect a reduction, provided however that Landlord shall reasonably cooperate
with Tenant to amend the Letter of Credit or obtain a Substitute Letter of
Credit, as applicable, at no cost to Landlord.

 

ARTICLE 5
Landlord’s Covenants

 

5.1                                 Affirmative Covenants.  Landlord covenants
with Tenant:

 

5.1.1                        Heat and Air-Conditioning.  To furnish to the
Premises heat and air-conditioning (reserving the right, at any time, to change
energy or heat sources) sufficient to maintain the Premises at comfortable
temperatures (subject to all federal, state, and local regulations relating to
the provision of heat), during the hours of 7:00 a.m. until 6:00 p.m. on Mondays
through Fridays and 7:00 a.m. until 1:00 p.m. on Saturdays (“Normal Business
Hours”), excluding all legal holidays on which the Building is normally closed. 
All charges for gas and chilled water furnished to the Premises for normal
office heating and normal office air-conditioning, and to the Connector Bridge,
will be included in Operating Costs pursuant to Section 4.2.3 and paid for by
Tenant pursuant to said Section 4.2.3.  Tenant understands that approximately 8
tons of process chilled water and some hot water will be furnished by the
Building systems to cool and heat the Connector Bridge.  Heat and
air-conditioning for the Premises will be available to Tenant after Normal
Business Hours by prior request of Landlord’s managing agent at least 24 hours
in advance.  As of the date of this Lease, Landlord estimates the after-hours
charge for heating or cooling an entire wing is $80.00 per wing per hour based
on current utility costs.  The after-hours cost is allocated per wing not per
floor, and shall be based upon utility costs to Landlord, taking into account
wear and tear on equipment.  The rate of increase in the after-hours charges
shall not exceed the rate of increase in the utility costs to Landlord.  If
Tenant shall use chilled water after Normal Business Hours and if such
after-hours use shall result in an additional cost to Landlord on account
thereof, Tenant shall, upon demand, reimburse Landlord for the actual utility
costs plus any additional costs as reasonably estimated by Landlord (such as
wear and tear on the equipment).  If Tenant shall use chilled water in excess of
reasonable quantities for normal office air-conditioning, then Landlord reserves
the right to install a separate meter or sub-meter, at Tenant’s expense, to
measure the flow of chilled water to the Premises, if deemed necessary by
Landlord, and Tenant shall pay Utilities Charges for the excess chilled water
pursuant to Section 4.2.5 above.  The phrase “normal office air-conditioning”
wherever used in this Lease means cooling at 1 CFM per square foot averaged over
the square footage of the Premises with 55° discharge air and 75° thermostat set
points.

 

5.1.2                        Electricity.  To furnish to the Premises,
separately sub-metered and paid for by Tenant directly to Landlord, as provided
in Section 4.2.5 above, electricity for Tenant’s lights, outlets and VAV boxes.
If Tenant shall require electricity in excess of normal office use for Tenant’s
Permitted Uses, then Landlord reserves the right to install a sub-meter, at
Tenant’s expense, to measure Tenant’s excessive usage and will bill Tenant
separately for its excessive usage.  In addition, if (i)  in Landlord’s
reasonable judgment, Landlord’s facilities are inadequate for such excess
requirements, or (ii) such excess use shall result in an additional burden on
the Building utilities systems and additional cost to Landlord on account
thereof, as the case may be, (a)  Tenant shall, upon demand, reimburse Landlord
for such additional cost, as aforesaid, or (b)  Landlord, upon written request,
and at the sole cost and expense of Tenant, will furnish and install such
additional wire, conduits, feeders, switchboards and appurtenances  and other
electrical system upgrades as reasonably may be required to supply such
additional requirements of Tenant (if electricity therefor is then available to
Landlord), provided that the same shall be permitted by applicable laws and
insurance regulations and shall not cause permanent damage or injury to the
Building or cause or create a dangerous or hazardous condition or entail
excessive or unreasonable alterations or repairs. Tenant shall be entitled to
use at least the Tenant’s Percentage of the Building’s available conduit and
chase space.

 

5.1.2.1              BUILDING GENERATOR.  THE BUILDING IS EQUIPPED WITH A 800 KW
STANDBY GENERATOR (THE “BUILDING GENERATOR”) WHICH IS UTILIZED FOR BUILDING-WIDE
EMERGENCY SYSTEMS.  TENANT SHALL BE PERMITTED TO USE ITS PROPORTIONATE SHARE
(I.E., BASED ON THE PREMISES RENTABLE SQUARE FOOTAGE) OF THE BUILDING
GENERATOR’S AVAILABLE CAPACITY FOR TENANT’S “SPECIAL NEEDS” AREAS.  IF TENANT
REQUIRES ADDITIONAL GENERATOR CAPACITY, LANDLORD SHALL USE REASONABLE EFFORTS TO
ACCOMMODATE TENANT’S NEEDS.  TENANT ACKNOWLEDGES THAT THE LIFE SAFETY LOADS
SHALL REMAIN PRIORITY ONE IN THE BUILDING GENERATOR

 

5.1.3                        Cleaning; Water.  To provide cleaning to the
Premises in accordance with cleaning and janitorial standards generally
prevailing throughout the term hereof in comparable office buildings within the
municipality in which the Building is located, but at least to the standards
outlined in

 

Exhibit K ; and to furnish water to the Premises for ordinary cleaning, lavatory
and toilet facilities.

 

20

--------------------------------------------------------------------------------


 

5.1.4                        Elevator; Fire Alarm.  To furnish elevator service
(if any) from the lobby to the Premises; and to maintain fire alarm systems
within the Building.

 

5.1.5                        Repairs.  Except as otherwise expressly provided
herein, to make such repairs and replacements to the roof, exterior walls, floor
slabs and other structural components of the Building, and to the elevators and
elevator shafts, and the plumbing, electrical, heating, ventilating and
air-conditioning systems of the Building and to the common areas and facilities
of the Property and the Park as may be necessary to keep them in good repair and
condition (exclusive of equipment installed by Tenant and except for those
repairs required to be made by Tenant pursuant to Section 6.1.3 hereof and
repairs or replacements occasioned by any act or negligence of Tenant, its
servants, agents, customers, contractors, employees, invitees, or licensees).

 

5.2                                 Interruption.  Landlord shall be under no
responsibility or liability for failure or interruption of any of the
above-described services, repairs or replacements caused by breakage, accident,
strikes, repairs, inability to obtain supplies, labor or materials, or for any
other causes beyond the control of the Landlord, and in no event for any
indirect or consequential damages to Tenant; and failure or omission on the part
of the Landlord to furnish any of same for any of the reasons set forth in this
paragraph shall not be construed as an eviction of Tenant, actual or
constructive, nor entitle Tenant to an abatement of rent (except with respect to
an “Abatement Event” as provided below, nor render the Landlord liable in
damages, nor release Tenant from prompt fulfillment of any of its covenants
under this Lease.

 

An “Abatement Event” shall be defined as an event or circumstance (other than
those addressed in Article 7) that reasonably prevents Tenant from using the
entire Premises, or any material portion thereof, or the parking areas of the
Property as a result of Landlord’s failure to provide any service required to be
provided by Landlord under this Lease that is essential for Tenant’s use and
enjoyment of the Premises, or to provide reasonable access to the Premises,
provided that such failure or Landlord’s inability to remedy such event or
circumstance is not due to a cause beyond Landlord’s reasonable control
generally affecting other buildings in the vicinity of the Premises (such as a
neighborhood power outage).  Tenant shall give Landlord notice (an “Abatement
Notice”) of any such Abatement Event, and if such Abatement Event continues
beyond the “Eligibility Period” (as that term is defined below), then the
Monthly Fixed Rent and monthly charges on account of Operating Costs Excess and
Tax Excess shall be abated entirely or proportionately, as the case may be,
after the expiration of the Eligibility Period for such time that Tenant
continues to be so prevented from using, and does not use, the Premises or a
portion thereof, in the proportion that the rentable area of the portion of the
Premises that Tenant is prevented from using, and does not use, bears to the
total rentable area of the Premises.  Tenant shall not be entitled to an
abatement of Rent if Tenant is then in default of its monetary obligations
beyond the expiration of all notice and cure periods under this Lease.  The term
“Eligibility Period” shall mean a period of five (5) consecutive business days
after Landlord’s receipt of any Abatement Notice(s).

 

5.3                                 Outside Services.With Landlord’s prior
reasonable approval, Tenant may, at its sole cost and expense, contract for
outside services for the Premises over and above those services to be provided
by Landlord as set forth herein, including security services, which Landlord
acknowledges may involve the installation of cameras, monitory devices and
alarms, (which installation shall be subject to the requirements of
Section 6.2.5 below).  Tenant may also elect to perform certain of the
Landlord-provided services (such as cleaning) utilizing outside vendors. If
Landlord approves the installation and/or utilization of such services, such
installation and utilization shall be at Tenant’s sole cost, risk and expense,
in which event all costs relating to the provision of such services shall be
excluded from “Operating Costs”.

 

5.4                                 Access.  Subject to Landlord’s security
requirements (if any), Tenant shall have access to the Building and the parking
area serving the Building 24 hours per day, 7 days per week.

 

5.5                                 Building Amenities.  During the Term of this
Lease, Landlord shall cause to be operated a full-service café with catering
service for use by all tenants.  Landlord shall construct or provide, at its
sole expense, and maintain throughout the Term an unstaffed fitness center in
the Park for general availability to all tenants, with no user or membership
fees charged to Tenant and its employees.  The fitness center will contain men’s
and women’s locker rooms with shower facilities, cardio equipment, free weights,
strength training equipment and stretching areas.  Landlord agrees to complete
such fitness center no later than the Commencement Date and operate the same
throughout the Term.  Regarding the conference center, Landlord shall assist
Tenant in arranging for access to a shared conference facility, which is
currently leased to Sun.  Sun has indicated to Landlord that it will work with
other tenants of the Park to provide reasonable access to such conference
facility, at Sun’s discretion.  Landlord agrees to continue to operate a café
and catering service and fitness center of substantially comparable quality,
general size and services throughout the Term.  Within 60 days following the
date of this Lease, Landlord will provide Tenant with general rules and
guidelines relating to the use of the Park amenities center and the Sun
conference facility.

 

5.6                                 Environmental. Landlord represents to Tenant
to Landlord’s actual knowledge that, except as may be disclosed in that certain
Phase 1 Environmental Site Assessment Report prepared by Sleeman Hanley &
DiNitto dated June 15, 2007 (the “Phase 1 Report”), there are no hazardous
materials in, on, about, under or emanating from the Premises or the Park in
violation of any laws.  Landlord shall indemnify and defend, with counsel
reasonably acceptable to Tenant, and hold Tenant harmless from and against, any
and all liabilities, costs, expenses, damages, claims, fees, penalties,  and
fines incurred by Tenant as a result of the existence prior to and on the Date
of this Lease of hazardous materials, or oil  in, on or about the Premises or
the Park; provided, however, that with respect to claims against Tenant by
employees or former employees of Tenant relating to such pre-existing hazardous
materials or oil, Landlord shall have no duty to

 

21

--------------------------------------------------------------------------------


 

defend Tenant, and Landlord’s obligation to indemnify Tenant in such cases shall
apply only if such employee’s claim prevails, despite Tenant having used
reasonable efforts to defend such claim, in a judicial proceeding in a court of
competent jurisdiction through final judgment, with no further appeal.  Landlord
shall not be responsible for any claims for consequential damages or lost
profits of Tenant.  Tenant hereby acknowledges receipt of the Phase 1 Report.

 

5.7                                 Insurance. Landlord shall maintain in full
force throughout the Term, a policy of insurance upon the Building insuring
against all risks of physical loss or damage under a “special” coverage form in
an amount at least equal to the full replacement value of the Building, with an
Agreed Amount endorsement, as well as insurance against breakdown of boilers and
other machinery as customarily insured against.

 

5.8                                 Representations.Landlord represents and
warrants to Tenant as of the date hereof that (a) Landlord holds fee simple
title to the Property, subject to no mortgage other than a mortgage to Bank of
America and related participants; (b) Landlord has full power and authority to
enter into this Lease; (c) no other party has any possessory right to the
Premises or has claimed the same; and (d) Landlord has not received notice
within the 12-month period preceding the Date of this Lease of any noncompliance
with any land use laws or environmental laws relating to the Building that would
adversely affect Tenant’s ability to use the Premises specifically excluding any
notifications relating to any pre-existing condition described in the Phase 1
Report.

 

5.9                                 Indemnification Landlord shall save
harmless, exonerate and indemnify Tenant, its agents and employees (such agents
and employees being referred to collectively as the “Tenant Related Parties”)
from and against any and all claims, liabilities or penalties asserted by or on
behalf of any person, firm, corporation or public authority on account of
injury, death, damage or loss to person or property occurring outside the
Building (excluding the Connector Bridge) or on the Campus Common Areas arising
out of the negligence, fault or misconduct of Landlord or Landlord’s failure to
perform and observe the obligations expressly assumed under the provisions of
this Lease, except if the same was caused by the negligence, fault or misconduct
of Tenant or the Tenant Related Parties.  In respect of all of the foregoing,
Landlord shall indemnify Tenant and the Tenant Related Parties from and against
all costs, expenses (including reasonable attorneys’ fees), and liabilities
incurred in or in connection with any such claim, action or proceeding brought
thereon; and, in case of any action or proceeding brought against Tenant or the
Tenant Related Parties by reason of any such claim, Landlord, upon notice from
Tenant and at Landlord’s expense, shall resist or defend such action or
proceeding and employ counsel therefor reasonably satisfactory to Tenant
provided that Tenant shall be deemed to have approved counsel provided by
Landlord’s liability insurer.

 

ARTICLE 6
Tenant’s Additional Covenants


 

6.1                                 Affirmative Covenants.  Tenant covenants at
all times during the term and for such further time (prior or subsequent
thereto) as Tenant occupies the Premises or any part thereof:

 

6.1.1                        Perform Obligations.  To perform promptly all of
the obligations of Tenant set forth in this Lease; and to pay when due the Fixed
Rent and Additional Rent and all charges, rates and other sums which by the
terms of this Lease are to be paid by Tenant.

 

6.1.2                        Use.  To use the Premises only for the Permitted
Uses, and from time to time to procure all licenses and permits necessary
therefor, at Tenant’s sole expense.  With respect to any licenses or permits for
which Tenant may apply, pursuant to this subsection 6.1.2 or any other provision
hereof, Tenant shall furnish Landlord copies of applications therefor on or
before their submission to the governmental authority.

 

6.1.2.1            PROHIBITED OCCUPANTS. TENANT ACKNOWLEDGES AND AGREES THAT THE
PREMISES, AND ANY OTHER PREMISES IN THE PARK SUBSEQUENTLY LEASED TO TENANT, MAY
NOT BE LEASED TO, OR USED OR OCCUPIED BY ANY OF THE FOLLOWING ENTITIES (THE
“PROHIBITED OCCUPANTS”):

 

Cisco

Dell

Yahoo

EMC

Google

 

Hewlett-Packard

IBM

 

Microsoft

Network Appliance

 

Red Hat

VMWare

 

 

It is understood that Landlord has imposed the foregoing prohibition for the
benefit of Sun, and Tenant acknowledges that Sun is a third party beneficiary of
the foregoing restriction and use prohibition.  If Tenant allows of the Premises
to be used or occupied by any of the Prohibited Occupants in violation of this
provision, Landlord may take any and all action necessary to cause such use or
occupancy to cease.  During the Term of this Lease, if Sun seeks to reduce the
premises under the Sun Lease, Landlord agrees to use reasonable efforts to
obtain an agreement by Sun to eliminate the foregoing described use restriction.

 

22

--------------------------------------------------------------------------------


 

6.1.3                        Repair and Maintenance.   To maintain the Premises
in neat order and condition and to perform all routine and ordinary repairs to
the Premises and to any plumbing, heating, electrical, ventilating and
air-conditioning systems or other specialty systems located within or outside of
the Premises and installed by Tenant such as are necessary to keep them in good
working order, appearance and condition, as the case may require, reasonable use
and wear thereof and damage by fire or by unavoidable casualty only excepted; to
keep all glass in windows and doors of the Premises (except glass in the
exterior walls of the Building) whole and in good condition with glass of the
same quality as that injured or broken; and to make as and when needed as a
result of misuse by, or neglect or improper conduct of Tenant or Tenant’s
servants, employees, agents, invitees or licensees or otherwise, all repairs
necessary, which repairs and replacements shall be in quality and class equal to
the original work.  (Landlord, upon default of Tenant beyond the expiration of
the applicable notice and cure periods hereunder [except in emergencies where
immediate action may be taken], may elect, at the expense of Tenant, and upon
three (3) business days’ prior written notice or fewer if reasonable under the
circumstances, to perform all such cleaning and maintenance and to make any such
repairs or to repair any damage or injury to the Building or the Premises caused
by moving property of Tenant in or out of the Building, or by installation or
removal of furniture or other property, or by misuse by, or neglect, or improper
conduct of, Tenant or Tenant’s servants, employees, agents, contractors,
customers, patrons, invitees, or licensees.)

 

6.1.4                        Compliance with Law.  To make all repairs,
alterations, additions or replacements to the Premises required by any law or
ordinance or any order or regulation of any public authority; to keep the
Premises equipped with all safety appliances so required; and to comply with the
orders and regulations of all governmental authorities with respect to zoning,
building, fire, health and other codes, regulations, ordinances or laws
applicable to the Premises, except that Tenant may defer compliance so long as
the validity of any such law, ordinance, order or regulations shall be contested
by Tenant in good faith and by appropriate legal proceedings, if Tenant first
gives Landlord appropriate assurance or security against any loss, cost or
expense on account thereof.  Notwithstanding the foregoing, however, Tenant
shall not be responsible for compliance with any such laws, regulations, or the
like requiring (a) structural repairs or modifications; or (b) repairs or
modifications to the utility or building service equipment; or (c) installation
of new building service equipment, such as fire detection or suppression
equipment, unless such repairs, modifications, or installations shall be due to
Tenant’s particular manner of use of the Premises (as opposed to office use
generally) or required on account of any work done by or on behalf of Tenant.

 

6.1.5                        Indemnification.   To save harmless, exonerate and
indemnify Landlord, its agents (including, without limitation, Landlord’s
managing agent) and employees (such agents and employees being referred to
collectively as the “Landlord Related Parties”) from and against any and all
claims, liabilities or penalties asserted by or on behalf of any person, firm,
corporation or public authority on account of injury, death, damage or loss to
person or property in or upon the Premises, including the Connector Bridge, and
the Property or on the Campus Common Areas arising out of the use or occupancy
of the Premises by Tenant or by any person claiming by, through or under Tenant
(including, without limitation, all patrons, employees and customers of Tenant),
or arising out of any delivery to or service supplied to the Premises, or on
account of or based upon anything whatsoever done on the Premises, except if the
same was caused by the willful negligence, fault or misconduct of Landlord or
the Landlord Related Parties.  In respect of all of the foregoing, Tenant shall
indemnify Landlord and the Landlord Related Parties from and against all costs,
expenses (including reasonable attorneys’ fees), and liabilities incurred in or
in connection with any such claim, action or proceeding brought thereon; and, in
case of any action or proceeding brought against Landlord or the Landlord
Related Parties by reason of any such claim, Tenant, upon notice from Landlord
and at Tenant’s expense, shall resist or defend such action or proceeding and
employ counsel therefor reasonably satisfactory to Landlord.  The preceding
indemnification shall expressly survive the expiration or earlier termination of
this Lease.

 

6.1.6                        Landlord’s Right to Enter.   To permit Landlord and
its agents to enter into and examine the Premises at reasonable times, and upon
reasonable prior notice when practical, and to show the Premises, and to make
repairs to the Premises, and, during the last six (6) months prior to the
expiration of this Lease, to keep affixed in suitable places notices of
availability of the Premises. Landlord’s entry shall be subject to Tenant’s
reasonable security rules, including the requirement that Landlord be
accompanied by a Tenant representative (except in emergency circumstances).

 

6.1.7                        Personal Property at Tenant’s Risk.   All of the
furnishings, fixtures, equipment, effects and property of every kind, nature and
description of Tenant and of all persons claiming by, through or under Tenant
which, during the continuance of this Lease or any occupancy of the Premises by
Tenant or anyone claiming under Tenant, may be on the Premises, shall be at the
sole risk and hazard of Tenant and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the leakage or bursting
of water pipes, steam pipes, or other pipes, by theft or from any other cause,
no part of said loss or damage is to be charged to or to be borne by Landlord,
except that Landlord shall in no event be indemnified or held harmless or
exonerated from any liability to Tenant or to any other person, for any injury,
loss, damage or liability to the extent prohibited by law.

 

6.1.8                        Payment of Landlord’s Cost of Enforcement.  To pay
on demand Landlord’s expenses, including

 

23

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees, incurred in enforcing any obligation of Tenant under
this Lease or in curing any default by Tenant under this Lease as provided in
Section 8.4.

 

6.1.9                        Yield Up.   At the expiration of the Term or
earlier termination of this Lease:  to surrender all keys to the Premises; to
remove all of its trade fixtures and personal property in the Premises; to
deliver to Landlord stamped architectural plans showing the Premises at yield up
(which may be the Final Plans  if Tenant has made no installations after the
Commencement Date); to remove all wiring and cabling; to remove all rooftop
equipment, and such installations and alterations made by it, including the TIW,
as Landlord had designated for removal at the time of Landlord’s approval of
such installations or alterations, as set forth below and all Tenant’s signs
wherever located; to repair all damage caused by such removal and restore any
damaged areas to normal office finishes standard for the Building; and to yield
up the Premises (including all installations and improvements made by Tenant
(which shall be intact and in good working order, reasonable wear and tear and
casualty damage excepted) except for Tenant’s trade fixtures and such of said
installations or improvements as Landlord shall have requested Tenant to remove
at the time of plan approval as set forth below.  Landlord reserves the right to
require removal of any alterations for which plans were not required pursuant to
the provisions of Section 6.2.5 of this Lease, if Tenant had failed to so
request Landlord’s designation for removal as set forth in Section 6.2.5. 
Tenant shall surrender the Premises broom-clean and in the condition the same
were in on the Commencement Date, reasonable wear and tear and casualty damage
excepted. Tenant, at the time of requesting Landlord’s approval of any
installations or alterations in the Premises, including the TIW and any Tenant’s
Work Change Orders (whether or not plans are required for the installation)
shall request in writing that Landlord designate which such installations or
alterations must be removed at the expiration or earlier termination of this
Lease.  After receipt of Tenant’s request, Landlord shall notify Tenant in
writing which such installations or alterations must be removed from the
Premises at the expiration or earlier termination of this Lease.  If Landlord
does not indicate that a particular installation must be removed, then Landlord
shall not later have the right to request its removal.  Likewise, if Tenant,
when making any installations or alterations, fails to so request in writing
whether Landlord will require removal of such installation or alteration, then
Landlord reserves the right to require Tenant to remove the installation or
alteration at the end of the Term.  With respect to the TIW, Tenant need not
make a formal written request; however, Landlord shall, as part of its approval
of the Schematic Design Plans provide a preliminary summary of which items, if
any, it requires be removed.  Landlord will provide Tenant with a progress
summary of items designated for removal as soon as practical following receipt
of the Design Development Permitting/Pricing Plans, taking into consideration
that the resulting Final Plans may necessitate amendment of Landlord’s summary
of items that require end of term removal.  In any event, Landlord agrees to be
reasonable in determining whether any installation or alteration must be removed
and agrees to limit its removal requirements to those installations or
alterations that Landlord deems specialized for Tenant’s use and not typical for
normal office tenant use (such as specialty process electrical systems,
chillers, generators, and nitrogen tanks, by way of example, but not finishes
and architectural elements included in the TIW).  Any property required to be
removed that is not so removed shall be deemed abandoned and, if Landlord so
elects, deemed to be Landlord’s property, and may be retained or removed and
disposed of by Landlord in such manner as Landlord shall determine and Tenant
shall pay Landlord the entire cost and expense incurred by it in effecting such
removal and disposition and in making any incidental repairs and replacements to
the Premises.  Tenant shall further indemnify Landlord against all loss, cost
and damage resulting from Tenant’s failure and delay in surrendering the
Premises as above provided; however, notwithstanding the foregoing, Tenant shall
not be liable for any consequential damages if Tenant occupies the Premises for
fewer than thirty (30) days beyond the expiration or earlier termination of this
Lease.  Except as specifically provided for in this Section 6.1.9, Tenant shall
not be liable for any consequential damages for breach of any provision of this
Lease.

 

If the Tenant remains in the Premises beyond the expiration or earlier
termination of this Lease, such holding over shall be without right and shall
not be deemed to create any tenancy, but the Tenant shall be a tenant at
sufferance only at a daily rate equal to one and one-half (1.5) times the Rent
in effect under this Lease as of the day prior to the date of expiration of this
Lease, for the first thirty (30) days of such holding over, and thereafter at a
daily rate of two (2) times the Rent in effect as of the day prior to the date
of expiration of this Lease.

 

6.1.10                  Rules and Regulations.  To comply with the Rules and
Regulations set forth in Exhibit E, and with all reasonable Rules and
Regulations of general applicability to all tenants of the Park hereafter made
by Landlord, and of which Tenant has been given notice, concerning, among other
things, the use of the cafeteria and fitness center and conference center.
Landlord shall not be liable to Tenant for the failure of other tenants to
conform to such Rules and Regulations, of which Tenant has been given notice.
Landlord shall use reasonable efforts to enforce the Rules and Regulations and
shall apply the same in a non-discriminatory manner.

 

6.1.11                  Estoppel Certificate.   Upon not less than ten
(10) days’ prior written request by Landlord, to execute, acknowledge and
deliver to Landlord a statement in writing, which may be in the form attached
hereto as Exhibit F or in another form reasonably similar thereto, or such other
commercially reasonable form as Landlord may provide from time to time,
certifying all or any of the following to the extent true:  (i) that this Lease
is unmodified and in full force and effect, (ii) whether the term has commenced
and Fixed Rent and Additional Rent have become payable

 

24

--------------------------------------------------------------------------------


 

hereunder and, if so, the dates to which they have been paid, (iii) whether or
not Landlord is in default in performance of any of the terms of this Lease,
(iv) whether Tenant has accepted possession of the Premises, (v) whether Tenant
has made any claim against Landlord under this Lease and, if so, the nature
thereof and the dollar amount, if any, of such claim, (vi) whether there exist
any offsets or defenses against enforcement of any of the terms of this Lease
upon the part of Tenant to be performed, and (vii) such further information with
respect to the Lease or the Premises as Landlord may reasonably request.  Any
such statement delivered pursuant to this subsection 6.1.11 may be relied upon
by any prospective purchaser or mortgagee of the Premises, or any prospective
assignee of such mortgage.  Tenant shall also deliver to Landlord such financial
information as may be reasonably required by Landlord to be provided to any
mortgagee or prospective purchaser of the Premises.  The requirement of the
immediately preceding sentence shall not apply as long as Tenant is a publicly
traded company.

 

6.1.12                  Landlord’s Expenses Re Consents.  To reimburse Landlord
promptly on demand for all reasonable legal expenses incurred by Landlord in
connection with all requests by Tenant for consent or approval hereunder.

 

6.1.13                  Representation Tenant represents and warrants to
Landlord that the person signing below has full power and authority to bind
Tenant and that Tenant has the authority to enter into this Lease and has
obtained all consents and approvals and taken all actions necessary in
connection therewith.

 

6.2                                 Negative Covenants.   Tenant covenants at
all times during the term and such further time (prior or subsequent thereto) as
Tenant occupies the Premises or any part thereof:

 

6.2.1                        Assignment and Subletting.  Except in connection
with a Permitted Transfer, not to assign, transfer, mortgage or pledge this
Lease or to sublease (which term shall be deemed to include the granting of
concessions and licenses and the like) all or any part of the Premises or suffer
or permit this Lease or the leasehold estate hereby created or any other rights
arising under this Lease to be assigned, transferred or encumbered, in whole or
in part, whether voluntarily, involuntarily or by operation of law, or permit
the occupancy of the Premises by anyone other than Tenant without the prior
written consent of Landlord.  In the event Tenant desires to assign this Lease
or sublet any portion or all of the Premises (whether to a Successor or
Affiliate or to a third party), Tenant shall notify Landlord in writing of
Tenant’s intent to so assign this Lease or sublet the Premises and the proposed
effective date of such subletting or assignment, and in the case of a transfer
to a third party, shall request in such notification that Landlord consent
thereto.  Except in connection with a Permitted Transfer, Landlord may terminate
this Lease in the case of a proposed assignment or any proposed sublet of all or
any portion of the Premises for the remainder of the Term; and, in the case of
any proposed subletting that results in more than 30% of Tenant’s space in the
Premises and in the Building 75 Premises, in the aggregate, being sublet space,
whether via one sublease or multiple subleases, (but in no event resulting in
more than fifty (50%) of the Premises being sublet) Landlord may recapture that
space proposed for subletting and terminate this Lease in part with respect to
the entire sublet space or the newly proposed sublet space, as applicable. If
Landlord exercises its recapture right, it shall do so by giving written notice
of termination to Tenant within ten (10) days after Tenant’s request for consent
and Landlord’s receipt of all relevant information reasonably required by
Landlord, with such termination to be effective as of the effective date of such
assignment or subletting.  Landlord agrees to respond to Tenant’s request for
consent within ten (10) days following Landlord’s receipt of all information
reasonably requested by Landlord to evaluate Tenant’s request.  If Landlord
fails to respond by the expiration of such 10-day period, Tenant shall send
Landlord a second notice captioned, “SECOND REQUEST FOR CONSENT,” and Landlord’s
failure to respond within five (5) business days after receiving Tenant’s second
request shall be deemed a waiver of its recapture right.  If Landlord does not
so terminate or is deemed to have waived its right to terminate, Landlord’s
consent shall not be unreasonably withheld to an assignment or to a subletting,
provided that the following conditions are met:

 

(I)                                     THE ASSIGNEE OR SUBTENANT SHALL USE THE
PREMISES ONLY FOR THE PERMITTED USES;

 

(II)                                  THE PROPOSED ASSIGNEE OR SUBTENANT HAS A
NET WORTH AND, IN THE CASE OF AN ASSIGNEE, CREDITWORTHINESS, REASONABLY
SUFFICIENT TO ENABLE IT TO PERFORM THE OBLIGATIONS OF TENANT UNDER THIS LEASE,
OR THE SUBLEASE, AS APPLICABLE;

 

(III)                               THE AMOUNT OF THE AGGREGATE RENT TO BE PAID
BY THE PROPOSED SUBTENANT IS NOT LESS THAN EIGHTY (80%) PERCENT OF THE THEN
CURRENT MARKET RATE FOR THE PREMISES; AND

 

(IV)                              THE PROPOSED ASSIGNEE OR SUBTENANT IS NOT THEN
A TENANT IN THE BUILDING OR THE PARK, OR AN ENTITY WITH WHICH LANDLORD IS
DEALING OR HAS DEALT WITHIN THE PRECEDING SIX MONTHS REGARDING THE POSSIBILITY
OF LEASING SPACE IN THE BUILDING OR THE PARK AND LANDLORD ACTUALLY HAS AVAILABLE
REASONABLY COMPARABLE SPACE IN THE PARK;

 

(V)                                 THE PROPOSED ASSIGNEE OR SUBTENANT IS NOT A
PROHIBITED OCCUPANT AS DEFINED UNDER SUBSECTION 6.1.2.1.

 

25

--------------------------------------------------------------------------------


 

Tenant shall furnish Landlord with any information reasonably requested by
Landlord to enable Landlord to determine whether the proposed assignment or
subletting complies with the foregoing requirements, including without
limitation, financial statements relating to the proposed assignee or
subtenant.  Tenant’s rights under Sections 2.3, and 6.2.5.1 are personal to the
initial named Tenant and may not be assigned except (a) in connection with an
assignment of this Lease to an Affiliate or Successor, and (b) in connection
with an assignment of this Lease and the Building 65 Lease together in their
entirety to a single assignee of both leases.

 

Tenant shall, as Additional Rent, reimburse Landlord promptly for Landlord’s
reasonable legal expenses incurred in connection with any request by Tenant for
such consent.  If Landlord consents thereto, no such subletting or assignment
shall in any way impair the continuing primary liability of Tenant hereunder,
and no consent to any subletting or assignment in a particular instance shall be
deemed to be a waiver of the obligation to obtain the Landlord’s written
approval in the case of any other subletting or assignment.

 

If for any assignment or sublease consented to by Landlord hereunder Tenant
receives rent or other consideration, either initially or over the term of the
assignment or sublease, in excess of the rent called for hereunder, or in case
of sublease of part, in excess of such rent fairly allocable to the part. Tenant
shall pay to Landlord as additional rent fifty (50%) percent of the excess of
each such payment of rent or other consideration received by Tenant promptly
after its receipt.  In calculating any excess rent payable by Tenant to Landlord
pursuant to this provision, Tenant shall first be entitled to deduct (a) the
gross Fixed Rent and Additional Rent paid to Landlord by Tenant with respect to
the subject portion of the Premises during the period commencing on the date
Tenant vacates the subject portion of the Premises until the date the assignee
or sublessee is obligated to pay rent pursuant to its assignment or sublease;
(b) improvement allowances or other economic concessions granted by Tenant to
the assignee or sublessee; (c) the unamortized costs of initial and subsequent
improvements to the sublet portion of the Premises paid for by Tenant and
amortized over the sublease term; (d) costs incurred by Tenant to buy out or
take over the previous lease of the assignee or sublessee; (e) all costs
incurred by Tenant to advertise the subject portion of the Premises for
assignment or sublease; (f) brokerage commissions and legal fees paid by Tenant
in connection with the assignment or sublease, and (g) all other costs
reasonably incurred by Tenant.

 

Except as otherwise expressly provided, the preceding provisions of this
Section 6.2.1 shall not apply to a sublet of all or any portion of the Premises
or an assignment of this Lease to either (i) an entity which is controlled by,
is under common control with, or which controls Tenant (any of the foregoing, an
“Affiliate”) or (ii) an entity into or with which Tenant is merged or
consolidated or which acquires all or substantially all of Tenant’s stock or
assets (any of the foregoing, a “Successor”), provided that in the case of an
assignment of this Lease to an Affiliate or Successor (1) such Affiliate or
Successor, as the case may be, agrees directly with Landlord, by written
instrument in form reasonably satisfactory to Landlord, to assume and perform
all the obligations of Tenant; (2) Tenant continues to remain primarily liable
under this Lease; and (3) Tenant notifies Landlord of the merger, consolidation,
or purchase of assets, stock or membership interests at least ten (10) days
prior to the effective date of such transfer (except where the transaction must
for legal and reasonable business purposes remain confidential, in which event
such proof of net worth shall be delivered promptly after consummation of the
transaction).  The transaction for which consent from the Landlord is not
required pursuant to this paragraph shall be referred to as a “Permitted
Transfer.”

 

If at any time during the term of this Lease, there is a name change,
reformation or reorganization of the Tenant entity, Tenant shall so notify
Landlord and deliver evidence reasonably satisfactory to Landlord documenting
such name change, reformation or reorganization.  If, at any time during the
term of this Lease, there is a transfer of a controlling interest in the stock,
membership or general partnership interests of Tenant, Tenant shall so notify
Landlord and (whether or not Tenant so notifies Landlord) such a transfer will
be deemed an assignment subject to the provisions of this Section 6.2.1. The
provisions of the preceding sentence shall not be applicable as long as Tenant
is a publicly traded company.

 

6.2.2                        Nuisance.  Not to injure, deface or otherwise harm
the Premises; nor commit any nuisance; nor permit in the Premises any vending
machine (except such as is used for the sale of merchandise to employees of
Tenant) or inflammable fluids or chemicals (except such as are customarily used
in connection with standard office equipment); nor permit any cooking to such
extent as requires special exhaust venting; nor permit the emission of any
objectionable noise or odor; nor make, allow or suffer any waste; nor make any
use of the Premises which is improper, offensive or contrary to any law or
ordinance or which will invalidate any of Landlord’s insurance; nor conduct any
auction, fire, “going out of business” or bankruptcy sales.

 

6.2.3                        Hazardous Wastes and Materials.  Except for
customary office and cleaning supplies (which shall be handled in compliance
with all applicable laws), not to dispose of any hazardous wastes, hazardous
materials or oil on the Premises or the Property, or into any of the plumbing,
sewage, or drainage systems thereon, and to indemnify and save Landlord harmless
from all claims, liability, loss or damage arising on account of the use or
disposal of hazardous wastes, hazardous materials or oil, including, without
limitation, liability under any federal, state, or local laws, requirements and
regulations, or damage to any of the aforesaid systems.  Tenant shall comply
with all

 

26

--------------------------------------------------------------------------------


 

governmental reporting requirements with respect to hazardous wastes, hazardous
materials and oil, and shall deliver to Landlord copies of all reports filed
with governmental authorities. The preceding indemnification shall expressly
survive the expiration or earlier termination of this Lease.

 

6.2.4                        Floor Load; Heavy Equipment.  Not to place a load
upon any floor of the Premises exceeding the floor load per square foot area
which such floor was designed to carry and which is allowed by law.  Landlord
reserves the right to prescribe the weight and position of all heavy business
machines and equipment, including safes, which shall be placed so as to
distribute the weight.  Business machines and mechanical equipment which cause
vibration or noise shall be placed and maintained by Tenant at Tenant’s expense
in settings sufficient to absorb and prevent vibration, noise and annoyance. 
Tenant shall not move any safe, heavy machinery, heavy equipment, freight or
fixtures into or out of the Premises except in such manner and at such time as
Landlord shall in each instance authorize.

 

6.2.5                        Installation, Alterations or Additions. A. Not to
make any installations, alterations or additions in, to or on the Premises nor
to permit the making of any holes in the walls, partitions or ceilings (except
for holes for normal office wall hangings such a pictures and the like) or
floors, nor the installation or modification of any locks or security devices
without on each occasion obtaining the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed with respect
to interior, nonstructural alterations or installations that do not adversely
affect the structural integrity of the Building, impact the Building systems, or
involve penetration of the roof or exterior walls, and then only pursuant to
plans and specifications approved by Landlord (acting reasonably) in advance in
each instance.  Landlord agrees to respond to Tenant’s request for consent and
approval within ten (10) days following Landlord’s receipt of all information
reasonably requested by Landlord to evaluate Tenant’s request.  If Landlord
fails to respond by the expiration of such 10-day period, Tenant shall send
Landlord a second notice captioned, “SECOND REQUEST FOR CONSENT,” and Landlord’s
failure to respond within five (5) business days after receiving Tenant’s second
request shall be deemed approval. Notwithstanding the foregoing, Tenant, without
the prior consent of Landlord, may make nonstructural, interior alterations or
installations at a cost not to exceed $1.00 per rentable square foot of the
Premises per alteration/installation project (and then only up to $3.00 per
rentable square foot of the Premises in any 12-month period), only if such
alterations or installations do not adversely affect the structural integrity of
the Building, impact the Building systems, involve penetration of the roof or
exterior walls. In addition, Tenant may, without Landlord’s prior consent, paint
and carpet interior areas of the Premises that are not visible from outside the
Premises.  In any instance where Tenant is permitted to make an installation or
alteration without Landlord’s prior consent, then Tenant shall, at the time of
making such installation or alteration, request in writing if such installation
or alteration must be removed at the expiration or earlier termination of this
Lease.  If Landlord so designates such installation or alteration for removal,
then Tenant shall remove the same in accordance with the provisions of
Section 6.1.9 above.  If Tenant fails to make such request, then Landlord shall
have the option to require Tenant to remove such installation or alteration at
the end of the Term.

 

B.  Tenant agrees to employ for any work one or more responsible contractors of
whom Landlord has given prior approval, and whose labor will work without
interference with other labor working on the Property, and to cause such
contractors employed by Tenant to carry worker’s compensation insurance in
accordance with statutory requirements and comprehensive public liability
insurance covering such contractors on or about the Premises in amounts at least
equal to the limits set forth in Section 1.1 and to submit certificates
evidencing such coverage to Landlord prior to the commencement of such work. 
Tenant shall pay promptly when due the entire cost of any work to the Premises
undertaken by Tenant so that the Premises shall at all times be free of liens
for labor and materials, and at Landlord’s request (which shall be made
reasonably in light of the scope and cost of the proposed work, among other
factors) Tenant shall furnish to Landlord a bond or other security acceptable to
Landlord assuring that any work commenced by Tenant will be completed in
accordance with the plans and specifications theretofore approved by Landlord
and assuring that the Premises will remain free of any mechanics’ lien or other
encumbrance arising out of such work.  In any event, Tenant shall, within ten
days after the institution of such liens or encumbrances, bond against or
discharge any mechanics’ liens or other encumbrances that may arise out of such
work.  Tenant shall procure all necessary licenses and permits at Tenant’s sole
expense before undertaking such work.  All such work shall be done in a good and
workmanlike manner employing materials of good quality and so as to conform with
all applicable zoning, building, fire, health and other codes, regulations,
ordinances and laws.  Tenant shall save Landlord harmless and indemnified from
all injury, loss, claims or damage to any person or property occasioned by or
growing out of such work.

 

6.2.5.1               ROOFTOP EQUIPMENT.  WITHOUT WAIVER OF ANY OF THE
REQUIREMENTS OF SECTION 6.2.5, TENANT SHALL HAVE THE RIGHT, AT ITS SOLE COST AND
EXPENSE, TO INSTALL, MAINTAIN, AND USE ONE OR MORE SATELLITE DISHES OR ANTENNAE
ON THE ROOF OF THE BUILDING, SUBJECT IN ALL CASES TO LANDLORD’S APPROVAL
REGARDING NUMBER, SIZE, LOCATION AND THE MANNER OF INSTALLATION, INCLUDING
CONFORMANCE WITH LANDLORD’S REASONABLE DESIGN CRITERIA AND ANY OTHER REASONABLE
REQUIREMENTS (INCLUDING VISUAL SHIELDING SUCH THAT IT CANNOT BE SEEN FROM STREET
LEVEL) AND PROVIDED THAT SUCH INSTALLATION DOES NOT VOID ANY ROOF BONDS OR
AFFECT THE INTEGRITY OF THE ROOF.  THE INSTALLATION, OPERATION, MAINTENANCE AND
REMOVAL OF ANY ROOFTOP EQUIPMENT

 

27

--------------------------------------------------------------------------------


 

SHALL BE TENANT’S RESPONSIBILITY, AT ITS SOLE COST AND EXPENSE AND SHALL BE
PERFORMED IN ACCORDANCE WITH THE TERMS OF THE LEASE (INCLUDING BUT NOT LIMITED
TO SECTION 6.2.5) AND ALL APPLICABLE LAWS AND REQUIREMENTS OF APPLICABLE
GOVERNMENTAL AUTHORITIES.  LANDLORD SHALL NOT CHARGE TENANT FOR THE RIGHT TO USE
THE ROOF TO INSTALL THE ROOFTOP EQUIPMENT.  TENANT SHALL INDEMNIFY, DEFEND AND
HOLD LANDLORD HARMLESS FROM AND AGAINST ANY LIABILITY, CLAIMS, DAMAGE OR LOSS
ARISING FROM THE INSTALLATION, MAINTENANCE, REPAIR REPLACEMENT AND OPERATION OF
ANY ROOFTOP EQUIPMENT, UNLESS CAUSED BY LANDLORD, ITS AGENTS, EMPLOYEES OR
CONTRACTORS.  TENANT SHALL HAVE THE RIGHT TO USE ITS PRO RATA SHARE OF AVAILABLE
SHAFT SPACE, IF ANY, IN THE BUILDING AS REASONABLY NECESSARY TO CONNECT THE
PREMISES TO THE ROOFTOP EQUIPMENT.  TENANT SHALL HAVE ACCESS TO THE ROOF UPON
REASONABLE NOTICE TO LANDLORD  FOR THE PURPOSE OF INSTALLING, OPERATING,
MAINTAINING, REPAIRING, OR REMOVING THE ROOFTOP EQUIPMENT.   UPON THE EXPIRATION
OR EARLIER TERMINATION OF THIS LEASE, TENANT SHALL REMOVE ALL ROOFTOP EQUIPMENT
FROM THE ROOF AND REPAIR ANY DAMAGE TO THE ROOF CAUSED THEREBY.  THE RIGHT TO
INSTALL THE ROOFTOP EQUIPMENT IS PERSONAL TO THE INITIAL NAMED TENANT AND MAY
NOT BE USED BY, OR ASSIGNED OR OTHERWISE TRANSFERRED TO, ANY OTHER PARTY, EXCEPT
AS OTHERWISE PROVIDED IN SECTION 6.2.1.

 

6.2.6                        Abandonment.  Not to abandon the Premises during
the term, it being understood and agreed that vacancy of the Premises shall not
be construed as abandonment so long as all of Tenant’s other obligations under
this Lease continue to be timely performed and reasonable measures are taken by
Tenant to manage the vacant space.

 

6.2.7                        Signs.  Not without Landlord’s prior written
approval to paint or place any signs or place any curtains, blinds, shades,
awnings, aerials, or the like, visible from outside the Premises. 
Notwithstanding the foregoing, Landlord, at its sole cost and expense, shall
provide Tenant with building standard identification on the digital directory in
the lobby of the Building and on the monument signs located outside the main
entrance of the Building and on Network Drive, as allowed by the Town of
Burlington.  In addition, Tenant shall have the exclusive right to install an
identification sign on the exterior Building facade, the size and location of
which must first be approved by Landlord (which approval shall not be
unreasonably withheld) and be in compliance with the Network Drive Sign Policy
(the receipt of which Tenant hereby acknowledges).  All signage is subject to
and must comply with applicable building codes and zoning ordinances of the Town
of Burlington.  Tenant shall be solely responsible for all costs of installing,
maintaining and removing its exterior sign.

 

6.2.8                        Parking and Storage.  Not to permit any storage of
materials outside of the Premises; nor to permit the use of the parking areas
for either temporary or permanent storage of trucks; nor permit the use of the
Premises for any use for which heavy trucking would be customary.

 


ARTICLE 7


CASUALTY OR TAKING


 

7.1                                 Termination.  In the event that the Premises
or the Building, or any material part thereof, (a) shall  be taken by any public
authority or for any public use, or (b) shall be Substantially Damaged (as
hereinafter defined) by fire or casualty, or by the action of any public
authority, or (c) the net proceeds of insurance recovered or damages awarded is
insufficient to pay for the cost of restoration work, then this Lease may be
terminated at the election of Landlord.  The term “Substantially Damaged” as
used herein shall mean damage so extensive that thirty-five (35%) percent or
more of the Rentable Floor Area of the Building is destroyed.  Such election,
which may be made notwithstanding the fact that Landlord’s entire interest may
have been divested, shall be made by the giving of notice by Landlord to Tenant
within sixty (60) days after the date of the taking or casualty.  In the event
that the Premises are destroyed or damaged by fire or casualty, or if there is a
taking of a material part of the Premises or Building, and in either case, in
the reasonable opinion of an independent architect or engineer selected by
Landlord, cannot be repaired or restored within three hundred and sixty five
(365) days from the date of such event, then this Lease may be terminated at the
election of Landlord or Tenant, which election shall be made by the giving of
notice to the other party within thirty (30) days after the date the opinion of
the architect or engineer is made available to the parties.  If any taking
affecting the parking area serving the Building reduces the number of parking
spaces afforded Tenant pursuant to Section 2.1, by more than twenty-five (25%)
percent, and if Landlord does not provide Tenant with permanent substitute
parking elsewhere in the Park within ninety (90) days of the taking, then this
Lease may be terminated at the election of Tenant by written notice to Landlord
within twenty (20) days after at the expiration of such 90-day period.  In
addition, with respect to a taking or casualty occurring during the last twelve
(12) months of the Term (if Tenant has declined to exercise any remaining
Extension Option) which causes the Premises or the Building, or any material
part thereof, to be damaged to the extent that 30% or more of the Rentable Floor
Area of the Premises or the Building is destroyed, then either Landlord or
Tenant may elect to terminate this Lease, which election shall be made within
twenty (20) days after the taking or casualty and effective as of the date that
is 45 days after the date of a party’s written notice of its election.

 

7.2                                 Restoration.  If neither Landlord nor Tenant
elects to so terminate, this Lease shall continue in force and a just proportion
of the rent reserved, according to the nature and extent of the damages
sustained by the Premises, shall be suspended or abated until the Premises, or
what may remain thereof, shall be put by Landlord in proper condition for use
(which shall at least be the same as immediately prior to the taking or
casualty), which Landlord covenants to do with reasonable diligence to the
extent permitted by the net proceeds of insurance recovered, or recoverable if
Landlord carried the coverage required to be carried

 

28

--------------------------------------------------------------------------------


 

hereunder, or damages awarded for such taking, destruction or damage and subject
to zoning and building laws or ordinances then in existence.  “Net proceeds of
insurance recovered or damages awarded” refers to the gross amount of such
insurance or damages less the reasonable expenses of Landlord incurred in
connection with the collection of the same, including without limitation, fees
and expenses for legal and appraisal services.

 

7.3                                 Award.  Irrespective of the form in which
recovery may be had by law, all rights to damages or compensation shall belong
to Landlord in all cases, except for awards made for Tenant’s moving expenses
and equipment and trade fixtures.  Except for such awards, Tenant hereby grants
to Landlord all of Tenant’s rights to such damages and covenants to deliver such
further assignments thereof as Landlord may from time to time request.

 


ARTICLE 8


DEFAULTS


 

8.1                                 Events of Default.  (a)  If Tenant shall
default in the performance of any of its obligations to pay the Fixed Rent,
Additional Rent or any other sum due Landlord hereunder and if such default
shall continue for ten (10) days after written notice from Landlord designating
such default or if within thirty (30) days after written notice from Landlord to
Tenant specifying any other default or defaults Tenant has not commenced
diligently to correct the default or defaults so specified or has not thereafter
diligently pursued such correction to completion, or (b)  if any assignment
shall be made by Tenant or any guarantor of Tenant for the benefit of creditors,
or (c)  if Tenant’s leasehold interest shall be taken on execution, or (d)  if a
lien or other involuntary encumbrance is filed against Tenant’s leasehold
interest or Tenant’s other property, including said leasehold interest, and is
not discharged within  fifteen (15) days thereafter, or (e)  if a petition is
filed by Tenant or any guarantor of Tenant for liquidation, or for
reorganization or an arrangement under any provision of any bankruptcy law or
code as then in force and effect, or (f)  if an involuntary petition under any
of the provisions of any bankruptcy law or code is filed against Tenant or any
guarantor of Tenant and such involuntary petition is not dismissed within 
ninety (90) days thereafter, then, and in any of such cases, Landlord and the
agents and servants of Landlord lawfully may, in addition to and not in
derogation of any remedies for any preceding breach of covenant, immediately or
at any time thereafter without demand or notice and with or without process of
law (forcibly, if necessary) enter into and upon the Premises or any part
thereof in the name of the whole or mail a notice of termination addressed to
Tenant, and repossess the same as of landlord’s former estate and expel Tenant
and those claiming through or under Tenant and remove its and their effects
(forcibly,  if necessary) without being deemed guilty of any manner of trespass
and without prejudice to any remedies which might otherwise be used for arrears
of rent or prior breach of covenants, and upon such entry or mailing as
aforesaid this Lease shall terminate, Tenant hereby waiving all statutory rights
to the Premises (including without limitation rights of redemption, if any, to
the extent such rights may be lawfully waived) and Landlord, without notice to
Tenant, may store Tenant’s effects, and those of any person claiming through or
under Tenant, at the expense and risk of Tenant, and, if Landlord so elects, may
sell such effects at public auction or private sale and apply the net proceeds
to the payment of all sums due to Landlord from Tenant, if any, and pay over the
balance, if any, to Tenant.

 

8.2                                 Remedies.  In the event that this Lease is
terminated under any of the provisions contained in Section 8.1 or shall be
otherwise terminated for breach of any obligation of Tenant, Tenant covenants to
pay punctually to Landlord all the sums and to perform all the obligations which
Tenant covenants in this Lease to pay and to perform in the same manner and to
the same extent and at the same time as if this Lease had not been terminated. 
In calculating the amounts to be paid by Tenant pursuant to the next preceding
sentence Tenant shall be credited with any amount paid to Landlord as
compensation as in this Section 8.2 provided and also with the net proceeds of
any rent obtained by Landlord by reletting the Premises, after deducting all
Landlord’s expense in connection with such reletting, including, without
limitation, all repossession costs, brokerage commissions, fees for legal
services and expenses of preparing the Premises for such reletting, it being
agreed by Tenant that Landlord may (i)  relet the Premises or any part or parts
thereof, for a term or terms which may at Landlord’s option be equal to or less
than or exceed the period which would otherwise have constituted the balance of
the term and may grant such concessions and free rent as Landlord in its sole
judgment considers advisable or necessary to relet the same and (ii)  make such
alterations, repairs and decorations in the Premises as Landlord in its sole
judgment considers advisable or necessary to relet the same, and no action of
Landlord in accordance with the foregoing or failure to relet or to collect rent
under reletting shall operate or be construed to release or reduce Tenant’s
liability as aforesaid.

 

In lieu of full recovery by Landlord of the sums payable under the foregoing
provisions of this Section 8.2 (except for the amount of any rent of any kind
accrued and unpaid at the time of termination) Landlord may by written notice to
Tenant, elect to recover, and Tenant shall thereupon pay forthwith to Landlord,
as compensation, the discounted present value (calculated using a discount
factor equal to the then “Prime Rate” as is used by the Bank of America or its
successor) of the excess of the total rent reserved for the residue of the term
over the rental value of the Premises for said residue of the term.  In
calculating the rent reserved there shall be included, in addition to the Fixed
Rent and Additional Rent, the value of all other considerations agreed to be
paid or performed by Tenant for said residue.

 

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damages referred
to above.

 

29

--------------------------------------------------------------------------------


 

8.3                                 Remedies Cumulative.  Any and all rights and
remedies which Landlord may have under this Lease, and at law and equity, shall
be cumulative and shall not be deemed inconsistent with each other, and any two
or more of all such rights and remedies may be exercised at the same time
insofar as permitted by law.

 

8.4                                 Landlord’s Right to Cure Defaults.  Landlord
may, but shall not be obligated to, cure, at any time, without notice, any
default by Tenant under this Lease; and whenever Landlord so elects, all costs
and expenses incurred by Landlord, including reasonable attorneys’ fees, in
curing a default shall be paid, as Additional Rent, by Tenant to Landlord on
demand, together with lawful interest thereon from the date of payment by
Landlord to the date of payment by Tenant.

 

8.5                                 Effect of Waivers of Default.  Any consent
or permission by Landlord to any act or omission which otherwise would be a
breach of any covenant or condition herein, shall not in any way be held or
construed (unless expressly so declared) to operate so as to impair the
continuing obligation of any covenant or condition herein, or otherwise, except
as to the specific instance, operate to permit similar acts or omissions.

 

8.6                                 No Waiver, etc.  The failure of Landlord to
seek redress for violation of, or to insist upon the strict performance of, any
covenant or condition of this Lease shall not be deemed a waiver of such
violation nor prevent a subsequent act, which would have originally constituted
a violation, from having all the force and effect of an original violation.  The
receipt by Landlord of rent with knowledge of the breach of any covenant of this
Lease shall not be deemed to have been a waiver of such breach by Landlord.  No
consent or waiver, express or implied, by Landlord to or of any breach of any
agreement or duty shall be construed as a waiver or consent to or of any other
breach of the same or any other agreement or duty.

 

8.7                                 No Accord and Satisfaction.  No acceptance
by Landlord of a lesser sum than the Fixed Rent, Additional Rent or any other
charge then due shall be deemed to be other than on account of the earliest
installment of such rent or charge due, nor shall any endorsement or statement
on any check or any letter accompanying any check or payment as rent or other
charge be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other remedy in this Lease provided.

 


ARTICLE 9


RIGHTS OF MORTGAGE HOLDERS


 

9.1                                 Rights of Mortgage Holders.  The word
“mortgage” as used herein includes mortgages, deeds of trust or other similar
instruments evidencing other voluntary liens or encumbrances, and modifications,
consolidations, extensions, renewals, replacements and substitutes thereof.  The
word “holder” shall mean a mortgagee, and any subsequent holder or holders of a
mortgage.  Until the holder of a mortgage shall enter and take possession of the
Property for the purpose of foreclosure, such holder shall have only such rights
of Landlord as are necessary to preserve the integrity of this Lease as
security.  Upon entry and taking possession of the Property for the purpose of
foreclosure, such holder shall have all the rights of Landlord.  No such holder
of a mortgage shall be liable either as mortgagee or as assignee, to perform, or
be liable in damages for failure to perform, any of the obligations of Landlord
unless and until such holder shall enter and take possession of the Property for
the purpose of foreclosure.  Upon entry for the purpose of foreclosure, such
holder shall be liable to perform all of the obligations of Landlord, subject to
and with the benefit of the provisions of Section 10.4, provided that a
discontinuance of any foreclosure proceeding shall be deemed a conveyance under
said provisions to the owner of the equity of the Property.

 

The covenants and agreements contained in this Lease with respect to the rights,
powers and benefits of a holder of a mortgage (particularly, without limitation
thereby, the covenants and agreements contained in this Section 9.1) constitute
a continuing offer to any person, corporation or other entity, which by
accepting a mortgage subject to this Lease, assumes the obligations herein set
forth with respect to such holder; such holder is hereby constituted a party of
this Lease as an obligee hereunder to the same extent as though its name were
written hereon as such; and such holder shall be entitled to enforce such
provisions in its own name.  Tenant agrees on request of Landlord to execute and
deliver from time to time any agreement which may be necessary to implement the
provisions of this Section 9.1.

 

9.2                                 Lease Superior or Subordinate to Mortgages. 
A.  It is agreed that the rights and interest of Tenant under this Lease shall
be (i)  subject or subordinate to any present or future mortgage or mortgages
and to any and all advances to be made thereunder, and to the interest of the
holder thereof in the Premises or any property of which the Premises are a part
if Landlord shall elect by notice to Tenant to subject or subordinate the rights
and interest of Tenant under this Lease to such mortgage or (ii)  prior to any
present or future mortgage or mortgages, if Landlord shall elect, by notice to
Tenant, to give the rights and interest of Tenant under this Lease priority to
such mortgage; in the event of either of such elections and upon notification by
Landlord to that effect, the rights and interest of Tenant under this Lease
should be deemed to be subordinate to, or have priority over, as the case may
be, said mortgage or mortgages, irrespective of the time of execution or time of
recording of any such mortgage or mortgages (provided that, in the case of
subordination of this Lease to any future mortgages, the holder thereof agrees
to recognize Tenant’s rights under this Lease and not to disturb the possession
of Tenant.  Tenant agrees it will, upon not less than fifteen (15) days’ prior
written request by Landlord, execute, acknowledge and deliver any and all
reasonably acceptable instruments deemed by Landlord necessary or desirable to
give effect to or notice of

 

30

--------------------------------------------------------------------------------


 

such subordination or priority.  Tenant agrees that any future SNDA that is
similar in all material respects to the form of SNDA attached hereto as
Exhibit L will be deemed “reasonably acceptable”. Any Mortgage to which this
Lease shall be subordinated may contain such terms, provisions and conditions as
the holder deems usual or customary.

 

B.            Landlord agrees to use diligent efforts to cause its current
mortgagee to deliver to Tenant a “subordination, nondisturbance and attornment
agreement” in the form attached to this Lease as Exhibit M (the “SNDA”), no
later than 5 business days after full execution of this Lease.  It is agreed
that it shall be an express condition precedent to the validity of this Lease
that Landlord’s current mortgagee provides such an SNDA to Tenant, and if such
SNDA is not provided to Tenant by the aforesaid date, then Tenant shall have the
right to terminate this Lease by giving written notice of termination to
Landlord no later than 10 business days after the full execution of this Lease,
effective upon the giving of such notice.

 


ARTICLE 10


MISCELLANEOUS PROVISIONS


 

10.1                           Notices from One Party to the Other.  All notices
required or permitted hereunder shall be in writing and addressed, if to the
Tenant, at the Original Notice Address of Tenant or such other address as Tenant
shall have last designated by notice in writing to Landlord (with a copy by
similar means to Wilmer Cutler Pickering Hale and Dorr LLP, 60 State Street,
Boston, Massachusetts 02109, Attn:  Paul Jakubowski)  and, if to Landlord, at
the Original Notice Address of Landlord or such other address as Landlord shall
have last designated by notice in writing to Tenant.  Any notice shall be deemed
duly given upon receipt or rejection when mailed to such address postage
prepaid, by certified mail, return receipt requested, or on the next business
day when sent by nationally recognized overnight courier, or when delivered to
such address by hand.

 

10.2                           Quiet Enjoyment.  Landlord agrees that upon
Tenant’s paying the rent and performing and observing the agreements, conditions
and other provisions on its part to be performed and observed, Tenant shall and
may peaceably and quietly have, hold and enjoy the Premises during the term
hereof without any manner of hindrance or molestation from Landlord or anyone
claiming under Landlord, subject, however, to the terms of this Lease.

 

10.3                           Lease not to be Recorded.  Each party agrees that
it will not record this Lease.  Both parties shall, upon the request of either,
execute and deliver a notice or short form of this Lease in such form, if any,
as may be permitted by applicable statute.  Following satisfaction of the
contingencies set forth in Sections 2.2.1 and 9.2B, either party may record a
notice of lease in the form attached hereto as Exhibit G, which notice of lease
shall be executed at Lease signing but held until satisfaction of such
contingencies.  Tenant agrees to execute, acknowledge and deliver a notice of
termination of lease in Tenant’s name upon its execution of this Lease which is
to be held in escrow by Landlord until the expiration or earlier termination of
this Lease.

 

10.4                           Limitation of Landlord’s Liability.  The term
“Landlord” as used in this Lease, so far as covenants or obligations to be
performed by Landlord are concerned, shall be limited to mean and include only
the owner or owners at the time in question of the Property, and in the event of
any transfer or transfers of title to said property, the Landlord (and in case
of any subsequent transfers or conveyances, the then grantor) shall be
concurrently freed and relieved from and after the date of such transfer or
conveyance, without any further instrument or agreement of all liability as
respects the performance of any covenants or obligations on the part of the
Landlord contained in this Lease thereafter to be performed, it being intended
hereby that the covenants and obligations contained in this Lease on the part of
Landlord, shall, subject as aforesaid, be binding on the Landlord, its
successors and assigns, only during and in respect of their respective
successive periods of ownership of said leasehold interest or fee, as the case
may be.  Tenant, its successors and assigns, shall not assert nor seek to
enforce any claim for breach of this Lease against any of Landlord’s assets
other than Landlord’s interest in the Property and in the rents, issues and
proceeds thereof, and Tenant agrees to look solely to such interest for the
satisfaction of any liability or claim against Landlord under this Lease, it
being specifically agreed that in no event whatsoever shall Landlord (which term
shall include, without limitation, any general or limited partner, trustees,
beneficiaries, officers, directors, or stockholders of Landlord) ever be
personally liable for any such liability.

 

10.5                           Force Majeure.  In any case where either party
hereto is required to do any act, delays caused by or resulting from Acts of
God, war, civil commotion, fire, flood or other casualty, labor difficulties,
shortages of labor, materials or equipment, government regulations, unusually
severe weather, or other causes beyond such party’s reasonable control (any of
the foregoing causes being referred to herein as “Force Majeure”) shall not be
counted in determining the time during which work shall be completed, whether
such time be designated by a fixed date, a fixed time or a “reasonable time,”
and such time shall be deemed to be extended by the period of such delay. No
event shall constitute “Force Majeure” unless the party invoking the benefit of
this Section 10.5 advises the other party of the occurrence of the alleged Force
Majeure event within 5 business days after such party’s awareness of the
occurrence of such event.

 

10.6                           Landlord’s Default. A.  Landlord shall not be
deemed to be in default in the performance of any of its obligations hereunder
unless it shall fail to perform such obligations and such failure shall continue
for a period of thirty (30) days or such additional time as is reasonably
required to correct any such default after written notice has been given by
Tenant to Landlord (with copies of such notice delivered simultaneously to all
mortgagees of which Tenant has notice) specifying the nature of Landlord’s
alleged default. 

 

31

--------------------------------------------------------------------------------


 

Landlord shall not be liable in any event for incidental or consequential
damages to Tenant by reason of Landlord’s default, whether or not notice is
given.  Tenant shall have no right to terminate this Lease for any default by
Landlord hereunder and no right, for any such default, to offset or counterclaim
against any rent due hereunder, except as expressly provided below.

 

B.  If Landlord fails, after the expiration of the cure periods specified in
Paragraph (A) above, to cure any default, Tenant may, after ten (10) days prior
written notice to Landlord captioned “NOTICE — SELF-HELP REMEDY TO BE INVOKED”
advising Landlord that Tenant intends to exercise its self-help rights under
this Section 10.6, undertake to cure any default by Landlord under this Lease
relating to the Premises and/or building systems exclusively serving the
Premises, provided however, that Tenant shall not have the right to cure any
such default to the extent that such cure would relate to (i) areas outside of
the Premises, (ii) the structure or mechanical or life safety systems of the
Building or (iii) any Building systems (such as air handlers, for example) that
feed into the Central Utility Plant.  Whenever Tenant so elects to cure a
default by Landlord as set forth herein, Landlord shall, within thirty (30) days
after receipt of Tenant’s written demand (which shall include reasonably
detailed supporting documentation), reimburse Tenant for all costs and expenses
incurred by Tenant in curing a default; provided, however, Landlord shall only
be responsible for the incremental cost in excess of the cost that would
ordinarily be part of Operating Costs under this Lease, if applicable.  If
Landlord fails to make any payment to Tenant as and when due, in addition to all
other remedies at law or in equity, Tenant shall have the right to offset such
owed amounts against its payments of Fixed Rent coming due under this Lease;
provided, however, that the amount of each such monthly offset shall not exceed
twenty (20%) percent of the monthly installment of Fixed Rent then payable as
stipulated under Section 1.1.  Notwithstanding the foregoing, if Landlord has
undertaken curative action (which may include providing Tenant with a remedial
plan and timetable for rectifying the default) and is proceeding with diligence,
but has been unable to fully complete such cure by the expiration of thirty (30)
days from Tenant’s first notice of such default, Landlord shall be afforded a
reasonable time thereafter in which to complete its curative efforts before
Tenant may effect a cure.  If Tenant elects to exercise self-help under this
Section 10.6, then Tenant may not avail itself of any other remedy at law or in
equity.

 

10.7                           Brokerage.  Each of Landlord and Tenant warrants
and represents that it has dealt with no broker in connection with the
consummation of this Lease, other than the Brokers, and each agrees to
indemnify, defend and hold the other harmless form and against any and all loss,
cost, damage, claim or expense resulting from the breach of the foregoing
warranty.  Landlord shall pay the Brokers pursuant to a separate agreement. 
Tenant shall have no liability for any amounts due the Brokers.

 

10.8                           Applicable Law and Construction; Merger; Jury
Trial.  This Lease may be executed in counterpart copies, and shall be governed
by and construed in accordance with the laws of the Commonwealth of
Massachusetts and, if any provisions of this Lease shall to any extent be
invalid, the remainder of this Lease shall not be affected thereby.  This Lease
and the Exhibits attached hereto and forming a part hereof constitute all the
covenants, promises, agreements, and understandings between Landlord and Tenant
concerning the Premises and the Building and there are no covenants, promises,
agreements or understandings, either oral or written, between them other than as
are set forth in this Lease.  Neither Landlord nor Landlord’s agents shall be
bound to any representations with respect to the Premises, the Building or the
Property except as herein expressly set forth, and all representations, either
oral or written, shall be deemed to be merged into this Lease. Each of Landlord
and Tenant shall and does hereby waive trial by jury in any action, proceeding,
or claim regarding any matter arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant or Tenant’s use or occupancy of
the Premises.  The titles of the several Articles and Sections contained herein
are for convenience only and shall not be considered in construing this Lease. 
Unless repugnant to the context, the words “Landlord” and “Tenant” appearing in
this Lease shall be construed to mean those named above and their respective
heirs, executors, administrators, successors and assigns, and those claiming
through or under them respectively.  If there be more than one tenant, the
obligations imposed by this Lease upon Tenant shall be joint and several.

 

[Signatures appear on the following page]

 

32

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal on the day and year first above written:

 

 

Landlord:

 

NETVIEW 1,2,3,4 & 9 LLC,

 

a Delaware limited liability company

 

 

 

By:

NetView Investments LLC, a Delaware limited liability company, its Manager

 

 

By:

NetView Holdings LLC, a Massachusetts limited liability company, its Manager

 

 

 

 

 

 

 

By:

Nordbloom Development Company, Inc., a Massachusetts corporation, its Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Og Hunnewell

 

 

 

Tenant:

 

AVID TECHNOLOGY, INC.

 

 

 

 

 

 

 

/s/ Ken Sexton

 

By:

Ken Sexton

 

Its:

Executive Vice President, Chief Financial Officer and Chief Administrative
Officer

 

33

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLAN SHOWING THE PREMISES

 

(Graphics Omitted)

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

PLAN SHOWING THE PARK

 

(Graphics Omitted)

 

35

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMMENCEMENT DATE AGREEMENT

 

Pursuant to Section          of the Lease dated                       
(“Lease”)  between                                     (“Landlord”) and
                            (“Tenant”) in the building known as
                                                                 in
                                , Massachusetts,  Landlord and Tenant hereby
acknowledge and agree that:

 

1.               The Commencement Date of the Lease is
                              -;

 

2.               The 1st Lease Year commenced on
                                            ;

 

3.               The Expiration Date is
                                        ;

 

4.               The Rent Commencement Date occurred on
                                         ;

 

5.               The Date by which the Extension Options must be exercised:

 

a.               First Option:                           

 

b.              Second Option:                        

 

Executed under seal this                    day of
                                            .

 

 

Landlord:

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Print Title

 

 

 

 

Tenant:

 

 

 

 

 

 

By

 

 

Print Name:

 

 

Print Title:

 

 

36

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SCHEMATIC DESIGN PLANS

 

(Graphics Omitted)

 

37

--------------------------------------------------------------------------------


 

EXHIBIT D

 

WORK CHANGE ORDER

 

Lease Date:

Date:

 

 

Landlord:

Work Change Order No.:

 

 

Tenant:

Building Address:

 

Premises:

 

 

Tenant directs Landlord to make the following additions to Landlord’s work:

 

 

Description of additional work:

 

 

Work Change Order Amount:

 

 

Amount of Previous Work Change Orders:

 

This Work Change Order:

 

Total Amount of Work Change Orders :

 

Landlord approves this Work Change Order and Tenant agrees to pay to Landlord
the Total Amount of Work Change Orders within ten days following Landlord’s
invoice, unless this Work Change Order is for $20,000 or more, in which case
Tenant will deposit the amount into the construction escrow account.

 

Tenant:

 

Landlord:

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

38

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RULES AND REGULATIONS

 

1.                                       Campus Common Areas and Building Common
Areas, such as sidewalks, doorways, vestibules, halls, stairways and other
similar areas, shall not be obstructed by Tenant or used by Tenant for any
purposes other than ingress and egress.  No rubbish, litter, trash or material
shall be placed, emptied, thrown or stored in those areas.

 

2.                                       Tenant shall not place objects against
glass partitions, doors or windows which would be unsightly from the Building
corridor or from the exterior of the Building. Landlord shall have the right to
designate and approve standard window coverings for the Premises and to
establish rules to assure that the Building presents a uniform exterior
appearance.

 

3.                                       Tenant shall not waste electricity or
water in the Building and shall cooperate fully with Landlord to assure the most
effective operation of the Building heating and air conditioning systems.  All
regulating and adjusting of heating and air-conditioning apparatus shall be done
by the Landlord’s agents or employees. Tenant shall not install, operate or
maintain in the Premises, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord.  Tenant shall not furnish cooling or heating
to the Premises, including, without limitation, the use of electric or gas
heating devices, without Landlord’s prior written consent.

 

4.                                       Tenant shall obtain Landlord’s approval
before any use or disruption of the Campus, underground telecommunications
infrastructure.

 

5.                                       Tenant shall not use the Premises so as
to cause any increase above normal insurance premiums on the Building.

 

6.                                       No or vehicles of any kind shall be
brought into or kept in or about the Premises. No bicycles shall be brought into
the Premises, except through the loading docks.  No animals, with the exception
of those assisting handicapped persons, shall be brought into the Building or
kept in or about the Premises.  “Fred the Dog” will be housed at the property
within the Sun Microsystems Premises for the purpose of Geese control.

 

7.                                       No space in the Building shall be used
for the sale of merchandise of any kind at auction or for storage thereof
preliminary to such sale.

 

8.                                       Tenant shall cooperate with Landlord in
minimizing loss and risk thereof from fire and associated perils.

 

9.                                       The water and wash closets and other
plumbing fixtures shall not be used for any purposes other than those for which
they were designed and constructed and no sweepings, rubbish, rags, acid or like
substance shall be deposited therein.  All damages resulting from any misuse of
the fixtures shall be borne by the Tenant.

 

10.                                 Landlord reserves the right to establish,
modify, and enforce reasonable parking rules and regulations, provided such
rules and obligations do not diminish Tenant’s rights under the Lease.

 

11.                                 Landlord reserves the right at any time to
rescind, alter or waive any rule or regulation at any time prescribed for the
Building and to impose additional reasonable rules and regulations when in its
judgment deems it necessary, desirable, provided such rules and regulations do
not diminish Tenant’s rights under the Lease.  Landlord shall not be responsible
for the nonobservance or violation by any other tenant of the Park however
resulting of any rules or regulations at any time prescribed for the Park.

 

12.                                 Tenant acknowledges that the Building has
been designated a non-smoking building.  At no time shall Tenant permit its
agents, employees, contractors, guests or invitees to smoke in the Building or,
except in specified locations, directly outside the Building.

 

13.                                 The work of cleaning personnel shall not be
hindered by Tenant after 6:00 P.M., and cleaning work may be done at any time
when the offices are vacant.  Windows, doors, fixtures, and floors when
necessary, may be cleaned at any time.  Tenant shall provide adequate waste,
rubbish, and recycling receptacles to prevent unreasonable hardship to the
cleaning service.

 

14.                                 Landlord may from time to time adopt systems
and procedures for the security and safety of the Building and Property, their
occupants, entry, use and contents.  Tenant, its agents, employees, contractors,
guests and invitees shall comply with Landlord’s systems and procedures.

 

15.                                 Landlord shall have the right to prohibit
the use of the name of the Property or any other publicity by Tenant that in
Landlord’s sole opinion might impair the reputation of the Property or its
desirability.  Tenant shall have the ability to submit requests for publicity
uses of the Property to the Landlord for approval, which will not be
unreasonably denied.

 

16.                                 Tenant shall not operate or permit to be
permit to be operated a coin or token operated vending machine or similar device
(including, without limitation, telephones, lockers, toilets, scales, amusement
devices and machines for sale of beverages, foods, candy, cigarettes and other
goods), except for machines for the exclusive use of Tenant’s employees and
invitees.

 

39

--------------------------------------------------------------------------------


 

17.                                 Tenant shall not use or occupy the Premises
in any manner or for any purpose which in Landlord’s sole opinion might injure
the reputation or impair the present or future value of the Building.  Tenant
shall not use, or permit any part of the Premises to be used for lodging,
sleeping or for any illegal purpose.

 

18.                                 Tenant shall not take any action which would
violate Landlord’s labor contracts or which would cause a work stoppage,
picketing, labor disruption or dispute or interfere with Landlord’s or any other
tenant’s or occupant’s business or with the rights and privileges of any person
lawfully in the Building (“Labor Disruption”).  Tenant shall take the actions
necessary to resolve the Labor Disruption, and shall have pickets removed and,
at the request of Landlord, immediately terminate any work in the Premises that
gave rise to the Labor Disruption, until Landlord gives its written consent for
the work to resume.  Tenant shall have no claim for damages against Landlord or
any of the Landlord Related Parties nor shall the Commencement Date of the Term
be extended as a result of the above action.

 

Tenant shall notify Landlord in the event that any employee is terminated, or if
for that or any other reason a security or police presence is deemed necessary
at the Property.

 

19.                                 All contractors, contractor’s
representatives and installation technicians performing work in the Building or
on the Property shall be subject to Landlord’s prior approval, which approval
shall not be unreasonably withheld, and shall be required to comply with
Landlord’s standard rules, regulations, policies and procedures, which may be
revised from time to time.  All of the aforementioned parties will be required
to submit a Certificate of Insurance, in accordance with the Property insurance
requirements, to the Landlord before beginning any work.

 

20.                                 Movement in or out of the Building of
furniture or office equipment, or dispatch or receipt by Tenant of merchandise
or materials requiring the use of elevators, stairways, lobby areas or loading
dock areas, shall be restricted to hours reasonably designated by Landlord. 
Tenant shall obtain Landlord’s prior approval by providing a detailed listing of
the activity, which approval will not be unreasonably withheld.  If approved by
Landlord, the activity shall be under the supervision of Landlord and performed
in the manner required by the Landlord.

 

Deliveries to and from the Premises shall be made only in the areas and through
the entrances reasonably designated by the Landlord.  Tenant shall not make
deliveries to or from the Premises in a manner that might interfere with the use
by any other tenant of its premises or of the Common Areas, and pedestrian use,
or any use which is inconsistent with good business practice.

 

There shall be no moving of any materials through the Amenities Center.

 

Tenant shall assume all risk for damage to articles moved and injury to any
person resulting from the activity.  If the Property, equipment, or personnel of
Landlord or of any other party is damaged or injured as a result of or in
connection with the activity, Tenant shall be solely liable for any resulting
damage, loss or injury.

 

21.                                 Landlord shall have the right to approve the
weight, size, or location of heavy equipment or articles in and about the
Premises, which approval shall not be unreasonably withheld.  Damage to the
Building by the installation, maintenance, operation, existence or removal of
Tenant’s Property shall be repaired at Tenant’s sole expense.

 

22.                                 Tenant shall not:  (1) make or permit any
improper, objectionable or unpleasant noises or odors in the Building, or
otherwise interfere in any way with other tenants or persons having business
with them; (2) conduct or permit other activities in the Building that might, in
Landlord’s sole opinion, constitute a nuisance; or (3) solicit business or
distribute or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising, without Landlord
approval.

 

23.                                 No signs, advertisements or notices shall be
painted or affixed to windows, doors or other parts of the Building or the
Property, except those of such color size and style and in such places as are
first approved in writing by Landlord.  All tenant identification at the
entrance to the Premises shall be installed by Tenant, at Tenant’s cost and
expense, using the standard graphics for the Building per the Network Drive Sign
Policy and with prior Landlord approval.

 

24.                                 Landlord may provide and maintain in the
first floor (main lobby) of the Building an alphabetical directory board or
other directory device listing tenants and no other directory or free standing
signs shall be permitted unless previously consented to by Landlord in writing.

 

40

--------------------------------------------------------------------------------


 

EXHIBIT F

 

TENANT ESTOPPEL CERTIFICATE

 

TO:                                                 (“Mortgagee” or “Purchaser”)

 

THIS IS TO CERTIFY THAT:

 

1.                                       The undersigned is the tenant (the
“Tenant”) under that certain lease (the “Lease”) dated                     ,
20  , by and between                          as landlord (the “Landlord”), and
the undersigned, as Tenant, covering those certain premises commonly known and
designated as                                (the “Premises”) in the building
located at                             ,                                 ,
Massachusetts.

 

2.                                       The Lease is attached hereto as
Exhibit A and (i) together with the Construction Escrow Agreement, Notice of
Lease and Subordination, Nondisturbance and Attornment Agreement constitutes the
entire agreement between the undersigned and the Landlord with respect to the
Premises, (ii) is the only Lease between the undersigned and the Landlord
affecting the Premises and (iii) has not been modified, changed, altered or
amended in any respect, except (if none, so state):

 

3.                                       The undersigned has accepted and now
occupies the Premises as of the date hereof, and all improvements, if any,
required by the terms of the Lease to be made by the Landlord have been
completed and all construction allowances to be paid by Landlord have been paid
(except as follows).  In addition, the undersigned has made no agreement with
Landlord or any agent, representative or employee of Landlord concerning free
rent, partial rent, rebate of rental payments or any other type of rental or
other economic inducement or concession except as set forth in the Lease.

 

4.

 

(a)           The term of the Lease began (or is scheduled to begin) on
                  , 20    and will expire on                   , 20    ;

 

(b)           The fixed rent for the Premises has been paid to and including
                              , 20    ;

 

(c)           The fixed rent being paid pursuant to the Lease is at the annual
rate of $                        ; and

 

(d)           The escalations payable by Tenant under the Lease are currently
$            , on an estimated basis, based on a pro rata share of
            %, and have been reconciled through               , 20     .

 

5.                                       To Tenant’s knowledge, no party to the
Lease is in default and the Lease is in full force and effect.  As of the date
hereof, to Tenant’s knowledge, the undersigned has no charge, lien or present
claim of off-set (and no present claim for any credit or deduction) under the
Lease or otherwise, against rents or other charges due or to become due
thereunder or on account of any prepayment of rent more than one (1) month in
advance of its due date, and to Tenant’s knowledge, as of the date hereof,
Tenant has no present claim against Landlord for any security, rental, cleaning
or other deposits, except (if none, so state):

 

 

6.                                       Since the date of the Lease there are
no voluntary actions pending against the undersigned under the bankruptcy,
reorganization, arrangement, moratorium or similar laws of the United States,
any state thereof of any other jurisdiction.

 

7.                                       Tenant has not sublet, assigned or
hypothecated or otherwise transferred all or any portion of Tenant’s leasehold
interest, except as follows:

 

8.                                       Neither Tenant nor Landlord has
commenced any action or given or received any notice for the purpose of
terminating the Lease.

 

9.                                       Tenant has no option or preferential
right to purchase all or any part of the Premises (or the real property of which
the Premises are a part).  Tenant has no right to renew or extend the term of
the Lease or expand the Premises except as set forth in the Lease.

 

 

41

--------------------------------------------------------------------------------


 

10.                                 The undersigned acknowledges that the
parties named herein are relying upon this estoppel certificate and the accuracy
of the information contained herein in making a loan secured by the Landlord’s
interest in the Premises, or in connection with the acquisition of the Property
of which the Premises is a part.

 

 

TENANT:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Duly Authorized

 

42

--------------------------------------------------------------------------------


 

EXHIBIT G

 

NOTICE OF LEASE

 

In accordance with the provisions of Massachusetts General Laws Chapter 183,
Section 4, as amended, notice is hereby given of the following described lease:

 

Parties to Lease:

 

Lessor:                                 NetView 1, 2, 3, 4, & 9 LLC, having a
mailing address of c/o Nordblom Management Company, Inc., 15 Third Avenue,
Burlington, Massachusetts 01803.

 

Lessee:                                Avid Technology, Inc., a Delaware
corporation, having a place of business at 75 Network Drive, Burlington,
Massachusetts 01803.

 

Date of Execution:                    November      , 2009

 

Description of Leased Premises:

 

The entire building located at 75 Network Drive, Burlington, Middlesex County,
Massachusetts, said entire building being described on Exhibit A attached hereto
and made a part hereof.

 

Terms of Lease, Rights of Extension and Other Lease Matters are set forth on
Exhibit B attached hereto and made a part hereof

 

The purpose of this Notice of Lease is solely to provide record notice of the
Lease and shall not be construed to alter, modify or supplement the Lease.  The
provisions of the Lease itself shall be controlling with respect to all matters
set forth herein.  In the event of any discrepancy between the provisions of the
Lease and this Notice of Lease, the provisions of the Lease shall take
precedence and prevail over the provisions of this Memorandum.

 

WITNESS the execution hereof under seal by said parties to said Lease.

 

LESSOR:

 

LESSEE:

 

 

 

NETVIEW 1, 2, 3, 4 & 9 LLC,

AVID TECHNOLOGY, INC.,

a Delaware limited liability company

 

a Delaware corporation

 

 

 

By:

NETVIEW INVESTMENTS LLC,

 

By:

 

a Delaware limited liability company,

Name:

 

its Manager

 

Title:

 

 

 

 

By:

NETVIEW HOLDINGS LLC,

 

 

a Massachusetts limited liability company,

 

 

its Manager

 

 

 

 

 

By:

NORDBLOM DEVELOPMENT COMPANY, INC.,

 

 

a Massachusetts corporation, its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

COMMONWEALTH OF MASSACHUSETTS

 

County of Middlesex

, 2009

 

On this            day of                       , 2009, before me, the
undersigned notary public, personally appeared                                 ,
proved to me through satisfactory evidence of identification, which was
                                      , to be the person whose name is signed on
the preceding or attached document, and acknowledged to me that he/she signed it
voluntarily for its stated purpose as the                            of Nordblom
Development Company, Inc., a Massachusetts Corporation, in its capacity as
manager of Netview Holdings LLC, in its capacity as manager of Netview
Investments LLC, in its capacity as manager of Netview 1, 2, 3, 4 & 9 LLC.

 

 

 

 

Signature and seal of notary

 

My commission expires:

 

COMMONWEALTH OF MASSACHUSETTS

 

43

--------------------------------------------------------------------------------


 

County of Middlesex

, 2009

 

On this            day of                       , 2009, before me, the
undersigned notary public, personally appeared                                 ,
proved to me through satisfactory evidence of identification, which was
                                      , to be the person whose name is signed on
the preceding or attached document, and acknowledged to me that he/she signed it
voluntarily for its stated purpose as                                    of Avid
Technology, Inc., a Delaware Corporation.

 

 

 

 

Signature and seal of notary

 

My commission expires:

 

44

--------------------------------------------------------------------------------


 

EXHIBIT A to Notice of Lease

 

The two-story building in Burlington Massachusetts, located on the parcel of
land identified as Lot 4 as shown on the “Definitive Subdivision Plan, Sun
Microsystems” prepared by Vanasse Hangen Brustlin, Inc., recorded with Middlesex
County (South District) Registry of Deeds as Plan 672 of 2007, and known as  75
Network Drive (the Building and such parcel of land hereinafter being
collectively referred to as the “Property”) comprising approximately 99,765
rentable square feet.  The Property is located within the office park located
off Network Drive in Burlington, Massachusetts, known Network Drive at Northwest
Park (the “Park”).

 

45

--------------------------------------------------------------------------------


 

EXHIBIT B TO Notice of Lease

 

Terms of Lease, rights of extension and other Lease matters:

 

1.

 

Term of Lease:

 

 

 

 

 

The term of the Lease is for ten (10) Lease Years as defined in the Lease.

 

 

 

2.

 

Rights of Extension:

 

 

 

 

 

Two (2) Extension Options to extend the Lease Term for a period of five
(5) years each.

 

 

 

3.

 

Other Lease Matters:

 

 

 

 

 

There are no options to purchase contained in the Lease.

 

46

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.

 

ISSUANCE DATE:                                       ,           

 

BENEFICIARY:

ISSUING BANK:

 

 

 

 

 

 

APPLICANT:

MAXIMUM/AGGREGATE CREDIT AMOUNT:

 

USD $

 

 

EXPIRATION:

 

LADIES AND GENTLEMEN:

 

We hereby establish our irrevocable letter of credit in your favor for account
of the Applicant up to an aggregate amount not to exceed
                                                                              US
Dollars ($                  ) available by your draft(s) drawn on ourselves at
sight accompanied by:

 

The original Letter of Credit and all amendment(s), if any.

 

Your statement, purportedly signed by an authorized officer or signatory of the
Beneficiary certifying that the Beneficiary is entitled to draw upon this Letter
of Credit (in the amount of the draft submitted herewith) pursuant to
Section 4.4 of the lease (the “Lease”) dated                          ,         
by and between                                   , as Landlord, and
                                      , as Tenant, relating to the premises at
                                                        .

 

Draft(s) must indicate name and issuing bank and credit number and must be
presented at this office.

 

You shall have the right to make partial draws against this Letter of Credit,
from time to time.

 

This Letter of Credit is transferrable by Beneficiary from time to time in
accordance with the provisions of Section 4.4 of the Lease.

 

Except as otherwise expressly stated herein, this Letter of Credit is subject to
the “International Standby Practices 1998, International Chamber of Commerce
Publication No. 590 (ISP 98).”

 

This Letter of Credit shall expire at our office on
                                ,          (the “Stated Expiration Date”).

 

It is a condition of this Letter of Credit that the Stated Expiration Date shall
be deemed automatically extended without amendment for successive one (1) year
periods from such Stated Expiration Date, unless at least forty-five (45) days
prior to such Stated Expiration Date) or any anniversary thereof) we shall
notify the Beneficiary and the Applicant in writing by registered mail (return
receipt) that we elect not to consider this Letter of Credit extended for any
such additional one (1) year period.

 

We engage with you that all drafts drawn under and in compliance with the terms
of this letter of credit will be duly honored on presentation to us.

 

 

 

 

Very truly yours,

 

 

 

 

 

Authorized Signatory

 

47

--------------------------------------------------------------------------------


 

EXHIBIT I

 

INTENTIONALLY DELETED

 

48

--------------------------------------------------------------------------------


 

EXHIBIT J

 

INTENTIONALLY DELETED

 

49

--------------------------------------------------------------------------------


 

EXHIBIT K

 

CLEANING SPECIFICATIONS

 

SCOPE OF WORK FOR TENANT SPACES

 

TENANTS GENERAL OFFICE AREA - NIGHTLY

 

1.                                       Empty waste containers and dispose of
contents to a designated area.

2.                                       Clean and sanitize drinking fountains.

3.                                       Spot mop tile floors.

4.                                       Vacuum carpeting.

5.                                       Spot clean desktops and conference
tables that have been cleared of papers.

6.                                       Spot clean walls and partitions.

7.                                       Collect paper for recycling.

8.                                       Spot clean carpeting to remove stains
and spills.

 

TENANTS GENERAL OFFICE AREA - WEEKLY

 

1.                                       Thoroughly vacuum all carpeting
corner-to-corner.

2.                                       Clean and sanitize telephones/handsets.

3.                                       Dust bottoms of chairs,
computer/typewriter tables, partitions, and windowsills.

4.                                       Spot clean carpeting as necessary.

5.                                       Polish desktops and conference tables
that have been cleared of papers.

6.                                       Clean both sides of interior partition
glass doors.

7.                                       Dust furniture, fixtures, office
equipment, ledges, bookshelves, and windowsills.

8.                                       Remove finger marks, smudges from
walls, doors, light switches, etc.

9.                                       Wet mop tile floors.

 

TENANTS LUNCH ROOM & KITCHEN AREAS - NIGHTLY

 

1.                                       Sweep and wash floors.

2.                                       Clean outside and wipe down inside of
microwave oven.  Wipe down top and doors of refrigerator.

3.                                       Clean and disinfect water coolers.

4.                                       Spot clean walls.

5.                                       Wash counter tops, sink, and kitchen
tables.

6.                                       Organize seating area.

 

DEDICATED RESTROOMS - NIGHTLY

 

7.                                       Clean and polish all chrome fittings
and brightwork, including shelves, flushometers, and metal dispensers.

8.                                       Clean, sanitize, and polish all
vitreous fixtures, including toilet bowls, urinals and sinks, using a germicidal
detergent solution.

9.                                       Clean and sanitize both sides of all
toilet seats with a germicidal detergent solution.

10.                                 Clean and sanitize entrance of grime and
handprints.

11.                                 Clean and polish all mirrors and glass.

12.                                 Dust and spot clean all toilet partitions,
tile walls, and receptacles.

13.                                 Refill all dispensers, including: sanitary
napkins, soap, toilet tissue, paper towels, cups, etc.

14.                                 Dust mop or sweep floors thoroughly, wash,
and rinse using a germicidal detergent solution.

15.                                 Empty all trash receptacles and remove
collected waste to dumpster, replace liners as necessary.

16.                                 Wipe down baseboard after washing floor.

17.                                 Shower stalls to be cleaned nightly, clean
and polish all chrome fittings and brightwork, including shelves and metal
dispensers.

18.                                 Pour water in floor drains as needed.

 

CARPET CLEANING

 

A complete shampoo and extraction of the carpet areas throughout occupied tenant
spaces will take place once a year, generally in the Spring.

 

WINDOW CLEANING

 

All exterior and interior perimeter windows will be cleaned on a semi-annual
basis, generally in the Spring and Fall.

 

50

--------------------------------------------------------------------------------


 

EXHIBIT L

 

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

AFTER RECORDING RETURN TO:

Hinckley, Allen & Snyder LLP

50 Kennedy Plaza, Suite 1500

Providence, Rhode Island 02903

Attention:  Joseph P. Curran, Esq.

 

LEASE SUBORDINATION, NON-DISTURBANCE

 

AND ATTORNMENT AGREEMENT

 

This agreement (“Lease Subordination, Non-Disturbance and Attornment Agreement”
or “Agreement”) is made as of the          day of November, 2009, among BANK OF
AMERICA, N.A., a national banking association organized under the laws of the
United States, and having a place of business at, Mail Stop: RI 1-102-12-06, 111
Westminster Street, Suite 1200, Providence, Rhode Island 02903, as Agent (the
“Agent”) for the Lenders (as that term is defined in a certain Loan Agreement,
as may be amended from time to time, by and between the hereinafter defined
Borrower, the Agent and the Lenders), NETVIEW 1, 2, 3, 4 AND 9 LLC, a Delaware
limited liability company, having a place of business at c/o Nordblom Management
Company, Inc., 15 Third Avenue, Burlington, Massachusetts 01803 (“Landlord” or
“Borrower”), and AVID TECHNOLOGY, INC., a Delaware corporation, having a place
of business at One Park West, Tewksbury, Massachusetts 01876 (“Tenant”).

 

Introductory Provisions

 

A.                                    Agent and the Lenders are relying on this
Agreement as an inducement to Lenders in maintaining a term loan in the amount
of Seventy-Four Million Two Hundred Thirty Thousand and no/100 Dollars
($74,230,000) (“Loan”) secured by, among other things:

 

(i) a Mortgage, Security Agreement and Fixture Filing, dated as of July 23,
2008, executed by Borrower in favor of the Agent, recorded with the Middlesex
County (South District) Registry of Deeds on July 24, 2008 in Book 51482 at
Page 1 (the “Mortgage”); and

(ii) an Assignment of Leases and Rents, dated July 23, 2008, executed by
Borrower in favor of the Agent, recorded in the Middlesex County (South
District) Registry of Deeds on July 24, 2008 in Book 51482 at Page 37 (the
“Assignment”).

 

B.                                      Tenant is the tenant under that certain
lease (“Lease”) dated November     , 2009, made with Landlord, covering certain
premises (“Premises”) at the Property as more particularly described in the
Lease and in the “Notice of Lease” dated November     , 2009 which has been
recorded with the Middlesex County (South District) Registry of Deeds at Book
          , Page             .

 

C.                                      Lenders require that the Mortgage be and
remain superior to the Lease and that Agent’s rights under the Assignment be
recognized.

 

D.                                     Tenant requires as a condition to the
Lease being subordinate to the Mortgage that its rights under the Lease be
recognized.

 

E.                                       Agent, Landlord, and Tenant desire to
confirm their understanding with respect to the Mortgage and the Lease.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and with the understanding by Tenant
that Lenders shall rely hereon in maintaining the Loan, Agent, Landlord, and
Tenant agree as follows:

 

1.                              Subordination.  The Lease and the rights of
Tenant thereunder are subordinate and inferior to the Mortgage and the
Assignment and any amendment, renewal, substitution, extension or replacement
thereof and each advance made thereunder, and to Agent’s right to enforce the
Mortgage and the lien and security interest granted therein, as though the
Mortgage and the Assignment, and each such amendment, renewal, substitution,
extension or replacement were executed and recorded, and the advance made,
before the execution of the Lease, all on the terms and conditions herein
provided.

 

2.                              Non-Disturbance and Recognition.  So long as
Tenant is not in default (beyond any period expressed in the Lease within which
Tenant may cure such default) in the payment of rent, (i) Tenant’s occupancy of
the Premises shall not be disturbed by Agent in the exercise of any of its
rights under the Mortgage during the term of the Lease, or any extension or
renewal thereof made in accordance with the terms of the Lease; provided,
however, Agent will have all the rights and remedies of the Landlord upon any
default by Tenant under the Lease, (ii) Agent will not join Tenant as a party
defendant in any action or proceeding for the purpose of terminating Tenant’s
interest and estate under the Lease because of any default under the Mortgage,
and (iii) upon succeeding to the interest of Borrower as Landlord under the
Lease, except as provided in Sections 4 and 6 of this Agreement, Agent and
Lenders shall recognize all of Tenant’s rights under the Lease, including,
without limitation, all rights of rent offset set forth in the Lease and all
rights under that certain Construction Escrow Agreement dated as of
November     , 2009 by and between Landlord, Tenant and Lawyers Title Insurance
Corporation, as escrow agent;

 

51

--------------------------------------------------------------------------------


 

provided, however, Agent shall have no obligations under the Lease and under the
Construction Escrow Agreement with respect to the construction of the Property
or any improvements of the Premises or the Property or the funding thereof. 
Agent acknowledges that Tenant has self-help rights under the Lease relating to
Landlord’s Work (as such term is defined in the Lease), as described in
Section 6 hereof; the right to draw funds for completion of Landlord’s Work
pursuant to the Construction Escrow Agreement; and a right of offset against
rent under Section 3.2(B) of the Lease with respect to certain costs of
completing the Base Building Work (as such term is defined in the Lease); and
Agent agrees that none of the foregoing shall impair Tenant in any manner in the
exercise of those rights.

 

3.                                        Attornment and Certificates.  In the
event Agent succeeds to the interest of Borrower as Landlord under the Lease, or
if the Property or the Premises are sold pursuant to any foreclosure of the
Mortgage, Tenant shall attorn to Agent, or a purchaser upon any such foreclosure
sale, and shall recognize Agent, or such purchaser, thereafter as the Landlord
under the Lease.  Such attornment shall be effective and self-operative without
the execution of any further instrument.   Tenant agrees, however, to execute
and deliver at any time and from time to time, upon the request of any
holder(s) of any of the indebtedness or other obligations secured by the
Mortgage, or upon request of any such purchaser, (a) any instrument or
certificate which, in the reasonable judgment of such holder(s), or such
purchaser, may be necessary or appropriate in any such foreclosure proceeding or
otherwise to evidence such attornment, and (b) an instrument or certificate
regarding the status of the Lease, consisting of statements, if true (and if not
true, specifying in what respect), (i) that the Lease is in full force and
effect, (ii) the date through which rentals have been paid, (iii) the duration
and date of the commencement of the term of the Lease, (iv) the nature of any
amendments or modifications to the Lease, (v) that no default, or state of
facts, which with the passage of time, or notice, or both, would constitute a
default, exists on the part of either party to the Lease, and (vi) the dates on
which payments of additional rent, if any, are due under the Lease.

 

4.                                        Limitations.  If Agent exercises any
of its rights under the Assignment or the Mortgage, or if Agent shall succeed to
the interest of Landlord under the Lease in any manner, or if any purchaser
acquires the Property, or the Premises, upon or after any foreclosure of the
Mortgage, or any deed in lieu thereof, Agent or such purchaser, as the case may
be, shall have the same remedies by entry, action or otherwise in the event of
any default by Tenant (beyond any period expressed in the Lease within which
Tenant may cure such default) in the payment of rent or in the performance or
observance of any of the terms, covenants and conditions of the Lease on
Tenant’s part to be paid, performed or observed that the Landlord had or would
have had if Agent or such purchaser had not succeeded to the interest of the
present Landlord.  From and after any such attornment, Agent or such purchaser
shall be bound to Tenant under all the terms, covenants and conditions of the
Lease, and Tenant shall, from and after such attornment to Agent, or to such
purchaser, have the same remedies against Agent, or such purchaser, for the
breach of an agreement contained in the Lease that Tenant might have had under
the Lease against Landlord, if Agent or such purchaser had not succeeded to the
interest of Landlord.  Provided, however, that Agent or such purchaser shall
only be bound during the period of its ownership, and that in the case of the
exercise by Agent of its rights under the Mortgage, or the Assignment, or any
combination thereof, or a foreclosure, or deed in lieu of foreclosure, Agent’s
liability under the Lease shall be limited to, and all Tenant claims shall be
satisfied only out of, the interest, if any, of Agent, or such purchaser, in the
Property, and Agent and such purchaser shall not be (a) liable for any act or
omission of any prior landlord (including the Landlord); or (b) liable for or
incur any obligation with respect to the construction of the Property or any
improvements of the Premises or the Property; or (c) liable for or subject to
any offsets or defenses which Tenant might have against any prior landlord
(including the Landlord), except and only to the extent such offset or defense
does not relate to monetary damages accruing as a result of any acts or
omissions occurring before the period of Agent’s, or any such purchaser’s,
ownership; provided however, that this limitation does not limit Tenant’s
exercise of its rights to offset or defense under law and/or as expressly
provided in the Lease; or (d) bound by any rent or additional rent which Tenant
might have paid for more than the then current rental period to any prior
landlord (including the Landlord); or (e) bound by any amendment or modification
of the Lease that is made without Agent’s prior written consent; or (f) bound by
any assignment of the Lease or any encumbrance of Tenant’s interest thereunder
or any sublet thereunder (except if expressly permitted without Landlord’s
consent under the terms of the Lease) that is made without Agent’s prior written
consent; or (g) bound by or responsible for any security deposit not actually
received by Agent; or (h) liable for or incur any obligation with respect to any
breach of warranties or representations of any nature under the Lease or
otherwise including without limitation any warranties or representations
respecting use, compliance with zoning, landlord’s title, landlord’s authority,
habitability and/or fitness for any purpose, or possession; or (i) liable for
consequential damages.  The foregoing shall not, however:  (i) relieve Agent or
such purchaser, of the obligation to remedy or cure any conditions at the
Premises the existence of which constitutes a Landlord default under the Lease
and which continue at the time of such succession or acquisition, provided,
however, that Agent shall in no event be liable for actual damages caused by
such conditions; or (ii) deprive the Tenant of the right to terminate the Lease
for a breach of Landlord covenant which is not cured as provided for herein and
in the Lease and as a result of which there is a material interference with
Tenant’s permitted use and occupation of the Premises or any permitted business
conducted therein; or (iii) deprive Tenant of accrued but unapplied rent offset
rights, as set forth in the Lease, relating to periods prior to Agent’s or
purchaser’s succession to the interest of Borrower as Landlord.

 

5.                                        Rights Reserved.  Nothing herein
contained is intended, nor shall it be construed, to abridge or adversely affect
any right or remedy of:  (a) the Landlord under the Lease, or any subsequent
Landlord, against the Tenant in the event of any default by Tenant (beyond any
period expressed in the Lease within which Tenant may cure such default) in the
payment of rent or in the performance or observance of any of the terms,
covenants or conditions of the Lease on Tenant’s part to be performed or
observed; or (b) the Tenant under the Lease against the original or any prior
Landlord in the event of any default by the original Landlord to pursue claims
against such original or prior Landlord whether or not such claim is barred
against Agent or a subsequent purchaser.

 

6.                                        Notice and Right to Cure.  Tenant
agrees to provide Agent with a copy of each notice of default given to Landlord
under the Lease, at the same time as such notice of default is given to the
Landlord, and that in the event of any default by the Landlord under the Lease,
Tenant will take no action to terminate the Lease (a) if the default is not
curable by Agent (so long as the default does not interfere with Tenant’s use
and occupation of the

 

52

--------------------------------------------------------------------------------


 

Premises), or (b) if the default is curable by Agent, unless the default remains
uncured for a period of thirty (30) days after written notice thereof shall have
been given, postage prepaid, to Agent at the address provided in Section 7
below; provided, however, that if any such default is such that it reasonably
cannot be cured within such thirty (30) day period, such period shall be
extended for such additional period of time as shall be reasonably necessary
(including, without limitation, a reasonable period of time to obtain possession
of the Property and to foreclose the Mortgage), if Agent gives Tenant written
notice within such thirty (30) day period of Agent’s election to undertake the
cure of the default and if curative action (including, without limitation,
action to obtain possession and foreclose) is instituted within a reasonable
period of time and is thereafter diligently pursued.  Agent shall have no
obligation to cure any default under the Lease.  Provided, however, nothing in
this Section 6 shall derogate from Tenant’s self-help rights as set forth in
(i) Section 3.2(B) of the Lease in connection with Landlord’s Work (as such term
is defined in the Lease).

 

7.                                        Notices.  Any notice or communication
required or permitted hereunder shall be in writing, and shall be given or
delivered:  (i) by United States mail, registered or certified, postage fully
prepaid, return receipt requested, or (ii) by recognized courier service or
recognized overnight delivery service; and in any event addressed to the party
for which it is intended at its address set forth below:

 

To Agent:                                                    Bank of America,
N.A., as Agent

Mail Stop: RI 1 102 12 06

Suite 1200

111 Westminster Street

Providence, Rhode Island  02903

Attention: Commercial Real Estate Loan Administration

 

To Tenant:                                                Avid Technology, Inc.

One Park West

Tewksbury, MA  01876

Attention: Director of Real Estate

(if prior to Commencement Date under the Lease)

 

Avid Technology, Inc.

75 Network Drive

Burlington, MA  01803

Attention: Director of Real Estate

(if on or after Commencement Date under the Lease)

 

With a copy
to:                                                                       
WilmerHale

60 State Street

Boston, MA  02109

Attention:  Paul Jakubowski, Esq.

 

or such other address as such party may have previously specified by notice
given or delivered in accordance with the foregoing.   Any such notice shall be
deemed to have been given and received on the date delivered or tendered for
delivery during normal business hours as herein provided.

 

8.                                        Payment of Rent To Agent.  Tenant
acknowledges that it has notice that the Lease and the rent and all sums due
thereunder have been assigned to Agent as part of the security for the
obligations secured by the Mortgage.  In the event Agent notifies Tenant of a
default under the Loan and demands that Tenant pay its rent and all other sums
due under the Lease to Agent, Tenant agrees that it will honor such demand and
pay its rent and all other sums due under the Lease to Agent, or Agent’s
designated agent, until otherwise notified in writing by Agent.  Borrower
unconditionally authorizes and directs Tenant to make rental payments directly
to Agent following receipt of such notice and Borrower further agrees that
Tenant may rely upon such notice without any obligation to further inquire as to
whether or not any default exists under the Mortgage or the Assignment and
notwithstanding any notice from or claim of Borrower to the contrary.  Borrower
shall have no right or claim against Tenant for or by reason of any payments of
rent or other charges made by Tenant to Agent following Tenant’s receipt of any
such notice.

 

9.                                        No Amendment or Cancellation of
Lease.  As long as the Mortgage remains undischarged of record, Tenant shall not
agree to amend or modify the Lease in any material respect, or agree to cancel
or terminate the Lease or agree to subordinate the Lease to any other mortgage
or deed of trust, without Agent’s prior written consent in each instance.

 

10.                                  No Waiver.  This Agreement does not:

 

(a)                      constitute a waiver by Agent of any of its rights under
the Mortgage or any of the other Loan Documents (as defined in the Mortgage); or

 

(b)                     in any way release Borrower from its obligations to
comply with the terms, provisions, conditions, covenants and agreements and
clauses of the Mortgage and other Loan Documents.

 

11.                                  Borrower Compliance.  The provisions of the
Mortgage remain in full force and effect and must be complied with by Borrower.

 

53

--------------------------------------------------------------------------------


 

12.                                  Captions.  Captions and headings of
sections are not part of this Agreement and shall not be deemed to affect the
meaning or construction of any of the provisions of this Agreement.

 

13.                                  Counterparts.  This Agreement may be
executed in several counterparts each of which when executed and delivered is an
original, but all of which together shall constitute one instrument.

 

14.                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State where the
Property is located.

 

15.                                  Entire Agreement.  This Agreement
constitutes the entire agreement between Agent and Tenant regarding the
subordination of the Lease to the Mortgage and the rights and obligations of
Tenant and Agent as to the subject matter of this Agreement.

 

16.                                  Interaction with Lease and with Mortgage. 
If this agreement conflicts with the Lease, then this Agreement shall govern as
between the parties, including upon any attornment pursuant to this Agreement. 
This Agreement supersedes, and constitutes full compliance with any provisions
in the Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage.

 

17.                                  Agent’s Rights and Obligations.  Except as
expressly provided for in this Agreement, Agent shall have no obligations to
Tenant with respect to the Lease.

 

18.                                  Amendments; No Oral Change.  This Agreement
may be amended, discharged or terminated, or any of its provisions waived, only
by a written instrument executed by the party to be charged.  This Agreement may
not be modified orally or in any manner other than by an agreement in writing
signed by the parties hereto or their respective successors in interest.

 

19.                                  Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon Agent, Lenders, Tenant and
Borrower and their respective heirs, personal representatives, successors and
assigns, and any purchaser or purchasers at foreclosure of the Property or any
portion thereof, and their respective heirs, personal representatives,
successors and assigns.

 

[Signatures on Following Page(s).]

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

AGENT:

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

AVID TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

 

 

NETVIEW 1, 2, 3, 4 AND 9 LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

NetView Investments LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its Manager and Member

 

 

 

 

 

 

By:

NetView Holdings LLC,

 

 

 

a Massachusetts limited liability company,

 

 

 

its Manager

 

 

 

 

 

 

 

By:

Nordblom Development Company, Inc.,

 

 

 

 

a Massachusetts corporation,

 

 

 

 

its Manager

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

[Acknowledgements on Following Page(s)]

 

55

--------------------------------------------------------------------------------


 

STATE OF RHODE ISLAND

COUNTY OF PROVIDENCE

 

On the        day of                     , 2009, before me,
                                , a Notary Public in and for said State,
personally appeared                                                     , a
                                               of Bank of America, N.A.,
personally known to me, or proved to me on the basis of satisfactory evidence,
to be the person whose name is subscribed to the within instrument and she
acknowledged to me that she executed same in her authorized capacity, and that
by her signature on the instrument the person, or entity upon behalf of which
the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public

 

Print Name:

 

 

         My Commission Expires:

 

 

THE COMMONWEALTH OF MASSACHUSETTS

 

County of

 

On this   day of                                 , 2009, before me, the
undersigned notary public, personally appeared                              ,
proved to me through satisfactory evidence of identification, which was o
photographic identification with signature issued by a federal or state
governmental agency, or o personal knowledge of the undersigned, to be the
person whose name is signed on the preceding document, and acknowledged to me
that he/she signed it voluntarily for its stated purpose and that it was the
free act and deed of                                   .

 

 

 

 

Notary Public

 

Print Name of Notary:

 

 

My commission expires:

 

[Acknowledgements continue on Following Page]

 

56

--------------------------------------------------------------------------------


 

THE COMMONWEALTH OF MASSACHUSETTS

 

County of

 

On this   day of                                 , 2009, before me, the
undersigned notary public, personally appeared                              ,
proved to me through satisfactory evidence of identification, which was o
photographic identification with signature issued by a federal or state
governmental agency, or o personal knowledge of the undersigned, to be the
person whose name is signed on the preceding document, and acknowledged to me
that he/she signed it voluntarily for its stated purpose and that it was the
free act and deed of                                   .

 

 

 

 

Notary Public

 

Print Name of Notary:

 

 

My commission expires:

 

57

--------------------------------------------------------------------------------



 

ARTICLE 11 EXHIBIT A


 

Legal Description

 

EXHIBIT “A”

 

Those certain parcels of land located in Burlington, County of Middlesex,
Commonwealth of Massachusetts, being Lots 5 and 9 as shown on that certain
Subdivision Plan entitled, “Definitive Subdivision Plan, Sun Microsystems,
Burlington, Massachusetts” prepared by Vanasse Hangen Brustlin, Inc., Date
Issued: April 8, 1999, Latest Issue: June 7, 2000, recorded with the Middlesex
County (South District) Registry of Deeds as Plan No. 672 of 2007.

 

Said Lots 5 and 9 are particularly shown on Drawing Number C-4, Sheet 4 of 7
(entitled “Lotting Plan”) and Drawing Number C-5, Sheet 5 of 7 (entitled “Lot
Plans Road ‘A’ & Road ‘B’”) of such Definitive Subdivision Plan.

 

TOGETHER WITH the rights to pass and repass over Network Drive, and to use
Network Drive for all purposes that streets and ways are commonly used in the
Town of Burlington, Massachusetts, including installation and use of utilities,
in common with all others lawfully entitled thereto including but not limited to
rights in the Town of Burlington deriving from a Grant of Easement recorded in
Book 28562, Page 151.

 

Together with the rights contained in that Declaration of Covenants and Cross
Access and Easement Agreement by and among NetView 1, 2, 3, 4 and 9 LLC, NetView
5 and 6 LLC, NetView 7, 8 and 10 LLC and Bank of America, N.A of even date
herewith and recorded with the Middlesex County (South District) Registry of
Deeds on or about the date hereof.

 

58

--------------------------------------------------------------------------------